Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 1 of 123

Qn 2

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMUEL FESTINGER,
Civil Action No. CV
Plaintiff,
-against- COMPLAINT
JURY TRIAL DEMANDED
SNITOW KAMINETSKY ROSNER & SNITOW, LLP;
FRANKLYN H. SNITOW; ELLIOT J. ROSNER;
JUSTICE RACHEL A. ADAMS; CHARNIE
ROSENBAUM; JOHN DOE #1: through #10, and
JANE DOE #1 through #10,
Defendants.

 

“ey

Plaintiff, SAMUEL FESTINGER complaining of the defendants, alleges as follows

 

t
NATURE OF THE CASE

1. The Defendant lawyers, Franklyn Snitow and Elliot J. Rosner, and their client, Charnie
Rosenbaum, conspired to file and prosecute a multi-year fraudulent matrimonial lawsuit,
against SAMUEL FESTINGER with the primary purpose, to be utilized, as a shield to
protect the individual perpetrators who knowingly devised and executed a scheme to
defraud businesses, individuals, government and financial institution, out of millions of
dollars.

2. Charnie Rosenbaum has defrauded various taxing authorities the IRS, N.Y. S. Sale Tax,
creditors, contractors, various businesses out of millions of dollars. (Exhibit A).

3. The lawyers representing Charnie Rosenbaum knew that the supposed facts they alleged
in the lawsuit was/is a fraud it was brought by a fraudster with a history of fraudulent

scams, and it was based on an implausible story.
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 2 of 123

In furtherance of their common illegal aims Franklyn Snitow, Elliot J. Rosner, repeatedly
portrayed Rosenbaum as a destitute, penniless plaintiff. Even in the bankruptcy court, the
enterprise of Rosenbaum, Snitow and Rosner have again falsely portrayed Rosenbaum as
desperate, for the blatantly obvious purpose to distort the court's view from the racketeering

scheme being perpetrated by the very people pretending to be offended

JURISDICTION AND VENUE
This is an action brought pursuant to the Racketeering Influenced Corrupt Organizations
Act, 18 U.S.C. § 1961, et seq. and pursuant to 42 U.S.C. §§ 1983, 1985, 1986 and 1988;
and pursuant to the Fourteenth Amendments to the United States Constitution. Jurisdiction
is founded upon 28 U.S. C. §§ 1331, 1343(1-4), and 2202. This court has supplemental

jurisdiction over Plaintiffs state law claims under 28 U.S.C. 1367(a)

The Defendants are subject to personal jurisdiction in this State pursuant to 18 U.S.C. §
1965(d), and are also subject to personal jurisdiction in that they either reside in this State,
engage in the transaction of business in this State and/or engaged in substantial activities
within the State and/or committed a tortious act within this State. This Court has subject
matter jurisdiction pursuant to 28 U.S.C. § 1331 insofar as this is an action arising under

the laws of the United States.

Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b)(1)
and (2) and (d) in that a substantial part of the events or omissions giving rise to the claims
made in this action occurred in this District. In addition, pursuant to 18 U.S.C. § 1965(a),
venue is proper in this district as one of the Defendants resides in this district, one of the

Defendants acts as an agent for the other Defendants in this district, and all of the
10.

11.

12.

13.

14.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 3 of 123

Defendants transact their affairs in this District.

THE PARTIES

Plaintiff, SAMUEL FESTINGER, residing at 3721 18" Avenue, Brooklyn, NY 11218

Defendant FRANKLYN H. SNITOW, having an address at 805 Third Avenue, 12th Floor

New York, New York 10022

Defendant ELLIOT J. ROSNER, having an address at 805 Third Avenue, 12th Floor New

York, New York 10022

Defendant SNITOW KAMINETSKY ROSNER & SNITOW, LLP, upon information and
belief is an unincorporated entity doing business in the State of New York with its principal

place of business located at 805 Third Avenue, 12th Floor New York, New York 10022

Defendant JUSTICE RACHEL A. ADAMS is a person over the age of 18 years and

maintains a working address at 360 Adams St., Brooklyn, NY 11201

Defendant CHARNIE ROSENBAUM, residing at 1150 East Fourth Street, Brooklyn, NY

11230

The Defendants JOHN DOE #1 through #10 are fictitious names representing persons of
both gender, whose real names and identities are currently unknown to Plaintiff, and who
have conducted and participated in, and conspired, confederated and agreed with the
Defendants to conduct and participate in the affairs of the Enterprise through a pattern of

racketeering activities in violation of 18 U.S.C. § 1962 (c) and (d), as more fully described
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 4 of 123

below and to injure Plaintiff in his business and property by reason thereof. The Defendants
are individuals capable of holding a legal or beneficial interest in property and are therefore

“persons” within the meaning of 18 U.S.C. § 1961(3).

15. Defendant XYZ Corporations #1 through # 10 are corporations, partnerships and other
business entities or organizations whose real names and identities are currently unknown
to Plaintiff, and who have conducted and participated in, and conspired, confederated and
agreed with the Defendants to conduct and participate in the affairs of the Enterprise
through a pattern of racketeering activities in violation of 18 U.S.C. § 1962 (c) and (d), as
more fully described below and to injure Plaintiff in his business and property by reason
thereof. The Defendants are entities capable of holding a legal or beneficial interest in
property and are therefore “persons” within the meaning of 18 U.S.C. § 1961(3).

THE DEFENDANTS CONDUCTED A RICO ENTERPRISE THROUGH A PATTERNOF
RACKETEERING ACTIVITY IN FURTHERANCE OF THEIR CONSPIRACY TO
VIOLATE 18 U.S.C. § 1962(c). IN VIOLATION OF 18 U.S.C. § 1962(d)

16. SNITOW KAMINETSKY ROSNER & SNITOW, LLP, Franklyn Snitow, Elliot J. Rosner,
and Charnie Rosenbaum defendants together formed a RICO enterprise for the purposes of
18 U.S.C. § 1961(4), including, without limitation, dirty money obtained through illegal
enterprises is being washed through legitimate enterprises to obscure its shady roots. Of

using litigation and the judicial system to instigate unlawful arrears and force me to give

up my wealth.

17. Each Defendant has conducted or participated, directly or indirectly, in the management
and operation of the affairs of the Enterprise through a “pattern of racketeering activity”

through the commission of multiple acts of racketeering, including acts of “mail fraud” in
18.

19.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 5 of 123

violation of 18 U.S.C, 1341, “wire fraud” in violation of 18 U.S.C. § 1343, extortion and

conspiracy to commit and attempted extortion in violation of 18 U.S.C. §1951.

At all relevant times, SNITOW KAMINETSKY ROSNER & SNITOW, LLP,
FRANKLYN SNITOW, ELLIOT J. ROSNER, CHARNIE ROSENBAUM, JOHN DOE
#1: through #10, and JANE DOE #1 through # 10, (collectively referred to herein as the
“Defendants” or “RICO Defendants”) were associated in fact together for the common
purpose of engaging in the course of conduct described herein. Defendants formed and
conducted an association-in-fact which operated as a RICO “enterprise” (herein after the
“Enterprise”) within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c) & (d) and which
was engaged in, and whose activities affected interstate and foreign commerce. The
individuals and entities that associated together to form this association-in-fact enterprise

functioned as a continuing unit.

Atall relevant times, and from at least January of 2012 to the present time, the Defendants
were associated with the Enterprise and conducted or participated, directly or indirectly, in
the management and operation of the affairs of the Enterprise through a “pattern of
racketeering activity” within the meaning of 18. U.S.C. § 1961(5). The acts constituting
the “pattern of racketeering activity” were horizontally related to each other and were
connected in their nature and purpose to each other and to other acts of racketeering by
virtue of common participants, their relationship to the same Enterprise, a common victim
(the Plaintiff), a common method of commission, and the common purpose and common
result of defrauding and causing injury to the Plaintiff. The acts constituting the pattern of

racketeering activity were vertically related to the Enterprise. The pattern of racketeering
20.

21.

22.

23.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 6 of 123

activity engaged in and conducted by the Defendants has been continuous from at least

January of 2012 to date.

Moreover, the pattern of racketeering activity committed by the Defendants is open-ended,
in that it has no predetermined end date, and is continuous in that the scheme is and was
the Defendants’ regular way of operating and conducting themselves and/or their ongoing

business and thus there exists the threat of continuing long-term racketeering activity.

Each Defendant has conducted or participated, directly or indirectly, in the management
and operation of the affairs of the Enterprise through a “pattern of racketeering activity”
through the commission of multiple acts of racketeering, including acts of “mail fraud” in
violation of 18 U.S.C, 1341, “wire fraud” in violation of 18 U.S.C. § 1343, extortion and

conspiracy to commit and attempted extortion in violation of 18 U.S.C. 31951.

At all relevant times, Defendants were associated with the enterprise and agreed and
conspired to violate 18. U.S.C. § 1962(c), that is, the Defendants conspired, confederated
and agreed together to conduct and participate, directly and indirectly, in the conduct of
the affairs of the enterprise through a pattern of racketeering activity, all in violation of 18

U.S.C. § 1962(d).

Plaintiff has suffered substantial injury to his business and property by reason of, and as
the result of, the Defendants’ commission of the enumerated racketeering acts in
furtherance of the Defendants’ conspiracy to violate of 18 U.S.C. § 1962(c), all in violation

of 18 U.S.C. § 1962(d) and § 1964(c).
24.

25.

26.

27.

28.

29.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 7 of 123

THE DEFENDANTS’ SCHEME TO DEFRAUD THE PLAINTIFF AND TO
OBTAIN HIS PROPERTY THROUGH EXTORTION
The RICO Defendants, acting together in concert and conspiracy, have participated in a
continuously running scheme, dating from at least 2012, and lasting to present time, in
which, acting jointly and severally, they have, among other acts, made fraudulent property
conveyances, arranged for and obtained fraudulent mortgages, committed bank fraud,
insurance fraud, bankruptcy fraud, forgery and extortion in order to achieve and conceal

their scheme to defraud.

These RICO Defendants have made a career of targeting persons, such as the Plaintiff,

which they assess to be potentially vulnerable victims

FACTS

CHARNIE ROSENBAUM has transacted business worth tens of millions of dollars during
the years 2007-2018 as her NYS sales tax summed up to millions. Attached as Exhibit B
is a Consolidated Statement of Tax Liabilities from the NYSDTF dated September 24,

2020 stating a ROC [Rack Oil Corporation] tax liability in excess of $3.2 million.

Rack Oil Corporation is a wholly owned corporation, owned by Defendant, Charnie

Rosenbauin. Exhibit C.

During a NYS Accountability fraud and allegation audit in 2012, Defendant Rosenbaum

became extremely concerned that she may become a target in the investigation.

Rosenbaum time after time told me that she assumes that the attorney named Franklyn

Snitow will help her to escape from serious trouble.
30.

31.

32.

33.

34,

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 8 of 123

Rosenbaum repeatedly stated (including, without limitation during year 2012) that the
attorney named Franklyn Snitow has been advising her in her business dealing, and that
she spent many days and many hours in his office getting guidance on her business

transactions.

Snitow aided and abetted Rosenbaum to hide her assets and to form alter ego entities with

which to hide assets.

On January 29th, 2013, Franklyn Snitow and Elliot Rosner represented Rosenbaum to sue

me for divorce.

Throughout the divorce proceedings, Snitow and Rosner advised and guided Rosenbaum
to fraudulently form and file Net Worth Statements which depicted Rosenbaum as barely
putting bread on the table. All the while, this enterprise of Snitow, Rosner and Rosenbaum
knew full well that she hid millions of dollars. Snitow knowingly made dozens upon dozens
of grossly misleading statements to the court about Rosenbaum's financial position. This
enterprise was engaged in getting me arrested on several occasions for the purpose of
applying pressure to get their goal, which is to divest me of my assets. The Rosenbaum,
Snitow and Rosner enterprise continues up until today. That's a period of almost ten (10)

years.

As the court in Mayfield v. Asta Funding, Inc. (S.D.N.Y., 2015) refined

In_part (“Given this precedent, the Court declines to fashion a judge-made
exception to RICO liability for litigation activities. "RICO is to be read broadly" and
should be "liberally construed to effectuate its remedial purposes." Sedima, 473 U.S.
at 497-98 (citation and internal quotation marks omitted). Courts are not permitted
to "carve out" exceptions to RICO where a "fraudulent scheme falls within the scope
of the federal mail fraud statute and other elements of RICO are established." Eisen,
35.

36.

37.

38.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 9 of 123

974 F.2d at 254. Plaintiffs have adequately alleged mail and wire fraud as predicate
acts supporting a RICO claim, and thus this prong of Defendants’ motion to dismiss
is denied.’’)

In 2012, Snitow guided Rosenbaum in defrauding Chase Manhattan Bank of a Three
Hundred Thousand Dollar ($300,000) Home Equity Line of Credit ("HELOC"). Snitow
and Rosner instructed Rosenbaum not to pay the HELOC. Then, in 2014, Snitow guided
her to misrepresent her financial standing then negotiated with Chase Manhattan Bank so
that Rosenbaum pay approximately Seven Cents ($0.07) on the Dollar to close the HELOC
matter (Exhibits E and E), thereby defrauding Chase Manhattan Bank of Two Hundred

and Seventy-Eight Thousand Dollars ($278,000).

Snitow and Rosner stated in March of 2019 that Rosenbaum has not paid her legal bill
since 2013 (Exhibit D-3). In June of 2020, Snitow and Rosner stated that the bill is just
short of Five Hundred Thousand Dollars ($500,000) (Exhibit F). This is proof positive
that Snitow and Rosner had become invested in Rosenbaum and in her fraudulent enterprise

and real estate properties.

Essentially, the divorce proceeding was orchestrated by Snitow, Rosner and Rosenbaum
as a cover up of flagrant fraudulent activities and a means to further various frauds and be

able to keep the millions of defrauded proceeds.

During the years 2006 through 2010, Rosenbaum, among other things, drained the funds
of Rack Oil Corporation ("RAC") up until it was no longer reasonably possible to pay for
the expensive mortgage construction and furnishings of the marital residence as well as
lavish lifestyle. Rosenbaum's draining of RAC's liquidity resulted in huge tax liabilities.

$3.2 Million Dollars to NYS Taxing Authority (Exhibit G) as well as a backlog of
39.

40.

41.

42.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 10 of 123

payments due RAC's vendors over $1.3 Million Dollars.

The above liabilities as well as other such liabilities were repeatedly brought to the
attention of The Honorable Rachel A. Adams in the Supreme Court of New York, County
of Kings. However, Rosenbaum's attorneys, in the matrimonial lawsuit Defenses herein
Franklyn Snitow and Elliot Rosner, willfully and maliciously bombarded the record with
false statements about Rosenbaum's inability to put bread on the table for our starving
children. Using misrepresentations, Rosenbaum's attorneys, Franklyn Snitow and Elliot
Rosner, persuaded Judge Adams to view Rosenbaum as destitute and as simply incapable

of paying for anything.

Franklyn Snitow and Elliot Rosner also prevented the court from analyzing various matters
that would have divulged Rosenbaum's various frauds. Honorable Rachel A. Adams
ignored my many pleas to be heard in general and specifically ignored my many
presentations demonstrating Rosenbaum’s financial perjuries. Judge Adams thereby
deprived my due process on many occasions. Defendants did so for the purpose of
furthering their fraudulent scheme, to be utilized as a shield to protect the perpetrators of

the fraud on creditors and interested parties.

The goal of the defendants’ scheme was and is that the defendants acquire something that
the victims must give up whether in the form of tangible assets such as real estate property

or Defendants would induce the victims to render services for which they had no intention

to pay.

Charnie Rosenbaum and Rosenbaum's attorneys, Franklyn Snitow and Elliot Rosner
43.

4A.

45.

46.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 11 of 123

willfully and maliciously conned Judge Adams to accept the gross misrepresentations and
allowed Rosenbaum to dodge all financial responsibilities. The result being that back taxes,

vendor debts and many more obligations were, inter alia, shifted to me.

The fraud upon the court that Frank Snitow and Elliot Rosner flooded the state court over
an eight (8) year period, then again overflowed to The Honorable Nancy Hershey Lord in
the United States Bankruptcy Court, Eastern District of New York, in September and
October 2020 (Case No. 20-43271-nhl, Adversary Proceeding No. 20-01103-nhl). There
in bankruptcy court, Elliot Rosner continued the fraud upon the court on behalf of
Rosenbaum (Exhibit H). Snitow and Rosner in collusion with Rosenbaum intended to

skew the court's view of the true facts of the cases.

Defendant Rosenbaum was employed by the Children's Center for Early Learning
("Children's Center") during the years 2001 through 2014. In that period, Rosenbaum

earned, saved and accumulated no less than One Million Dollars ($1,000,000).

Rosenbaum's position at the Children's Center terminated suddenly in 2014 due to the audit
report by the New York State Office of the State Comptroller, Division of State
Government Accountability ("NYS Accountability"). NYS Accountability found that
gross reimbursement fraud had taken place (Exhibit I). The person in charge of this billing
was the defendant, Charnie Rosenbaum. She was Reimbursement Supervisor (Exhibit J).
For her fraudulent billing, Rosenbaum was very well rewarded. Rosenbaum was successful

in generating millions of dollars of wrongfully billed reimbursements.

Rosenbaum also owned and operated a laser hair removal clinic known as "Smooth N Silky
47.

48.

49.

50.

51.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 12 of 123

LLC" from the year 2007 up until today (Exhibit K).

As payment for Rosenbaum's laser services, clients paid her in cash and in checks.
Rosenbaum cashed most of the checks at local check cashing services so as to avoid paying
taxes. These funds were not deposited into any of Rosenbaum’s known bank accounts and

was not disclosed on any of her Net Worth Statements.

Laser hair removal is a very lucrative business, which Rosenbaum operated afternoons,
evenings and weekends. This generated upwards of Sixty Thousand Dollars ($60,000)

annually. Almost all revenue was unreported to the IRS.

Yet, upon filing for divorce on January 29th, 2013, Rosenbaum showed no savings, nor
investments on her Net Worth Statement (Exhibit L). This was deceptively done over the
course of many years with the clear intentions to mislead the IRS and others. And in
Rosenbaum's own words, she states "When I get cash I never ever deposit it or I would

have to explain it some day." (Exhibit M).

Also important is that Rosenbaum has off-shore accounts in Israel and elsewhere.
Rosenbaum had for sixteen (16) years lived in Israel, up until 2000, where she maintained

bank accounts and investments.

DEFENDANTS WILLFULLY VIOLATED THE AUTOMATIC BANKRUPTCY STAY
AND THE FEDERAL STAY CREATED BY THE FILING OF THE NOTICE OF
REMOVAL.

The instant Federal action is, among other things, for declaratory judgment for prospective

relief, and declaratory relief declaring the proceedings in the state court relevant to this
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 13 of 123

action a nullity, and that Plaintiff herein was being deprived of his constitutional rights,

abuse of process and violation of due process.

RELEVANT FACTS

52. On September 3, 2020,! Boaz Gazit (the “Petitioning Creditor”) filed an involuntary
petition under Chapter 11 of the Bankruptcy Code against Charnie Rosenbaum

(“Rosenbaum”) and Samuel Festinger (“Festinger”). (Exhibits N and O).

53. On September 9, 2020, Samuel Festinger (‘Festinger’) filed a Notice of Removal (the
“Notice of Removal”) (Case 1-20-01103-nhl ECF No. 1) with respect to the matrimonial
action pending in the Supreme Court of the State of New York, County of Kings, entitled
Charnie Rosenbaum v. Samuel Festinger (Index No. 50373/13) (the “Matrimonial

Action’).

54. On September 9, 2020 a true copy of the aforementioned Notice of Removal was served
and noticed electronically, according to covid 19 regulations, upon The Supreme Court of
the State of New York, County of Kings, entitled Charnie Rosenbaum v. Samuel Festinger

(Index No. 50373/13) (the “Matrimonial Action”).

55. On September 9, 2020 a true copy of the aforementioned Notice of Removal was served
ana noticed, upon the office of Defendants SNITOW KAMINETSKY ROSNER &

SNITOW, LLP.

 

* As per the copy of the involuntary petition dated September 3, 2020, the Petitioner initially attempted to file the
petition through the Dropbox in US district court on September 3, 2020 Petitioner indeed obtained a STAMPED
COPY (BY THE CLERK) and served same on SAMUEL FESTINGER, (“Festinger”) on September 3, 2020 but because
the US district court was closed all that time, Petitioner refiled on September 9, 2020.
56.

57.

58.

59.

60.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 14 of 123

On September 9, 2020, aforementioned Proceeding was removed to the aforesaid
Bankruptcy Court under the Federal Bankruptcy Procedures & Rules, by duly filing a
Notice of Removal of the said Proceeding with the Bankruptcy Court in Eastern District

of New York.

In accordance with the aforesaid removal, the New York State Supreme Court, County of
Kings, lost subject matter jurisdiction over any and all matters contained in the said

removed Proceeding.

On September 15, 2020, Rosenbaum filed a motion to remand the Matrimonial Action
(the “Motion for Remand”), together with an application to shorten notice (ECF Nos. 5,

6).

On September 10, 2020. The Defendants, RANKLYN H. SNITOW, ELLIOT J.
ROSNER, acting on behalf of Defendant SNITOW KAMINETSKY ROSNER &
SNITOW, LLP, and acting on behalf of their client, CHARNIE ROSENBAUM, were
acting without and in absence of any and all subject matter jurisdiction, despite the
defendants herein and parties therein were legally stayed from proceeding in any manner
in the removed Proceeding that the case had been removed the Federal jurisdiction, and
despite The Automatic Bankruptcy Stay, the defendants herein and parties therein
illegally appeared and proceeded before JUSTICE RACHEL A. ADAMS

TELEPHONICALLY.

At the September 10, 2020. Hearing, MR. ROSNER falsely state that the removed

Proceeding was not pending in the Bankruptcy Court, while absurdly stated:

in pertinent part (hearing Tr. p4 at 8).
61.

62.

63.

64.

65.

66.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 15 of 123

“You can't file a removal more than 30 days after the service of the
state court action; we're seven years later.”

MR. ROSNER further stated:

in pertinent part (hearing Tr. p4. at 22).

“It's a joke and it should be treated as such and this should have
zero impact on what is going on this morning.”

At said hearing: JUSTICE RACHEL A. ADAMS in furtherance of the aforesaid
conspiracy, did again issue further illegal orders in the removed Proceeding, stated:

in pertinent part (hearing Tr. p. 12-13 at line 24).

“With regard to that part of the finding that imposed a criminal
contempt incarceration for 60 days, that order, on the Court's own
motion, is recalled and amended”

At said hearing :-JUSTICE RACHEL A. ADAMS further stated:
in pertinent part (hearing Tr. p. 13. at line 5)

“However, as previously discussed on the record, the Court does
not have any credible documentation to support the representation
made on the record with regard to a bankruptcy and the impact of
that bankruptcy on this proceeding.”

Thereafter On September 17, 2020 in furtherance of the aforesaid conspiracy, did again
issue further illegal orders in the removed Proceeding, JUSTICE RACHEL A. ADAMS
issued two orders and separate them that one order was identified and labeled as civil

contempt and therefore stayed same pending resolution of the bankruptcy proceeding,

However, the second Order she identified and labeled as a criminal contempt, and
therefore, she Commanded the Sheriff to commit Samuel Festinger To The Manhattan

Detention Complex.

The aforesaid September 17, 2020 illegal Proceeding and the incorrectly ruling by
JUSTICE RACHEL A. ADAMS , not only Violated The Automatic Bankruptcy Stay
And The Federal Stay Created By The Filing Of The Notice Of Removal, but Justice

Rachel A. Adams ignored the well settled presumption in favor of finding civil contempt
67.

68.

69.

70.

71.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 16 of 123

as opposed to criminal contempt .... as the United States Court Of Appeals For The
Second Circuit, clarified, (“Moreover, there is a "presumption in favor of finding civil
as opposed to criminal contempt where there is some doubt as to the nature of the

contempt." United States v. Wendy, 575 F.2d 1025, 1029 n.13 (2d Cir. 1978).”).

See also The United State Supreme Court in Int'l Union, United Mine Workers of
America v. Bagwell, 512 U.S. 821, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994) the Court
distinguish between civil and criminal contempt “Thus, a contempt sanction is considered
civil if it "is remedial, and for the benefit of the complainant. But if it is for criminal

contempt the sentence is punitive, to vindicate the authority of the court." Ibid.
FIRST CAUSE OF ACTION

(Civil RICO, 28 U.S.C. § 1962(c) & (d))

Against the defendants Snitow Kaminetsky Rosner & Snitow, LLP; Franklyn H. Snitow;

Elliot J. Rosner; Charnie Rosenbaum.

Plaintiffs hereby restate, reallege, and incorporate by reference all foregoing paragraphs.
Are natural persons, and as such are “persons” within the meaning of 18 U.S.C. §

1961(3)..

Defendants are natural persons and corporate entities, and as such are “persons” within

the meaning of 18 U.S.C. § 1961(3).

The Enterprise
On information and belief, the Snitow Kaminetsky Rosner & Snitow, LLP; Franklyn H.
Snitow; Elliot J. Rosner and Charnie Rosenbaum, Sapphire Investment Group LLC, NJ,
ABCR Investments LLC, NJ, and Property Solutions NY LLC, NY Defendants, comprise

two distinct groups of persons that together form an enterprise within the meaning of 18
72.

73.

74.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 17 of 123

U.S.C. § 1961(4). Each and every defendant is employed by or associated with the

enterprise.

On information and belief, each group of defendants, the Snitow Kaminetsky Rosner &
Snitow, LLP; Franklyn H. Snitow; Elliot J. Rosner and Charnie Rosenbaum, Sapphire
Investment Group LLC, ABCR Investments LLC, and Property Solutions NY LLC
Defendants, also qualify as separate and distinct enterprises within the meaning of 18
U.S.C. § 1961 (4). Each and every Snitow Kaminetsky Rosner & Snitow, LLP; Franklyn
H. Snitow; Elliot J. Rosner Defendant is employed, by or associated with the Charnie
Rosenbaum Sapphire Investment Group LLC, NJ, ABCR Investments LLC, NJ, and
Property Solutions NY LLC, NY, enterprise associated with Snitow Kaminetsky Rosner

& Snitow, LLP; Franklyn H. Snitow; Elliot J. Rosner.

On information and belief, the individuals and entities that constitute Snitow Kaminetsky
Rosner & Snitow, LLP; Franklyn H. Snitow; Elliot J. Rosner and Charnie Rosenbaum,
Sapphire Investment Group LLC, ABCR Investments LLC and Property Solutions NY
LLC Defendants, Defendants taken together are an association-in-fact within the meaning

of 18 U.S.C. § 1961(4).

The Enterprise has for many, but no fewer than four, years been engaged in, and
continues to be engaged in, activities that affect interstate commerce. Defendants’
unlawful Enterprise in violation of RICO has been and remains longstanding, continuous

and open ended.
75.

70.

71.

78.

79.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 18 of 123

Pattern of Racketeering Activity - Mail and Wire Fraud

Defendants and the other members of the enterprise, having devised or intending to
devise the scheme or artifice to defaud, and/or for obtaining money or property by means
of false of fraudulent pretenses, representations, or promises, for the purpose of executing
such scheme or artifice or attempting to do so, placed in the United States Postal Service
post office(s) mail matter, summons and complaint, motions, affirmations to be sent or

delivered by the United States Postal Service.

On or about January 29, 2013, Defendants in New York caused the mailing, through the
United States Postal Service post office a summons and complaint to Mr. SAMUEL
FESTINGER, which complaint contained the false assertions detailed elsewhere in this

complaint.

On or about February 4, 2013, Defendants in New York caused the mailing, through the

United States Postal Service post office Motion Contempt and other relief.

On or about July 24, 2013, Defendants in New York caused the mailing, through the
United States Postal Service post office an ORDER TO SHOW CAUSE to Mr.
SAMUEL FESTINGER, which complaint contained the false assertions detailed

elsewhere in this complaint.

PRAYER FOR RELIEF

Plaintiff prays that this Honorable Court will grant judgment against defendants, jointly
and severally, for declaratory relief declaring that the proceedings, orders, judgments, are

null and void, and violated Plaintiffs constitutional and common New York rights and for
80.

81.

82.

83.

84.

85.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 19 of 123

monetary and compensatory damages; and any legal fees; and any other relief this

Honorable court deems just and proper.

WHEREFORE. Plaintiffs request the following relief jointly and severally as against
aforementioned defendants: Actual and/or compensatory damages against all Defendants

in an amount to be proven at trial.

Plaintiff herein was directly harmed, by his person and property, including with
emotional trauma, caused by the defendants herein through and by their aforementioned
acts,
CAUSES OF ACTION
Against JUSTICE RACHEL A. ADAMS

Plaintiffs repeat and reallege each and every allegation as more fully set forth

hereinbefore as if fully set forth hereinafter.

As a direct result of the acts, omissions, and policies of the defendants, the Plaintiffs were
deprived of their rights under the Fourteenth Amendment of the United States

Constitution and 42 U.S.C. §1983.

As a direct result of the acts, omissions, and policies of the defendants, the Plaintiffs were
deprived of their rights under the Fourteenth Amendment of the United States

Constitution and 42 U.S.C. §1986.

As a direct result of the acts, omissions, and policies of the defendants, the Plaintiff was
deprived of their rights under the Fourth Amendment of the United States Constitution

and 42 U.S.C. §1983.
86.

87.

88.

89.

90.

91.

92.

93.

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 20 of 123

As a direct result of the acts, omissions, and policies of the defendants, the Plaintiff was
deprived of their rights under the Fourth Amendment of the United States Constitution

and 42 U.S.C. §1985.

As a direct result of the acts, omissions, and policies of the defendants, the Plaintiff was
deprived of his rights under the Fourteenth Amendment of the United States Constitution

and under 42 U.S.C. §1988.

As a direct result of the acts, omissions, policies and abuse of process by the defendants,

the Plaintiff was deprived of his rights under New York common law.

As a direct result of the acts, omissions, policies and injurious falsehood by the

defendants, the Plaintiff was deprived of rights under New York common law

As a direct result of the acts, omissions, policies and civil conspiracy by the defendants,

the Plaintiff was deprived of their rights under New York common law.

As a direct result of the acts, omissions, policies by the defendants, the Plaintiff was

caused intentional infliction of emotional distress.

As a direct result of the acts, omissions, policies by the defendants, the Plaintiff was

caused negligent infliction of emotional distress.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Honorable Court will grant judgment against
defendants, jointly and severally, for declaratory relief declaring that the proceedings,
orders, judgments, generated ordered throughout The Automatic Bankruptcy Stay And

The Federal Stay Created By The Filing Of The Notice Of Removal are null and void,
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 21 of 123

and violated Plaintiffs constitutional and common New York rights; award
compensatory, consequential, exemplary and punitive damages to Plaintiff in amount to
be determined at trial; Plaintiff demands trial by jury on the issues so triable; and any

other relief this Honorable court deems just and proper.

Dated: November 19, 2020

 

 

Samuel Festinger
3721 18" Avenue
Brooklyn, NY 11218
(917) 474-5910
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20'. Page 22 of 123-9

 

 

 

 

      
. Case eRe S Document 1 Filed.11/20/20 Page 23 of 123

Now York Stato | Department of re , . Sat
Taxation and nd Finance Bat ONE

are tye tlons, please call.
_anslldetod Bitton of Tax Leben” aaa rm nee Ea

= - aie BO " ;
This: Ia a statement of your tax Uebttites, Including the Aabitiytoa) referred. to tn the ‘enclosed ©

« notles.. ‘Amounts calculated to 01/04/19," .

_ . Bach. ability. fisted: -below ts Ieontifes: by. an n Assenament ID, Use the encloged Payment Desument is to make, o , : : eye
Payment on: ‘these Mabilities,. : oY eae

 

Recent ad ustments, credits’ or gayments may not be Included en this s Statement, ‘Alto, a ‘payment may have
been.applied to multiple assessments,

This Censolidsted Statexont suxqurizes your tex Iiebizities with Naw York Stote under this ecocunt, If’
yoy havo over. used core than-cng taxpayer Adontétiosticn nunber for tax reporting. purposes, vou mey oxo, .
additional Now York State tax Biabslitics, ,

_ NOTE: To view the currant balenca of any unpaid tox bills, cccass cur Nab site vat wan. fax ny govdentine,
HH FOLLOWING LIABILITIES HAVE BUEN DETERMINED TO BE CUZ. Atthough not yet subsect to

eolicoticn action they should te poid promptly ‘in ender to avoid the accrual’ of edditicnal penalty
and/or interest chargos. =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ Tax * Tax to) Interact | (9). Panalty [(°) Asaesenant) (s) current
fro | | eave | “ous = te OF ceeatte | oe |
__ Fencone [Leosnarzass-2[aavsivor; = (0.00). Q.00f 0,00] 000 SSS«S« OO.

. |” , Finaoke”[Urceesneoge-s]aersivas| —. 0.00 0.00] 9.00). ~~~ Ooo]
~ Fancons L-cnsesos94-4/32/31/26] 0,00 0.00] 0.00 0.00 0.00).
SALES |Lroasago7s6~9 05/82/27) 90,432.55) * 18,293.69 213,655.42] . “0.00 74,289.68
SALES +|L-00922075B°1|09/82/37|, 297,828.62} “48,882.93| —-81,560.07 0.00) 292,638.62)
Sales |t-0092207%492|22/80/27) 550,000.00] 89,966.73) 79,384.38 0.00 469,300.28)
+, [SMHS [Lvoagez07as~3]oz/2a/16) 2,018,486.03/ —1864640,08/ 199,943.96}. 0,00] 2.882,029.61 7 : :
Abas |u-0age207S2-4)05782/30|  208,16B.42| 81,308.08] $6,968.20] 0.00 tonnas}|

SALES |U~dasg2o7E2~5 00/82/16) 26,607.80] 2,988.65/ 3,709.98 0.00 31,680.68
oS TOTAL 4 = 2,800,287.77

 

Caan

_ BTP$86F (7/51) . Fe _. Keep this statement for vour ranniie oo a
- Case 1:20-cv-09784-PGG Document 1 Filed 11/20/20 Page 24.0f.123 ~~ -

 
 

  

 

  

 
 

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 25 of 123

Consolidated Statement of Tox Lisbiiles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- . Department of Taxationand Finance 7 Supper COMBE
A Home| er irene Se | Help Pos
Consolidated Statement of Tax Liabilities
| Toxpayer 1D; LL “Taxpayer name: RACK-OIL CORP, |
_ Ouir fecords indleata you have the following unpald tax debts! ot
@ - Select to team mere about a particular flotd Lat
Amount due - under collection .
‘Tax type Assessment ID | Tax period | Tax amount {(+) Interest (+) Penalty (-) Assessment (©) Current.”
ended assessed ($) | amount -{amount ‘| payments/credits | balanca ($)
assessed ($) assessed ($) 45]
Patro Products Bus | L-649608761-4 | 2019-01-31 28438 43.731. _ 82.39 - 0.60 410.50
Potro Products Bus | L-049504057-6 | 2018-12-31 456,65 7444 136.86 0.00)" 667.95
Patro Products Bus | L-049422990-2 |2018-11-30} . 329.87] 57.14 98,78 |. 0.00 485.79|)
Sales and Use .. |L-049330558-3 | 2018-11-30 - 0.00] 635.66| 3,406.66 000] 4,042.32]]"
Patro Products Bus | L-049280919-8 | 2018-10-31 473.87 86,15 141.95 0.00 701.67
Petro Products Bus | L-049211579-3 | 2018-09-30 485.92 92.52 145.59 0.00 724.03
Sales and Use L-048828882-4 | 2018-08-31| 26,647.28 941445 8,239.94 0.00| 44,301.67
Petro Products Bus | L-048760745-1 | 2018-07-31] 11644 24.35] _ 34.84 oso] . . 175.63
Corporation “| L-048701557-8 | 2017-10-31 " 306.00 84.83 39.78 -090|  . 43061
Corporation. L-048701556-9 | 2017-10-31 4,206.00 334.45} 156.78 0.00} 1,697.23
Petro Products. Bus | L-048646S33-3 | 2018-06-30 89.46 19.53| 26,74 o.co| = | 138.73
Petro Products Bus | t-048597134-2 } 2018-05-31 225.78 51,34 67.87 0.00 344.69
Patro Products Bus | L-048539176-4 | 2018-04-30 624.87 147.76 187,28 0.00 959.91} ]
Salas and Use L-048492185-5 | 2018-05-31 | 203,165.12} 84,637.75 64,405.30 0.00] 352,208.17
Petro Products Bus | L-048349986-6 | 2018-03-31 4,106.75 272,22 _ 331,87 0.00] . 1,710.84
| Sales and Use. L-048066766-2 | 2018-02-28 | 1,015,436.03 463,015.74 311,641.52 "Q,00| 1,790,693.29
Corporation L-047794966-5 | 2018-02-27 50.60 0.00 0.00 0.00 50.00
Sales and Use .. -| L-047554021-8 | 2017-11-30] 350,000.00 176,107.68 107,334.13 0.00} - 633,441.81
Sales and Use L-047148419-2 | 2017-08-31] 197,221.82 112,122.19 61,421.92 0.00} 370,76593
Sales and Use L-046779264-8 | 2017-05-31{ 4841255 29,435.45 14,523.65 1,434.23| $0,937.42
Total: |3,294,285,19
Amount due - not yet under collection
Tax Assessment Tax period: Tax amount (+} Interest amount’ | (+) Penalty amount [(-) Assessment. ©. | (=) Current
type [ID ended assessed ($) | assessed ($) assessed ($) payments/credits ($) _| balance (3)
0.00
Total: 0.00

 

 

hiipsvAvvw7b.taxny.goviC8OA/cscaHome

483

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 26 of 123 _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- przan020 , | Soe, . ce . - Consolidated Statsmant of Tox Liabiites
timated amount due for returns nat filed . co .
ssaseme Te amon ) - 2) Current :
Tax | Assessment Tuxperiod. Tex amount. _ |) interest amount (#) Penalty amount (Assessment (ec
type ID ended. [assessed (3). assessed (§) -~ assessad ($) paymants/credits (8) balance (6)
Total: oe
Amount in protest
= stam PB ° : Current
Tax | Assessment] Tax period | Tax amount (+) Interest amount | (+) Penslty amount | (-) Assessment (=) Gu
type [ID ended assessed ($) __| assessed (S) assessed (3) paymants/credits ($) balance (8)
| | ¢000
Tota: | =: 0.00
Amount in transit
Tax | Assessment | Tax period | Tex amount __| (+) interest amount (+) Penalty amount () Assessment (=) Current.
type {ID ended assessed ($) —_| assassed ($) assessed ($) payments/credits ($) balance ($). |]
ne o00/ |
Total:
Web survey
Provide feedback about this online sarvice through our Web Survey.

 

 

 

 

(a)

 

Instructions

Amount due - under collection

- Uabilities listed in this section have been turned over to our collections unit, To avoid collection action and ‘additional accruals ‘of penalty : ws

and Interest you should pay these amounts Immediately, Amount due under collection no longer have appeal rights. -

Amount due - not yat under colléction

Uabllittes listed in this section are not yet under collection. To avold these llabilitles from being turned over to the collections untt, and
accruing additional penalty arid interest, you should pay them as soon as possible.

Estimated amount due - for returns not filed

We have not received retums or reports for the Ilabllities In this section. We have estimated the amount due for these retums that have
_not yet bean filed, The amount due will ba cancelled once you complete the required return and pay. the tax due, plus penalty, and.
Interest. If you pay the estimated amount due, you will still be required to file your retum,

Amount In protest

-— pitpsywewTblaxny. gouicsOAceoattome , 23
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 27 of 123

erz2020 Consolidated Statement of Tox Liahtittes

Tha flabilities In this saction are. under review, You will be notified of our Findings: Where applicable, add
"continue to accrue [n accordance, with New York State Taw ;

Amount in transit
The liabilities In this section are scheduled to be malled/amalled on 2 future date.

 

Accessibility Disclaimer Privacy ‘Security Copyright - Emall/Phishing . -

nal ponaity and interest wil

- hiipsuwiiwTbtoxny.goviCSOAlcsosHama ee
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 28 of 123-,

 
_ Case 1: 20- Cv- -09784- PGG Document 1 Filed 11/20/20 Page 29. of (128

: ~ 41/18/2020 S foe Be - Entity Information:

NYS Department of State
Division of Corporations

Entity f Information.

"The information contained in tis database is ‘current trough November 17, "2020.

 

 

Selected Entity Name: RACK OIL'CORP.
Selected Entity Status Information

Current Entity Name: RACK OIL CORP.

DOS ID #: 3439872
Initial DOS Filing Date; NOVEMBER 20, 2006
_ County: KINGS
~. Jurisdiction: NEW YORK
Entity Type: - DOMESTIC BUSINESS CORPORATION

Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
RACK OIL CORP.
1274 49TH ST

STE 99
BROOKLYN, NEW YORK, 11219

Chief Executive Officer
| CHARNIE ROSENBAUM
- ). 1150 EAST. 4 STREET
BROOKLYN, NEW YORK, 11230
Principal Executive Office
RACK OIL CORP.
1274 49TH ST
SUITE 99
BROOKLYN, NEW YORK, 11219

— Registered Agent
. NONE

This office does not record information regarding the names and addresses
of officers, shareholders or directors of nonprofessional corporations
except the chief executive officer, if provided, which would be listed

above. Professional corporations must include the name(s) and address(es)

of the initial officers, directors, and shareholders in the initial certificate of
incorporation, however this information is not recorded and only available

by viewing the certificate,

*Stock Information

# of Shares Type of Stock. $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

https://appext20.dos.ny.gov/corp_publio/CORPSEARCH.ENTITY. INFORMATION?p_token=F67D1A9A02772380036B56CD9E25E9E700FE70ABB46... -.

412
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 30 of 123
11/18/2020 0—C oe, =: Entity Information
ne - _. Filing Date . Name Type. Entity Name ~
NOV 20, 2006 Actual RACK OIL CORP.

A Fictitious namie must be used when the Actual name of a foreign entity is unavailable for use in New York State. The entity must use the fictitious
name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
: Search Results New Search
-”. Services/Programs | Privacy Policy. | Accessibility Policy | Disclaimer | Return to DOS Homenage. | Contact Us.

https: flappext20. dos. ny. y.govicorp _pubiiclCORPSEARCH. ENTITY_INFORMATION?p_ | lokon=F6701A9A02772880086B60CD8E2SEOETOOFETOABDAG..

2/2
- ” Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 310f123-.

 

 

 
Casé 1:20-cv-09784-PGG Document 1 Filed 11/20/20 Page 32 of 123

   

ede SUPREME COURT OF THE STATE OF NEW YORK
ll county oF KINGS : CIVIL TERM : PART 5F
Q || ---------------------- on nnn x
3. cuaRwt ROSENBAUM, .
a fee Plaintiff, tndex Now |:
SW ao » §0373/2013 o
Sy ---against~

6 SAMUEL FESTINGER,

7 Defendant.

B | nn nen er en er rr re sens -X

pe 360 Adams Street
OT ee Brooklyn, New York

March 18, 2019
10

ll BEFORE: HONORABLE RACHEL AMY ADAMS,
12. _ vs Justice.
13

14 APPEARANCES:

15 SNITOW, KAMINETSKY, ROSNER & SNITOW, LLP
Attorney for the Plaintiff
16 7. . 805 Third Avenue, 12th Floor
, an New York, New York 10022
17 a BY; ELLIOT J. ROSNER, ESQ.
18 “MARY GRACE CONDELLO, ESQ.
Attorney for the Defendant
19 1716 86th Street
Brooklyn, New York 11214
20
“21
22
23
24 Teresa McGrath
Senior Court Reporter

25

-~TMcG~

 

 

 
_ Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 330f123 9...

Miss Rosenbaum - Cross/Ms. Condello. BQ

1 | Q You just testified that you put. money in. from the
2 407 (ig) into the business in 2017, correct? we . .
3 - A Then it wasn't in 2017, but I don: te recall when. IT
a 4. put it “in. Any 3 income or money: coming in, part of it was’

5 ll the 401(k). I don't recall when. So, it is my mistake.

6 Q When did you withdraw your monies from the 401(k)?
7 AD I don't recall. | | | a -

ge Pe MR. ROSNER: Objection, asked-and answered. — *
9 Q Did you start withdrawing those 401(k) funds in

10 2015, '16 or '17?

Almost as soon as I left my Job, which 1 was in 2014.

11 OB
42> Q . How much did you have. in the 401.(k). ‘in: 20147

13 A Approximately a hundred thousand.

14 Q One hundred or 800?

-15 JA A hundred thousand, approximately.
16 7 Oo. So, in 2014 did you withdraw the entirety of the:

“47 401(k) out of that account?

18 A I didn't withdraw it all at once and I don't recall
. 19 how much and when. —
20 | Q Now, if you can look at Exhibit A of Exhibit 10,
a 21 net worth statement, are those your 2015 tax. returns as . |
22 Exhibit A in that package?

23 A Yes.
24, Q Now, do you see on line 15A IRA distributions, ot

-. 25 || $22,0002

~TMcG-

 

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 34 of 123

Miss Rosenbaum ~ Cross/Ms. Condello 235
1 ‘A Yes. |
2. : O° Was that the. distribution from aGOl (ky?
“3 “A probably. _ a ek fee
5 4. ~ Q S ‘Well, did you have an IRA in 2015?
5 A Yeah, the 401(k).
6 Q No, Miss Rosenbaum, listen to the question. I

7 || didn't ask you about a 401(k).

Bo Did you have an IRA in 2015 or was it a 401(k)? yo
9 A 401(k). | oo
10 Q And did you withdraw 22,000 in 2015?
11° A I think so.
12 — Well, what's set forth here isa true and: accurate

“13 ‘representation of what you filed with the IRS?

14 A Yes,

(us . Q- So, does it say here you took $22,000 from:your
16. retirement benefits? | a
WT OA E. guess SO, yes.

18 It's not a guessing game.

   

19 It's here, so the answer is yes.
20
ars
"22
23
24

25

 

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 35 of 123

10

11
“12
Sis

14
15
16

18

19

21

92
23
24

25

 

 

Miss Rosenbaum - Cross/Ms. Condello.. — 86

 

A Yes. The number is not exactly 22. It was

approximately 22.
 g It says 22, 000 on your tax return, doesn’t it?:
A But I don't know if I used all of that or exact
number that I paid the Chase equity line with.
.Q TI don' t understand what you mean. . - °
A | I pulled out, I pulled out of the 401.(k) 22, 000 in
order to. pay off the Chase equity line of credit.
Q So, the 22,000 went to the Chase equity line of
credit in 2015?
A I am not sure if it was the full 22.
Q Do you have anything to prove whether or not it was |.
the full 22?
A I have documents at home.
- Q Okay. Then you also had the laser electrolysis —
business, correct, Smooth N Silky, LLC, that. was located at.

1524 57th Street, correct?

A Yes.
Q What was your rent?

A Five hundred dollars a month.

-TMcG~

 
10

11

. 12

ig.

14

15

46
~2 17

18

19

20

21.

22

23

24

 

 

_ Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 36 of 123

Miss Rosenbaum - Cross/Ms. Condello. 10

MR. ROSNER: Did you say there are.no tak.”
returns? |

' MS. CONDELLO: For. Property Solutions, LLC. ©

THE COURT: Counsel, what's our next date?

MR. ROSNER: I believe we have three dates ain

May, your Honor, May 2, 3 and 4, and. I have got them. for

full days.

THE COURT: All right. So then we are

. adjourned to May 2.

MS. CONDELLO: Yes.

THE COURT: Thank you.

MR. ROSNER: Thank you, your Honor.

THE COURT: Counsel, you .are going. to, call. “us,
just to clarify the exhibits? |

MS. CONDELLO: I am sorry?

_ THE COURT: You are going to check your notes

so. we can clarify the exhibits?

MS. CONDELLO: I am, Judge.
(Case adjourned to May 2, 2019.)
* * * * *
Certified to.be a true and accurate | |
transcript of the foregoing proceedings. )

Tessar. AGO, tikthe.

Teresa McGrath
Senior Cotirt Reporter

~TMcG~

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 37 of 123 3" ++»

  

 

 

 

 
Case 1:20-cv-09784-PGG Document1 Filed.11/20/20. Page 38 of 123

 

NYC, DEPARTMENT. OF FINANCE | |
or RICE OF THE CET ¥ REGISTER |
This seige is ‘part uf the instrument. The Cig’

Rewister. wall rely an the information provided
by you on this paige for parpe sab indexing : |

 

this instrament. The infoesmadion un this paige | |
will opnteal for indexing puepeses int the event

af ony conflie’ with the rest of the. document. | i DIA 10 15021 37001 1Q01E2197

   

ALE

 

 

 

 

 

 

RE CORDING AND ENDORSEMENT COVER PAGE PAGE TON 4
Procument TD: 2014 1010210700 Docunent Date: 10-10-2004 Preperation Date: {O-E8-2014
Document Type: RELE. ASE .
Document Page Count: 2
PRESENTER: - RETURN TO:
NATIONWIDE TITLE CLEARING JPMORGAN CLIASE BANK, RAN,
2100 ALT TS NORTH 2100 ALT LO NORTH
PALA HARBOR, EL 34683 PALM HARBOR, FL 34683

PROPERTY DATA

Borough Hack Tot Unit Ackdtess
BROOKLYN _ A495. 817 Entire Lew TIAQEAST STO STREET

Property Type: APARTMENT BUILDING

 

CROSS REFERENCE DATA
CRENs  2ooTHNOL I T8u
{X] Additeant! Cross Referees on Cordinuation Pace

 

PARTIES
MORTGAGER/BORROWER; MOR TGAGERILENDER:
CHARNIE ROSES AUM JPMORGAN CHASE BANK NLA.
HS0 BAST ATH STREET, . 2100 ALT. 19 NORTH, .
BROOKLYN, SY 1/230 PALM HARBOR, PL 34683

 

PRES AND TAXES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Moriwage : . Filing Pee:
Moria Amount: is ain 3 ag
Taxable Marigage Arcount, oR - f.60 [NWO Real Property Transfer Tax:
Exomption: $ OG
TANES: Gaymty (ech; & ANY NYS Real estate Transter Tas:
Cire Dadi sends 2% Ton S 0.00)
Spee (Adeitiona De |S 2.00 RECORDED OR PILED IN THE-OFFICE
! one s — #3 tee, OF THE CITY REGISTER OF THE
NCTA = non CITY OF NEW YORK
Adiliuo Ma eye = TaD 0 Recorded Filed [0-27-20 PONS
non ONE SIRT CE : 0.0 8 Shiner City Register File NogCRENY:
' [Kaori a cee Sah ere TOMDOOSS E344
Recording Pee: % ATO tot a 7 .
Athdaeit Fee: = oo es are , partes

 

 

 

 

City Register Official Signature

 

 
 

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 39.0f 123 |

NYCDEPARTMENT OF FINANCE | qin AltTeantdwRAAEA EET HTPREATTAITLE iN

‘OFFICE ‘OF THE crr ¥ REGISTER,
oe SOM TO1S02137001001C2317
RE SCORDING. AND ENDORSEMENT. COVER PAGE CONTINUA Thor P: AGE 7Or4

Decument ID: 201- 101802137001 Document Date: 10-10-2014 ee Preparation Date: 10-13. 2014 .
Deeument, Type: RE! (BASE. mo . Jos:

 

  

 

 

 
 

 

: CROSS REFERENCE DATA
. | CREN:: '2007000134790 :

 

 
Case 1:20-cv-09784-PGG - Document 1 Filed 11/20/20 Page 40 of 123 »

Return By. Malle:
. _ JPMorgan Chase Bank NAG.
- CRO Nationwide Tile. Clearing Ine.
QHOOAREI9- North 9"
Palma Harbor, FL 34683.

- - ‘Lean if so00a470720009
oo RELEASE OF MORTGAGE

KNOW. ALL MEN BY. THESE PRESENTS, that: JPMORGAN. CHASE. BANK, NwAL: having ite s lial plaee of

business a
780 Kansas: Low. Suite A.
Monroe, LA 73203

“athe holder of a cenain Margate executed dated: ‘ovs72006, made by CHARNIE- ROSENBAUM (Bocroweris) t0°GFI
-MORTGAGE BANKERS CLender).fn. the. paincipal suit of $300,000.00 and recorded an Q3/19/2007 ss Document #

a 2O0TONIII 789 in Liber’, Page’, in the Offi ice of. the ork: of KINGS County, New York: hereby. suthorizes: the, Clerk: io oe Phy
. “peleuse tht-same of econd ee

Sea. Bxnitit ‘attacked for Assignments, Modifications etc,
Property i is. more commonly known as: 1150 BAST 4TH STREET, BROOKLYN, NY} 1230,

 

 

This Release is solely for thc-purpose of reteaging the real s desceided above from ihe: Hen created by. the Mortgage
aud Es nota: epigare of the oulie on under the Note'as suid obligation has not been fully paid
. Dated a (2. act MDDIVYYY
RM sian 1A SE ue Dy:
ingrid, Whitty

VICE PRESIOENT

CLA

 <Sasiique Williams
WITNESS

STATE OF LOU:SIANA 9)
~ -PARISH OF OUACHITA
Before me, on e2_t pa * MmMDYYYY), the undersigned, personally. appeared ‘Ingrid Whlity: as VICE
“PRESIDENT fof JPM ORGAN SE: DANK, NA. personally known to me or proved.to me-on the. basis of satisfactory
“evidence to be the indis iatual(s} whose name(s} is (ate} subsorited to the within instrument and scknowlsdged tome thai they
executéd the game in their capacinyties), and thet by their aignatisreys) on the lnstroment, the individual(s), or the: Fereon Upon
behalf of which the; invicta) acted, excouted the Instrument.

  

- QUADHITA PARISH, ISH LOUISUANA
Jb. Brown #16256 | BO meee -

 

Notary Public - Siri of LOUISIANA,

dMmmigsion ex pices: LIFETIME

Document Prepar. Hy: RlanceNTC, 2100-Alt, 19 North, Palm Harbor, FL 4683 (B00)346-9192
Property ID(S/BA., Nieok: 5405 Loe: 817
CHAS6 24701376 _U HELOC $42.00 TOS14100202 [C1] SPONYT

MM i

*DOOU Ta

 
Case 1:20-cv- /-09 784- PGG Document'1 Filed 11/20/20 _Page, 41 of 123°
“ion eo) nee

  

-Asdigneits ‘GEL MORTGAGE, BANKERS INC.7TO JPMORGAN CHASE BANK, NAP DATED. OF: sti REC
0313-2007 INSTR! 2007000134790 - o

V-

       

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 42 of 123

 

NYC DEP: ARTMENT OF FINANCE.
OFFICE GP THE CLIY REGISTER

   

 

 

 

 

“201 4101 502 | 370 IOLOOLSEFIG
OPPORTING DOCUMENT COVER PAGE. PAGE LOFI
Document Pos 284 aa maT Deum Date [O-'0-2044 Preparation Date: 10-14-2014
Doouinent Tepes LISI

 

SUPPORTING DOCUMENTS SUBMITTED:

wae Count
RELEASE DOCUMENT ANSWERS TO QUESTIONS I

 

 

 
—,
-

a -ACRIS Release / Partial Release Information. ‘

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 43 0f 123 -

 

 

_New York City. Departinent of Finance.
Office’ ofthe City Register

Automated city y Register information System —
Release /partial Release. information _

  

As this release being! recorded: ae

o: YES - “@NO° Pursuant: to an. ‘initial condominium: offering? co
“ONES NO ‘ji, In connection with a sale of alotin a subdivision?.
OYES. GNO iii, A transfer of the released property in a .
_. transaction exempt from federal Income. tax under
re ‘4 Internal Revenue Code §10317
OYES GNO If NO to the above, was additional property: added to
the lien of the mortgage from which the property is ta.
be released as the results of a spreader of additional

released, with the last twelve months (but no earlier
than Jan i7, 2005)?.

 

 

ae

_ Please print these questions and attach as a Supporting Document.

hitps://a83G-acris.nyc.gow/CP/CoverPage/DocumentRelease . 8/28/2014

 Pagedoft

 
 
 
  
  
 
 
  
  
 
 
 
  

collateral mortgage recorded against the property being: . -
Case 1:20-cv-09784-PGG Document 1 Filed 11/20/20 Page 44 of 123 _ ne!

  

 

 
Case 1:20-cv-09784-PGG. Document 1- Filed 11/20/20: Page.45 of. 123

A the. Matrimonial: Term, Part 5F, of the

. Supreme Court of:the State of New York, -

~~ held in and for the County of Kings, at the

Courthouse thereof, "360 Adams Street, .

Brooklyn, New: York, on the i” day of June

 

 

2020.
_ SUPREME: COURT OF THE STATE oF NEW YORK oe
COUNTY, OF KINGS . De
" CHARNIE ROSENBAUM, a
Plaintiff, _ Index No, 0373/13
a a - .. DECISION AND ORDER
east - ae : oO _. Mot. Seq. #26 a
SAMUEL FESTINGER, Lo ae
. - Defendant. - Se
x

Recitation as 5 required by CPLR. §2219(0) of the papers considered in the review of the motion
for contempt:

 

‘Papers a Papers Bamibeted

Plaintiff's order to show cause and.exhibits: . “4°20 —
Defendant's affidavit in. ‘opposition. and. exhibits dG
February 19, 2020 transcript: oe DOD
Attorney for Child’s March 3,.2020. affirmation: Aa
Attorney for Child’s March 4.and 5, 2020letters: = «22

. The above post-trial motion for contempt was before this court for oral argument on

February 19, 2020, By order dated December 4, 2019 the plaintif was permittedto “file an order .

to show cause seeking contempt for defendant’ alleged Violation of court orders" {see order

- dated December 4, 2019), ‘The plaintiff's motion dated January 2, 2020 was made raturnable on:

February 19, 2020 at which, time the parties and thelr. counsel | appeared together with the
attorneys for the two subject children (mot. Seq. #26).
_ Further, the December 4, 2019 order set out in detail the efforts made by the court to

direct compllance with prior orders directing the defendant to provide the twenty-nine (29) days
Case 1:20-cv-09784-PGG Document 1 Filed 11/20/20. Page 46 of 123

~ time. Any. order of commitment related to eritninal and/or cil conterript'to serve upon the
Sheriff of the City of New York will be Issued ‘by'this-court under separate order.
Defendant is also feminded that the within decision. is without prelude to the Attorneys :
“> for: the. chile 8. sinpatd fees and thelr respecte gts ‘to: make the: appropriate additional .
| applications to: the court. | oe |

Counsel Fees

 

Lastly, plaintiff requests reasonable counsel fees pursuant to DRL.§238. in an amount to
be fixed by the court and, pursuant to 22, NYCRR, 130-1. 1 and-§130-1.2, awarding. plaintiff the
- eosts and. imposing: sanctions against the defendant for fees and disbursements. Incurred in
connection with this application by reason of the defendant's frivolous and contumactous
noncompliance with respect to court orders.

Counsel. relies on Judlictary Law: §773 whlch ‘grants the court the power: to fine'a party who
Is in contempt: of court and: where there Is:no: actual loss or injury. ‘The fine may be asum equal °
to the costs. and. expenses of the other party. plus an additional $250 for: each violation of the
orders as penalty for his contemptuous conduct. Counsel argues that the phrase “costs and
expenses” properly. includes counsel fees. Defendant's failure to comply with court orders forced
the instant motion and it should, not be plaintiff's burden to shoulder, that cost. Therefore,
counsel fees.are an appropriate remedy. |

Plaintiff submits that.DRL.§238 provides for an award of fees in a proceeding to enforce
this-court!s orders, Her counsel affirms that ata rate of$875 an hour he-has expended'8.9 | hours
In the e preparation of the notion and anticipates more billing relative to. the appearance,

argument and hearing, The: fees: for the: instant motion: are $3; 337. 50: (exhibit L). Counsel: °

22
‘Case 1:20-cv-09784-PGG Document 1 Filed 11/20/20 Page 47 of 123

 

relterates that thescourt : pare fees ih t the amount of si73575 during the pendency of the
. action, however, none of these fees have been pald, and the alan ewes her firm $475, 173: 60
inclusive of: the fees for the Instant application, | |

Defendant and his: counsel ail to specially address the request for counsel fees and

_ sanctions incident to the; instant motion for. contempt, rehing on: ‘the argument. in opposition that

. plaintiff's counsel selected his ‘remedy | In seeking’ a money y judgment. for past awards and

therefore the matter is closed, No legal authority is offered to. support this position which the

   

dedthieisum’at3i887.50

court finds to be without merit: ‘Accarlalyaplalntlmpsea ng

 

asian enon ete
on the instant application and the trial: before the court has concluded, future counsel fees are
not anticipated at this time. Defendant shall pay the within counsel fee award directly to
plaintiff's counsel on:or before August.17, 2020. Upon failure to pay, plaintiff's counsel may enter
Judgment on-affirmation alone.

This matter is scheduled for an appearance on the trial calendar on September 10, 2020
at 9:30 a.m. subject to the court's Covid-19 protocols in:effect at that time to assess the status of

the trial transcripts and for further proceedings in:accordance-with the above decision and order.

23

consshieehiteccetiientt-applleation. As no hearing Isrequired
~ Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 48 of 123

This constitutes the decision and order of the court. Plaintiff's counsel Is directed to serve
a -copy of the within on defendant's counsel and the Attorneys for Children with notice of entry

within fourteen (14) days of entry In the Office of the Kings-County Clerk. _

    

Hon. Rachel A. Adams, $8.6.
 

EXHIBIT G ©

   
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 50 of 123

 

| , | - | . : ; ‘Manage Sela Tox Responsible Persons,
Department of Taxation and Finance Support Coifact us:
Home | | | oe | | | Help

Manage Sales Tax Responsible Persons. | | |
! Toxpoyer [D: @MNNNBS445 ____ Taxpayer name: RACKOILCORP, - |

 

- Responsible Person Summary

Review the responsible persons Information wa have on record for accuracy, .
Update information by setscting the responsibie person's name to update that person's Information, Select Add Another Person to add
& person not displayad below, You can remove a responsible person edded In this session by marking the check box to the left of the
person's name end selecting Remove. (Note: Ifa checkbox doesn't appear next to the name of a person you want to dalate, dt yon thelr
name and add e Reason for Responsibility Ending and Date Responsibility Ended) °

To loam more about the sales tax definition of a responsible person, see the Instructions,

 

 

 

 

 

 

 

 

 

 

 

 

| Responsible persons summary
O)| respenstbte pesson Social security number Business title Effective date
- | CHARNIE ROSENBAUM XXK-NK~4735 [. 06/01/2007 ~ present
SAMUEL FESTINGER YOK HK-3965 . 12/24/2018 - present

 

 

 

httpaviwawTb daxny.gov/TIRPApHome Wm
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 51 of 123

 
 
  

| Consolidated Stateiont of Tax Liabities

a

‘Now York Stato:
L Taxation an

tn ont of a
tatoo

Dates: owoaris :

Atyeu have. any questions please. call”
_ (Bt8Y 487-848

This [s.a statement of your tax Uebitttes, Including the fabitytes); referred: to in the ‘encioged »
+ Nollea,. ‘Amounts oatoulated to 01/04/19,

Each Mabitlty. listed. below.Is Montiieg by.an n Aivesement ID. Use.the enclosed: Payrient Document to make. a a
. payment cn:these Mtatilities,. ° Bey fee

Recent ad ustments, credits: or payments may not be included on this Statement, Also, a payment may have
been apptiled.to multiple assessments, .

This Consolidated Stotencnt sungarizes your tax atebsaitios with New York Stato under this account. If’

yay havo evar. used core

sdditionsl Naw York Stote tax Linbsliticn.
. NOTE: Te view the currant belenes of ony unpeid tex billie, eseces cur Nab stke: at ‘wnat Gamonysgengentins:
THE POLLOHENG LIABILITIES HAVE BEEN DBTERHXNED YO 63 cuz, Although not vot subdect to

collection acticn they should be paid promptly in erdar to avoid the acoruad’ of additienal penalty
and/or interest charges.

than-cne taxpayer idontéfication hunbep fer _tex reporting | purposce, vou say CHO

 

(3) Current

 

 

0500].

 

 

 

 

 

 

 

 

260,253.13} ,

 

 

 

 

 

 

 

 

 

BTR SOF GIN)

 

 

 

Tox Tax t+) intorert (9). Panadty 1(°) Ascessaant
yw. fosesonant . ended “Azount Anount Anount Ravnerte/ Segenes |
___ fxcons [t-onte7750-2[22781707| | "0.09], 0.00) 9.00 0.00) 0.00).
a. INCOHE |L044502066+5|22/82/25 T8600 0.00 0.00]: 9,00)
_ [incon |u-oaeenen04-a]aesi7i6 | 0.00 0,00 0.00 0.00 9.00]
SALES |t069920736*9/05/82/27| 49,432,55[ 12,291.69 28,858.42) . 0,00) 74,289.68
[SMES .|L-oasaz0735-1 08/82/37], 297,888.68] 48,052.98] «51,560.67 0.00} 292,635.62)
SALES |L.-64922078498/22/30/27] 380,000.00} 89,966.78, 79,584.18 9.00 ae
|. , {sansa [Lecagea0733-3]oavearte| 3,028,486.05/ — 186,640,08] 199,948.86) ~- "0500 3,408,029.61) Tk
[eats “[b-oazeno7ae~4 oa7st/ie| 20B/165,32/ $2,108.62) $5,962,20)" 0.00 as.is}
SALES [L~049a20732~8]0e/S3/26|  . 26,647.28 1,988.65 3,709.98 0.00) 82,880.68
, . Toral "2,800,857.77
Keop this statement for Vourrannrde se
<>. €aSe 1:20-cv-09784:PGG “Document 1 Filed 11/20/20 Page 52 of 123 wr 9 Bn

 

 

 

 
Case 1:20-cv-09784-PGG Documenti Filed 11/20/20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 53 of 123

 

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Case No. 1-20-43272-nhi

In the Matter of:

SAMUEL FESTINGER,

Debtor.

el

Case No. 1-20-43271-nhl

In the Matter of:

CHARNIE ROSENBAUM,

Debtor.

Adv. Case No. 1-20-01103-nh1

mmm mm mmm tee

ROSENBAUM,
Plaintiff,
Vv.
FESTINGER,

Defendants.

a a

Page 1

 

 

Veritext Legal Solutions

212-267-6868 www.veritext.com

516-608-2400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 54 of 123

 

Page 2
1 United States Bankruptcy Court
2 271-C Cadman Plaza East
3 Brooklyn, NY 11201
4
5 October 1, 2020
6 2:12 PM
7
8
9
10
il
12
13
14
15
16
17
18
19
20
21 BEFORE:
22 HON NANCY HERSHEY LORD
23 U.S. BANKRUPTCY JUDGE

24
25 ECRO: UNKNOWN

Page 4
| APPEARANCES:
2
3 SNITOW KAMINETSKY ROSNER & SNITOW, LLP
4 Attomeys for Chamie Rosenbaum
805 Third Avenue, 12th Floor
New York, NY 10022

BY: ELLIOT ROSNER (TELEPHONICALLY)

KACHAN LAW FIRM

11 Attorneys for Boaz Gazit, Petitioning Creditor
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235

BY: ALLA KACHAN (TELEPHONICALLY)

SAMUEL FESTINGER, Pro Se Debtor (TELEPHONICALLY)

CHARNIE ROSENBAUM, Debtor, Plaintiff & Movant
(TELEPHONICALLY)

 

Page 3
t HEARING re 1-20-01 103-nh! [7] Order to Schedule a Hearing on
2 Shortened Notice of the Motion of Charnic Rosenbaum for an
3 Order for Remand (RE: related document(s) [5] Motion for
4 Remand of Divorce Action to State Court, in addition to
5 Motion for Costs/Atty Fees Filed by Stewart J Epstein on
6 behalf of Chamie Rosenbaum.
7
8 HEARING re 1-20-4327 1-nhl [8] Order Scheduling a Hearing on
9 Shortened Notice RE: [6] Emergency Motion for Relief from
10 Stay as to Divorce Action Fee Amount $181. Filed by Stewart
11 J Epstein on behalf of Charnic Rosenbaum.
12
13 HEARING re 1-20-43272-nhl [9] Order Scheduling a Hearing on
14 Shortened Notice [5] Motion secking entry of an order for
15 relief from the automatic stay, nunc pro tunc to the filing
16 date of this proceeding, to allow the divorce action pending
17 between Rosenbaum and debtor Samuel Festinger in the Supreme
18 Court of New York, Kings County .
19
20
21
22
23
24
25 Transcribed by: Sonya Ledanski Hyde

 

 

Page 5
{ PROCEEDINGS
2 CLERK: In the matters of Charnic Rosenbaum,
3 Samuel Festinger, and the adversary proceeding Rosenbaum v.
4 Festinger.
3 THE COURT: Appearances?
6 MR. ROSNER: Elliot Rosner, Snitow Kaminetsky
7 Rosner & Snitow, LLP, for Chamic Rosenbaum who is the
8 alleged debtor in one proceeding, the plaintiff in the
9 adversary procceding, and the movant in the Samuel Festinger
proceeding. Good afternoon, Your Honor.
i THE COURT: Good afternoon.

12 MS. KACHAN: Good afternoon, Your Honor. Alla
13 Kachan on behalf of the Petitioner Boaz Gazit.

14 THE COURT: Again, name of the Petitioner?

1S MS. KACHAN: Boaz Gazit, petitioning creditor.
16 THE COURT: Okay. Anybody else?

17 MR. FESTINGER: Good morning, Your Honor.
18 MS. ROSENBAUM: Yes. Charnic Rosenbaum.
19 THE COURT: Okay. Anybody cise?

20 MR. FESTINGER: Samuel Festinger, Your Honor.
21 Good afterncon.

22 THE COURT: Good afternoon.

23 Okay. A little housekeeping, am I correct in

24 understanding that the notice of removal was filed in the
25 bankruptcy court and not in the district court?

 

 

2 (Pages 2 - 5)

Veritext Legal Solutions

2.19~267-A26R

www veritext cam

416-608-2400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 55 of 123

 

Page 6

1 MR. FESTINGER: Correct. It was in the bankruptcy
2 court,

3 THE COURT: Okay. That's improper. Notice of

4 removal is supposed to be filed in the district court, not

5 the bankruptcy court. And then it gets referred to me.

6 However, it doesn't matter because even if it were done that
7 way, lam going to and will remand back to the state court,

8 The Supreme Court of the United States docsn’t want

9 bankruptcy courts or federal courts becoming surrogates
10 courts or matrimonial courts. I believe it is subject to
11 mandatory abstention.
12 And even if it were not subject to mandatory
13 abstention, and I know that Mr. Festinger, you were looking
14 for an attorney, you could resurrect Perry Mason and F, Lee
15 Baily and they could not argue in a way that would persuade
16 me to have the matrimonial action before me. And, again,
17 the Supreme Court of the United States has spoken on that
18 issue. Even if they had not, I believe it is subject to

19 mandatory abstention, Even if it were not, it would be
20 permissive abstention. 1 am not keeping it. am remanding
21 this.
22 Again, technically, it was donc improperly. It
23 doesn't matter. I am remanding as quickly as I possibly can
24 the matrimonial action. So Ict's just put that to rest
25 right away. There is nothing anybody can say or do that

Page 8

1 Mason, you could be F. Lec Baily, you could be the best
2 lawyer in the world, you could not convince me otherwise if
3 you--
4 MS. KACHAN: I'm not, Your Honor.
THE COURT: (Indiscernible).

MS. KACHAN: Yeah, I'm not trying to, Your Honor.
THE COURT: I'm not sure why --

MS. KACHAN: This is a totally different argument.
9 THE COURT: I'm not sure why a petitioning
10 creditor cares about somebody's matrimonial action sitting
11 in the bankruptcy court, but we'll leave it at that, If

12 you've got something to say other than about the

oS NA

13 matrimonial, I'll hear you.

14 MS. KACHAN: Your Honor, the idea here is that by
15 whatever means if there is property, marital property,

16 divided here, there is not going to be any means to get my
17 client paid. My client has a legitimate claim. There is --
18 you know, there's a lot to this. There's a lot of facts

19 here where, you know, we believe that his services were --
20 the services that he's owed for were obtained in a Iet's

21 just say not an above-forward way. He was asked to complete
22 the TO holds. He did. He was given promises that he will
23 be paid. We have messages; we have statements. We have
24 written, you know, messages going back and forth --

25 THE COURT: If you want to - again, if you have a

 

Page 7
1 would change that. Okay. Now that we said that and done
2 that, I am remanding sua sponte, although I think I was
3 asked to remand but I'm not even sure that was on today but
4 -- was it today that --
5 MR. ROSNER: Yes, Your Honor. That motion was on
6 today, as weil, but we'll take the result no matter what the
7 procedural -
8 THE COURT: Well, and you weren't going to get
9 that result. This case -- I'm not hearing -- again, I think
10 the Supreme Court of the United States has spoken on this
Ll issue. And as I said, again, even if it has not, I believe
12. it is subject to mandatory abstention. Even if it were not,
13 it would be permissive abstention because I am not going to
14 hear the matrimonial action. You're going to go back to
1S matrimonial court.
16 Okay. That being said, is there anything else any
17 of you want with these involuntaries? | assume this was --
18 may have been a means to an end. You're not getting that
19 end. Do we still want to have involuntary cases here?
20 MS. KACHAN: Your Honor, if 1 may very briefly?
21 Your Honor, the idea here and I'm by no means arguing in
22 front of Your Honor as to kecp the matrimonial case or hear
23 the matrimonial --
24 THE COURT: Ms. Kachan? Ms. Kachan, don't -- by
25 all means not arguing. I have rules. You could be Perry

 

 

Page 9
1 proper involuntary subject to somebody challenging it, okay,
2 that's it. I'm telling you now that this matrimonial action
3 is going back to matrimonial court. If you have a claim,
4 you have a claim against somebody, go chase them, And if
5 you've decided to use the involuntary as a vehicle in order
6 to collect a debt, in order to have assets -- again,
7 assuming that it's not thrown out, then, you know, that’s a
8 different issuc.
9 But the matrimonial and the division of
10 matrimonial property and custody or whatever issucs there
IL are before the family court or matrimonial court, they are
12 staying there, They are not coming here. Done, finished.
13 Now that I've said that, let's see where that leaves us.
14 So let me sec what we've got on. Okay. We've got
15 the hearing on short notice on Charnic Rosenbaum's motion
16 remanding. Okay, that's granted. I'm remanding. Okay.
17 That takes care of that.
18 What clsc have I got? Order scheduling a hearing,
19 emergency motion for relief from stay. It's a divorce
20 action. Okay. So now that I've remanded, this is also your
21 -- this is your motion, Mr. Rosner, to lift the -- your
22 client is the Plaintiff in the matrimonial?

 

 

Veritext Legal Solutions

2.19-2.67-AR6R

www veritext com

23 MR. ROSNER: That's correct, Your Honor.
24 THE COURT: Okay. So you don't have to lift the
25 stay in her involuntary. You don't have to lift the stay in
3 (Pages 6 - 9)
§14-608-2.400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 56 of 123

 

Page 10
1 her involuntary. You have to lift the stay in Mr.
2 Festinger’s involuntary in order to procced with the
3 matrimonial. And with respect to that, he's asking for time
4 to retain counsel, I believe. Is that right, Mr. Festinger?
5 MR. FESTINGER: Yes, Your Honor. Festinger is
6 requesting that.
7 THE COURT: Okay. And then I have an order
8 scheduling a hearing, the motion seeking to issue an order
9 for relief from the automatic stay nunc pro tunc to allow
10 the divorce proceeding -- oh, this is in the other case,
11 right? Is that right, Mr. Rosner, you did one for cach of
12 them?
13 MR. ROSNER: That's correct, Your Honor,
14 especially when we first ~
1S THE COURT: You don't --
16 MR. ROSNER: -- moved. They were before different
17 judges when we first moved as a matter of fact.
18 THE COURT: Oh, okay. But you don't -- when
19 you're the — when the Debtor is the Plaintiff in the
20 underlying matter, the Debtor doesn't need relief from stay,
21 The Debtor needs relief from stay where the Debtor is the
22. defendant in the underlying matter. So sometimes the
23 question will come up on appeal. There was an instance --
24 for instance, if the debtor is the appellant bringing the
25 appeal, that debtor would have to still seck relicf from

Page 12
1 defendant. There is still -- so there is a stay. There is
2 astay as to him. There is not a stay as to her. So you do
3 have to get relicf from stay in that involuntary case. And,
4 again, with respect to that, he's looking for an attorney.
5 So I would put that on a short adjournment.
6 MR. ROSNER: Your Honor, iff may be heard briefly
7 on that? The purpose of this action and there were papers
8 submitted by Mr. Gazit's attorncy today that really confirm
9 that. The purpose of this action was, to be blunt, to keep
10 Mr. Festinger out of jail for his criminal and civil
11 contempt. And in doing --
12 THE COURT: Well, that's -- the bankruptcy docsn't
13 -- wait a minute, let's talk about what -- and let me look
14 again on 362 because there are certain actions that are not
15. stayed with respect to matrimonial. So we'll go through
16 that right now. There's only a stay to the effect there's a
17 -- there's no stay -- you can't ~- there's no stay with
18 respect to criminal actions, you understand?
19 MR. ROSNER: Understood, Your Honor.
20 THE COURT: So there is no stay --
21 MR. ROSNER: But ~-
22 THE COURT: -- with respect to that.
23 MR. ROSNER: There is no stay with respect to the
24 criminal contempt, correct. But this is a 7.5-year-old
25 divorce case that's post-trial and is going to be prevented

 

Page 11
1 stay if on the underlying action the debtor was the
2 plaintiff.
3 So with respect to the -- your own -- the own
4 bankruptcy case which, again, was (indiscernible) sustained
5 or not -~ that's not on today, but with respect to your own
6 bankruptcy case, the wife's bankruptcy case, she does not
7 need to get -- she does not need to obtain relief from stay.
8 She just -- there's no stay in effect. You can give me a
9 comfort order because sometimes this distinction is not

a
o

clear to the state court. So you can give me a comfort

11 order that's -- provide a comfort order to me that declares
12. that there's no stay in effect in her case where she's the

13 Plaintiff in the underlying action.

14 MR. ROSNER: Yes, Your Honor. | think I might do
15 that --

16 THE COURT: To that extent -

17 MR. ROSNER: -- or a piece of that.

18 THE COURT: To that extent, Mr. Festinger is able
19 to ~— I would lift the stay so that he's able to defend it

20 unless he docsn't want to do that. But I'm assuming, Mr.
21 Festinger, you want to defend it to the extent that I'm

22 allowing her to proceed.

23 Now with respect to -- so that’s for her to

24 proceed. Now with respect to his case, again, with respect
25 to his case, you want te proceed against him. He's the

 

 

Page 13
1 from being brought to completion, which is part of the
2 purpose of Mr. Festinger causing this action to be brought.
3 In addition ~
4 THE COURT: But wait a minute, but I just -- but
5 there's no stay. You don't get the benefit ofa stay with
6 respect to what you said he's trying to avoid. There is no
7 --let’s go over 362 together. 362(b), okay. Let me pull
8 itup. Actually, it would be better if I just got -- if]
9 just move and get a book because I have it here, This is
10 pretty basic, Bear with me a second.
11 (Pause)
12 THE COURT: 362(a) tells you what's stayed, and
13 362(b) tells you what's not.
14 (Pausc)
15 THE COURT: Okay. So the first one is there is no
16 stay -- 362 doesn't operate as a stay of the commencement or
17 continuation ofa criminal action or procecding against the
18 debtor, period. Also, it docsn't operate as a stay of the
19 commencement or continuation of a civil action or
20 procecding: for the establishment of paternity, for the
21 establishment or modification of an order for domestic
22 support obligations, conceming child custody or visitation,
23 for the dissolution of a marriage except to the extent that
24 such procecding secks to determine the division of property
25 that is property of the estate, or regarding domestic

 

 

4 (Pages 10 - 13)

Veritext Legal Solutions

2.12~267-AR6R

www veritext com

514-608-240
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 57 of 123

 

i
2
3
4
5
6
7
8
9

10
Wl

21
22
23
24
25

Page 14
violence.

So you do have an exception there within an
exception, So that pretty much everything is not subject to
the stay except to the extent that the procceding secks to
determine the division of property that is property of the
estate. As to that, it seems to me, again, where the debtor
is the plaintiff, the debtor doesn't have to get relief from
stay in her case. But you would need to get relief from
stay in the -- Mr. Festinger’s casc to the extent that the
procecding secks to determine the division of property that
is property of the estate.

With me, Mr. Rosner?

MR. ROSNER: Absolutely, Your Honor.

THE COURT: That's 362(b}(2)(4). Okay, so that's
-- $0 you could have a comfort order on the other things,
you know, in case they don't know that but there's no stay
as to those things. There's also no stay with respect to
the collection of a domestic support obligation from
property that is not property of the estate, So we've
handied the criminal, We've handled the matrimonial, We've
handled the custody. There's no stay of the reporting of
overduc support ordered by a parent to any -- okay, we got
that one.

MR. ROSNER: Your Honor, what I believe is not
covered based on a decision last year by Judge Scarcella is

Page 16

1 have becn the enforcement of something that was property of

2 the estate. That may have been the distinction. What's the

3 name of the case, please?

4 MR. ROSNER: In re Grinspan, spelled G-R-I-N-S-P-

5 A-N. The citation is 597 B.R. 725.

6 THE COURT: Okay. So there are things for which

7 you need to seek and have sought today relief from stay in

8 Mr. Festinger’s case. He is asking for time to get an

9 attomcey, okay. I am -- we are in the middle of the Jewish
10 holidays. 1 am inclined to give him some time, not a fot of
11 time. It's going to take a little time for this to be
12 remanded in any event.
13
14 remand. I will, if you give me an order, give you a comfort
15. order just declaring that there's no stay in her case with

So I will issue, as a result of today, an order of

16 respect to actions where she's the plaintiff. If you want a

17 comfort order dividing it in half as to those things that

18 are within the exception that relate to Mr, Festinger, it's

19 8 question of the law so you can have that or you can wait

20 until we determine those things that are subject to the

21 stay.

22 MR. ROSNER: Well, Your Honor, I suppose that that
23 depends on how much time we're talking about because I think
24 there were papers submitted today by Mr. Gazit’s attorney

25 where they acknowledge essentially that there are no real

 

 

Page 15
the enforcement of a domestic support obligation in a case
called In re Grinspan where he addressed this issue and he
noted that --

THE COURT: You're saying -- wait a minute, you're
saying covered or not covered? Within the stay or
outside --

MR. ROSNER: The enforcement of a domestic support
obligation which is not accepted under 362(b)(2)(B) as
collection. The court from Judge Scarcella's decision in
the Grinspan case from last year.

THE COURT: And, again, I'm not --

MR. FESTINGER: Your Honor ~

THE COURT: Just a minute. I'm not sure I
understand. Enforcement of the domestic support obligation
is outside of the stay, you're saying, or is within the stay
and you need --

MR. ROSNER: Is within the stay. It is not one of
the exceptions, It is within the stay and, therefore,
relief would be required to proceed on enforcement

THE COURT: Okay. So domestic court obligation --

MR. ROSNER: -- for a domestic court obligation.

THE COURT: Okay. But, again, because it's the
collection of a domestic -- so the collection of the
domestic support obligation for property that is not
property of the estate. So I'm assuming that that would

 

Page 17

1 claims against Mr. Festinger by Mr. Gazit. The only claims

2 are the same claims (indiscernible) broken down.

3 MS. KACHAN: I'm very sorry. I will interrupt.

4 That's not what the papers say, and please don't

5 mischaracterize what I have filed.

6 THE COURT: Wait a minute. This is not a hearing

1-

8 MS. KACHAN: If there was an argument --

9 THE COURT: Wait 2 minute, this is not a hearing
10 on the -- I mean, again, this is not a hearing on the
11 involuntary. The involuntarics were served, right? When is
12 the last day to — for the respective debtors to answer or
13. move?
14 MR. ROSNER: Well, Your Honor, in the case of Ms.
15 Rosenbaum's procceding, we have moved to dismiss. We've
16 noticed that for November 4th. I'm not sure about the dates
17 for Mr. Festinger.
18 THE COURT: Okay. You moved to dismiss and when
19 was that noticed to?

20 MR. ROSNER: November 4th.

21 THE COURT: Okay.

22 MR. ROSNER: And we moved for sanctions, as well.
23 THE COURT: Okay. Also November 4th.

24 Ms. Howard, what time?

25 CLERK: 3:30.

 

 

2.19-2.67-4R6R

5 (Pages 14 - 17)

Veritext Legal Solutions

www veritext cam

516-60R..2.400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 58 of 123

 

Page 18
t THE COURT: Okay. And sanctions. Sanctions on
2 the involuntary?
3 MR, ROSNER: Yes.

4 THE COURT: Correct? Okay. Ail right. I just --
5 you know, I wrote -- I just wrote a lengthy decision on
6 involuntary sanctions.
7 MR. ROSNER: Your Honor? Your Honor, my papers
8 cite the CNG casc heavily.
9 THE COURT: Okay. Well, I hope they also cite
10 Judge Craig's case because I cited Judge Craig's case
11 heavily in my CNG case, and now that she’s gone as of
12. yesterday and I ery every time I think about it, I really
13 want you to cite Judge Craig's case, too, Okay.
14 MR. ROSNER: Well, if] would have known, I would
15 have cited her more.
16 THE COURT: Yeah. I miss her alrcady. It's just
17 crazy. Anyway, okay. All right. So that's November 4th.
18 When is the -- if somcbody can tell me, tell me -- I assume
19 that would be Ms. Kachan. Ms. Kachan, can you tell me when
20 Mr. Festinger’s last day to move or answer is on the
21 involuntary complaint?
22 MS. KACHAN: Your Honor, I'm actually not sure.
23 As Your Honor noticed, I was not the onc to file the
24 involuntary and --
25 THE COURT: Okay. I'll go to the docket. We only

Page 20
i MS. KACHAN: I do not, Your Honor.
2 MR. ROSNER: Your Honor, we do know that Mr.
3 Festinger was aware of that even before the summons was
4 issued. I don't know what effect that has on his right to
5 his obligation to respond and the timing, but he was aware
6 of it before the summons.
7 THE COURT: Mr. Rosner, you'll lean from me when
8 [ask a straight question that's locking for a factual
9 answer, I don't want you to argue your case. That's for
10 another day. I'm looking for a straight ~~
il MR. ROSNER: I apologize, Your Honor.
12 THE COURT: -- answer. Is there an affidavit of
13 service? Yes, I believe so. No, that's your affidavit of
14 service.
15 CLERK: Judge, this is Caitlin. I don't sce it on
16 either docket, but I'm looking.
17 THE COURT: So we don't -- if there's no affidavit
18 of service, we don't have a good case. I mean that was CNG,
19 too. Let's see. I don't see an affidavit of service. If
20 it was in fact served, we need an affidavit of service. If
21 it wasn't served, okay, then you need a supplemental summons
22 because the time to serve has passed. Correct?
23 MS. KACHAN: I will follow up, Your Honor.
24 THE COURT: This was September 9th. So you have I
25 believe -- somebody -- Caitlin, pull up CNG. This was an

 

Page 19
1 have to look at the -
2 MS. KACHAN: Mr, Gazit did.
3 THE COURT: [ only have to look at the docket,
4 MS. KACHAN: I just came on a few days ago.
5 THE COURT: I'm only going to -- I'll look at the
6 docket, It's not hard, I just thought you knew off the top
7 of your head. Hold on.
8 (Pause)
9 THE COURT: Okay. The involuntary summons issued
10 in the Festinger case dated September 9th. So last date to
11 move or answer is October 9th. Wait a minutc, No, no,
12 that's wrong. Required to file with the Clerk of the Court
13 a motion or answer to the petition within 20 days -- 21 days
14 after service of the summons. So it's 21 days after service
15 of the summons. It's different, so let me find ~ do you
16 know when that service -- did you know when that summons was
17 served? Were you the petitioning creditor in both cases,
18 Ms. Kachan?
19 MS. KACHAN: I represent Mr. Gazit. Yes, he is
20 the petitioner -- petitioning creditor. He filed these --
21 THE COURT: Okay. Do you know when you —
22 MS. KACHAN: -~ without counsel, and I came on
23 three days ago.
24 THE COURT: Okay. Do you know when the -- do you
25 know when it was served?

 

 

Page 21
1 issue there, too. Is it seven now or ten or how many days
2 to serve?
3 CLERK: Let me pull up that decision.
4 THE COURT: It's in the nutes. The point is if it
$ hasn't been served, it needs a supplemental summons.
6 MS, KACHAN: Understood, Your Honor.

7 THE COURT: And it also means his time has not
8 started to run.
9 So, Ms. Kachan, you should read the decision

10 because I don't take kindly to -- nobody in this district

1! does, actually, take kindly if I have any sense that this

12 was collusive or had an ulterior motive that wasn't, you

13 know, the collection of a legitimate debt.

14 MS. KACHAN: No, Your Honor. It's very much a
15 legitimate debt --

16 THE COURT: That's not bona fide --

17 MS. KACHAN: -- and it's actually not the only

18 claim they have, But I hear you, Your Honor. I'm three

19 days on the case,

20 THE COURT: Weli, you only --

21 MS. KACHAN; I pulled together as much as I could,
22 THE COURT: This was only filed with one creditor,
23 right? So they better have -- you know, if they've got 12

24
25

or more creditors, you need three and then it gets thrown
out on that basis.

 

 

6 (Pages 18 - 21)

Veritext Legal Solutions

912-767-4268

www veritext cam

516-608-2400
 

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 59 of 123

 

Page 22
i CLERK: Judge, this is Caitlin. So it looks like
2 involuntary summons just requires -- service is required
3 within seven days after its issuance.
4 THE COURT: Okay. All right. So this had to bc
5 served by the 16th. And if it wasn't, you need to get a
6 supplemental summons because -- and if that's the case in
7 both of them, again, we don't have service, But we do have
8 a motion to dismiss, and so we'll -- we can deal with that
9 on that day. And we'll certainly deal with the relicf --
10 we'll certainly deal -- the stay still went into effect, so
11 we'll certainly deal with the stay.
12 So I'm going to adjourn today to the November 4th
13 day then, if that's all right, Mr. Rosner. I don't know if
14 there's any point in going earlier, right?
15 MR. ROSNER: As long as I can submit that comfort
16 order, Your Honor, both on my client's case and on the
17 carveout in Mr. Festinger's case.
18 THE COURT: Yes. I mean, again, there's no --
19 well, you're not — yes, you can -- the point is the comfort
20 order, you just nced to state what's in the statute.

21 MR. ROSNER: [ just want to make sure that the
22 judge in the state court has full comfort to proceed.
23 THE COURT: Okay. And you can also attach. It

24 would not be a bad idea for you to attach the statute to the
25 order and they can get that as well. But, again, they're

Page 24
1 MR. ROSNER: Your Honor, two points --
2 MR. FESTINGER: Your Honor?
3 MR. ROSNER: -- two points, briefly, Your Honor.
4 Tapologize. Firstly, I would like just to know that that
5 day si should r not be ¢ pushed be back anymore. My: client who ‘hasn't

   

8 this bankruptcy sroceindagahist Wek, So I would ask
9 certainly that the November 4th date to not get pushed back
10 atall.

iB THE COURT: But --

12 MR. ROSNER: The --

13 THE COURT: Wait a minute. What --

14 MR. ROSNER: ‘My client has been living off-for the
15 most part credit cards since ~

16 THE COURT: Right.

17 MR. ROSNER: -- Mr. Festinger owes her

18 significant amounts of moncy in the divorcee action. Her
19 credit card has been frozen, which we understand to be in
20 connection with this involuntary bankruptcy proceeding

21 against her.

22 THE COURT: Who froze it?

23° MR. ROSNER: The credit card company. She

24 attempted to use it today. The credit card company told —
25 advised it's frozen. That's my understanding. Again, we

 

Page 23

1 not going to -- they have nothing to lift the stay to

2. because they don't have any action until I send it back.

3 MR. ROSNER: Understood, Your Honor,

4 THE COURT: Right? They have no case, They have
§ no jurisdiction. They have no case until ] have it back to

6 them, so that happen first. Okay. And we have Jewish

7 holidays in any event in between now so it probably makes
8 sense.

9 So November 4th is the date, Mr. Festinger, that

I'm going to give you on the adjournment of the motion for
11 relief. And with respect to the involuntary, again, I don't

12 know if you were served or not served, but if you were

13. served, you have 21 days to respond. And if you nced more
14 time, you have to speak to the petitioning creditor about

_
°

15 that, not to me. So I'm going to adjourn the motion for

16 relief. 1 guess in -- again, where you're the plaintiff,

17 you don't need it at all as to anything, so in your case

18 where you're the plaintiff.

19 So I'm going to adjourn the motion for relicf as

20 to in the other case until November 4th, so which means that
21 the response has to be in a week before, which a week before
22 is ~ Mr. Festinger, is October 28th, which means you've got
23 a little -- you've got a little bit of time to get an

24 attorney, but any response on that motion for relicf has go
25 to be in by October 28th.

 

Page 25
1 will--
THE COURT: Look into +
MR. ROSNER: -- (indiscernible).
THE COURT: Look into that.
MR. ROSNER: We will look into that.
THE COURT: Okay.
7 MR. ROSNER: The second point, on today's remand
8 motion, I just want to note that our motion was also sceking

A wb WwW WN

9 pursuant to the statute the payment by Mr. Festinger to my
10 client of just cost and any actual expenses including
11 attomey’'s fces incurred as a result of the removal. So we
12 are just asking that -
13 THE COURT: Well, who did --

14 MR, ROSNER: -- that relief be --
15 THE COURT: Wait a minute, Who did the removal?
16 MR, ROSNER: Mr. Festinger.

17 THE COURT: Okay. And we know -- let me see,
18 where's the -- this is in the adversary. Let me see. Hold

19 on asecond. Motion for remand, refiled notice of removal.
20 So, yes, donc in the bankruptcy court. It’s supposed to be
in the federal court. Okay. So tet me sce who signed it.
22 Mr. Festinger. What are you looking for?

23 MR. ROSNER: We are looking for costs and

24 attorney's fees. There are costs with the motions. There

sea
_

25 are attorncy’'s fees incurred --

 

 

7 (Pages 22 - 25)

Veritext Legal Solutions

2.12-2.67-AR6R

www veritext cam §16-608-2400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 60 of 123

 

 

Page 26 Page 28
1 THE COURT: All right. File -- 1 those things where there is a stay.
2 MR. ROSNER: - (indiscemibte) with this motion. 2 There are certain things that are not stayed.
3 THE COURT: Okay. File -- yes, and you may be 3 362(b) tells us that. As to those things, he's cntitled to
4 very well entitled to them. Why don't you -- but file 4 acomfort order so the state court understands the statute
5 the ~ file an affidavit and an application for your fees. 5 because sometimes this is where -- you know, this is ~
6 Give me time sheets with an application for your — for the 6 matrimonial is in the state court's playground, and this is
7 fees incurred. And not on the motion for relief, now. 7 my playground. So sometimes we need to tell them what's
8 Separate them out, 8 going on in our playground, So -- but so I have not ruled
9 MR. ROSNER: Only remand; yes, Your Honor. 9 on anything that is subject of dispute today for which you
10 Absolutely. 10 would need an attorney. I've preserved your rights on all
il THE COURT: Only remand, And I will take that up 11 of that. Are we clear?
12 on November 4th and rule on that on November 4th. So -- 12 MR. FESTINGER: Yes, Your Honor. I understand. I
13 MR. ROSNER: Okay. Thank you, Your Honor. 13 am sure that some of the items in the comfort order that
14 THE COURT: ~ you should serve it - you should 14 he's secking against me or from my case are items that are
15 serve it on Mr. Festinger or if he has an attorney by then 15 somewhat based on ~
16 on the attorney, as well -- he should have an attomey by 16 THE COURT: No, they're going to follow the text
17 then —so that they can respond. So why don't you serve it 17 of the statute or I won't sign it or I'll change it.
18 -can you serve it in, It’s see, can you serve it by 18 They're going to follow the text of the statute. So you
19 the — October 19th? 19 don't have a thing te worry about with me as the judge.
20 MR. ROSNER: That's fine, Your Honor. 20 They're going to follow the statute. I am not going to --
al THE COURT: Okay. So you're going to file and 21 can't give you a stay where there is no stay.
22 serve a supplement secking attomey's fees and costs and 22 MR. FESTINGER: (Indiscernible).
23 whatever the statute allows you to do, You're going to 23 THE COURT: Congress has sct forth where there's a
24 serve it on October 19th. The return date will be November 24 stay and where there isn't a stay. And [ thought I was very
25 4th. They'll have until the 28th to respond, 25 clear when we said the section that says the exception
Page 27 Page 29

MR. ROSNER: Okay. within the exception for the dissolution of a mariage

i 1

2 THE COURT: Mr. Festinger, are you taking notes? 2 except to the extent that such procecding secks to determine
3 MR. FESTINGER: Yes, Your Honor. I'm taking 3 the division of property that is property of the estate, So

4 notes. I'm also noting that Mr. Rosner scems to be arguing 4 that part of it subject to the stay.

5 his case very well while I don't have an attorney. I think 5 And Mr. Rosner pointed out to me something else

6 - 6 that's subject to the stay based upon Judge Scarcella’s

7 7 decision. So those things are subject to the stay.

8 8 Generally speaking, if it's about, you know, money, not with
9 9

children and custody, because this statute is as protective

THE COURT: No, nobody's arguing anything.
Nobody's arguing anything. The only thing I ruled on today
is on remand, and I told you that you could bring me from

 

 

 

10 anywhere -- I'm telling you the Supreme Court has ruled on 10 of custody and child support as anything in the world. I
11 this issue, and even if they hadn't, | would do mandatory 11 mean every single section of the statute that would touch
12 abstention. And even if that wasn't available to me, I 12 upon it makes clear that it's hands off when it comes to
13 would do permissive abstention. I am not hearing your 13 child custody and child support custody issues.

14 matrimonial action. And no lawyer in the world that you can 14 When it comes to divvying up property that's

15 bring in would convince me otherwise, so you don't need a 15 property of the estate, when it comes to divvying up the
16 lawyer for that. And he didn't even need to argue. So 16 gelt on the question of what used to be called -- now it’s
17 that’s nothing to do with needing a lawyer. That's number 17 called spousal support, it used to be called alimony in my
18 one. 18 day -- or whatever it's called, maintenance, alimony,

19 Number two, the only thing I determined today was 19 whatever it is, that kind of stuff, that is subject to the

20 what the statute says, and that is where Charice Rosenbaum 20 stay. That's es a gencral rule the way the statute works,
21 is the Plaintiff, she docs not have to scck relief from stay 21 Am! clear cnough? Okay.

22 in her own bankruptcy case as to anything where she's the 22 MR. FESTINGER: Yes, Your Honor.

23 Plaintiff. As in a case where she is bringing an action 23 THE COURT: So I'm going to sce everybody again on
24 against somebody who has an involuntary against it or him or 24 November 4th.

25 her, there needs to be a relief from stay but only as to 25 Ms. Kachan, if these -- if the involuntarics --

 

8 (Pages 26 - 29)

Veritext Legal Solutions
9.19-2A7-BR6R www veritext cam 516-608-2400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 61 of 123

 

Page 30
1 and is this ~ is your client was the creditor the sole
2 creditor in both of the involuntarics -- sole petitioning
3 creditor in both involuntarics?
4 MS. KACHAN: He was the sole petitioning creditor,
S yes.
6 THE COURT: Okay. So you need to see if -- it
7 docsn't really even matter that they made the motion to
8 dismiss. You need to sce if they were served. If they were
9 served within the right amount of time, you need file an
10 affidavit of service. If they weren't, criminal summons.
11 Okay.
12 MS. KACHAN: I understand, Your Honor.
13 THE COURT: Allright. And the reason --
14 MS. KACHAN: Your Honor, that's why we were —
15 THE COURT: And the reason we have the stay relief
16 is is because --
17 MS. KACHAN: ~ secking a brief adjournment
18 because | needed to sce what was going on. We were just
19 literally a few days I was retained.
20 THE COURT: Okay. So on November 4th, we're going
21 to be taking up whatever stay relief is within the stay.
22 We're going to be taking up the --
23 CLERK: Judge, that's in the Festinger matter?
24 THE COURT: Both -- well, both matters because in
25 the voluntary Rosenbaum case, Mr. Rosner is the one who

Page 32
1 that? This is Caitlin. I just wanted to confirm that's our
2 order.
3 THE COURT: Yes. We'll issue an order. We'll --
4 CLERK: Okay.
5 THE COURT: ~ we'll issue our order. And the
6 motion to dismiss in Charnie Rosenbaum is returnable on the
7 4th. So that's being adjourned -- that motion for relief --
8 the motion for relicf in the — wait a minute, the motion
9 for relief in the Chamie Rosenbaum case -- let me just open
10 this up. Hold on.
11 (Pause)
12 THE COURT: In Charnic Rosenbaum, you sought a
13 motion for relief from stay in your own -- in her own case,
14 correct?
15 MR. ROSNER: That's correct, Your Honor. And
16 we'll submit a comfort order on that.
17 THE COURT: There is no stay where she is the
18 Plaintiff. Okay, so that also isn't going over. The motion
19 for relief in the Samuel Festinger case is going over to the
20 other date. And, again, Mr. Rosner can file, again, an
21 order that only would say what things are not subject to the
22 stay because that's in the statute. But other than that,
23 that's being heard on the 4th. So that’s the only thing
24 that is going over to the 4th. That's correct.
25 CLERK: Okay.

 

Page 31

1 moved to dismiss and sanctions. That's returnable November
2 4th, Mr. Festinger in Mr. Festinger's case hasn't yet
3 responded or moved with respect to the involuntary brought
4 against him, I don't know if he is - I don't know if his
5 time is going to be up 21 days from the date it was -- I
6 don't know when it was served. So I guess he needs to be in
7 touch with Ms. Kachan because if he needs additional time to
8 answer or move because it was properly served, then he'll do
9 that, Mr. Festinger. If it wasn't properly served, your

10 time doesn't begun to run yet. I don't know that because

11 there's no affidavit of service on file. Is that clear?

12 UNIDENTIFIED SPEAKER; Yes.
13 THE COURT: Okay.
14 CLERK: And, Judge, I just wanted to make sure so

15 we're only adjourning the lift stay as to Festinger? And

16 the Rosenbaum matter we're going to get a comfort order?
17 THE COURT: Hold on, Let me go — let me open it
18 up because I had closed it. Let me go through it with you.
19 Bear with me,

20 (Pause)

2i THE COURT: Okay. So Rosenbaum v. Festinger on
22 that remand motion, that remand is granted. Again, I didn't
23 even need a motion, but that's -- so that's granted.

24 And then with respect to --

25 CLERK: And, Judge, we'll be issuing an order for

 

 

Page 33
THE COURT: Okay. ! can't -- by the way, folks, 1
can't -- Supreme Court of the United States also says we
shouldn't use the word nunc pro -- well, we shoutdn't do
things nunc pro tunc, So you can find another way of saying
it. But in any event, as I said, I don't know that it
matters much because when it was removed, there was nothing
during that time that the state court could have done until
the state court gets it back.
Any questions?
(No response)
THE COURT: Okay. Allright. Okay. Where do
12 these folks -- is this a Brooklyn -- everyone live in
13 Brooklyn?
14 MR. ROSNER: Yes, that's correct, Your Honor.
15 THE COURT: Oh, okay. So do you guys know where
16 my CNG case -- does that restaurant still exist? I don't

wot HA RH Bh Wh —

—
-_- ©

17 even know. That case was dismissed, but that was the -- it

18 was a Mexican -- a kosher Mexican restaurant. It wasn't

19 called CNG. What was it called, Caitlin?

20 CLERK: I wish Ally was still here. Let me

21 just -- it's right in the decision.

22 THE COURT: Anyways, it was the subject of the

23 case was a kosher Mexican restaurant, so Mr. Rosner probably
24 knows. He read the —~ he studied the decision, right?

25 MR. ROSNER: I did, and I happen to be familiar

 

 

9 (Pages 30 - 33)

Veritext Legal Solutions

2.12-2.67-ARGR

www veritext cam

516-608-2400
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 62 of 123

 

Page 34

! with some of the lawyers, as well.

2 THE COURT: Oh, okay. And maybe the restaurant

3 itself ~ I don't know if it still exists. Who knows what

4 exists anymore now anyway in the world.

5 All right. I'm going to let everybody go. Do!

6 have anything on between now and November 4th on these

7 matters for any other reason?

8 MR. ROSNER: Not that I'm aware of, Your Honor,

9 THE COURT: Okay. I'll see everybody on November
10 -- or sce everybody, talk to everybody, same dial-in number.
IL Okay?

12 MS. KACHAN: What time on November 4th, Your
13 Honor?

14 THE COURT: I think everything is on for 3:30, Ms.
15 Howard?

16 CLERK: Yes, Judge.

17 THE COURT: Yeah. And how much time do we have?
18 Let's just check that out. May have to move some stuff.

19 CLERK: Yeah, not a whole lot.

20 THE COURT: Well, let's sec. All right. Well,

21 we're going to have to -- we'll move -- let's move the

22 Northfield stuff. Okay. I don't know what we've got

23 (indiscernible) on with Ms. Kachan. Yeah, let's move the —-
24 it'll be the last — so right now it's the last thing on on

25 the 3:30. Let's move the stuff at 4:00 and close out the

won nw bw nN =

pert pm tema eh ttt
HR th & WH — ©

17
18
19
20
21
22
23
24
25

Page 36
CERTIFICATION

1, Sonya Ledanski Hyde, certified that the foregoing
transcript is a true and accurate record of the proceedings.

Sonya Ledanski Hyde

Veritext Legal Solutions
330 Old Country Road
Suite 300

Mineola, NY 11501

Date: October 6, 2020

 

Page 35

1 afterncon, okay?

CLERK: Okay.

THE COURT: Okay, everybody. Be well.

MS. KACHAN: Thank you, Your Honor.

MR. ROSNER: Thank you for your time, Your Honor.

THE COURT: Thank you. Byc.
(Whereupon these proceedings were concluded)

wo eon HM Bb WwW

me
Dnt h WN = S&S

17

 

 

 

 

10 (Pages 34 - 36)

Veritext Legal Solutions

2.12.-2.67-6268

www veritext cam

516-408-2400
Oo ah, -Case.1:20-cv-09784-PGG, Document 1: Filed.14/20/20 * Page 63,0f.123." “7.

 

 

     

‘EXHIBITI

         
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 64 of 123

 

New York State Office of the State Comptroller
Thomas P. DiNapoli,

 

- Division of State Government Accountability

 

Compliance With the Reimbursable
Cost Manual

 

State Education Department
Children’s Center for Early Learning

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 65 of 123

 

Executive Summary. .

Purpose

To determine whether the expenses reported on the Consolidated Fiscal Reports (CFRs) of the
Children’s Center for Early Learning (Center) were calculated properly, documented adequately,
and allowable pursuant to the State Education Department's (SED) Reimbursable Cost Manual
(Manual). Our audit primarily covered the two fiscal years ended June 30, 2009. In addition, we
examined selacted costs from fiscal years 2005-06 and 2006-07.

Background

The Center provides special education services to New York City-based children between three
and five years of age. Pursuant to New York State Education Law, special education providers,
such as the Center, are relmbursed for thalr services using tuition rates established by SED basad
on the financial information reported on their annual CFRs. For the three fiscal years ended
June 30, 2008, the Center claimed approximately $10.7 million in reimbursable expenses for the
programs we audited (Programs). According to SED, the Center's special education operations
ended on May 5, 2014. ot .

 

Key Findings

We identified $797,438 In reported costs that should not have been relmbursed, as follows: -

e $741,942 Insalary and related personal service expanses for costs chargeable to Center affiliates;
for time not worked; and for other undecumented personal service costs.

e $55,496 In non-personal service costs that were elther undocumented; not properly allocated
between programs; or not Program-appropriate. Such costs include fees for undocumented
professional services, income tax penalties, food purchases, and office-related expenses.

¢ The Center made interest-free loans to related parties using Program monies,

: Key Recommendations

To the State Education Department: . .

© Review the disallowances addressed In our report and adjust the Center’s CFRs and tuition
relmbursament rates for the audit scope perlod as appropriate.

© Work with Center officiats to help ensure that onty allowable costs are Included on any of their
CFRs prepared after ourscopepericd,

® Direct Centar officials to disclose all “less-than-arm’s-tength” transactions on any CFRs prepared
after the scope perlod and prior to ceasing. operations,

To the Childran’s Centar for Early Learning:
¢ Ensure that costs reported on any CFRs prepared after the scope period comply with Manual
requirements,

 

   

DMidenofStateGoventinentAccountality; = = = ek
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 66 of 123

2011-S-21
State of New York .
Office of the State-Comptrolier -

Division of State Government Accountability
December 29, 2014

Br, John 8. King, Jr.

Commissioner . .

State Education Dapartment

89 Washington Avenue (Room 125)
Albany, NY 12234

Mr Thomes Gelb

Executive Olrector

Children’s Center For Early Learning
83 Marlborough Road

Brooklyn, NY 11226

Dear Or, King and Mr. Gelb:

The Office of the State Comptroller {s committed to helping State agencies, public authorities
and focal government agencies manage government resources efficlently and effectively and, by
so doing, providing accountability for tax dollars spent to support government operations. The
Comptroller oversees the fiscal affairs of State agencies, public authorities and local government
agencies, as well as their compliance with relevant statutes and thelr observance ofgocd business
practices. The fiscal oversight Is accomplished, in part, through our audits, which Identify
opportunities for Improving operations, Audits can also identify strategies for reducing costs and
strengthening controls that are Intandad to safeguard assets,

Following Is a report of our audit of the State Education Department and the Children’s Center
for Early Learning entitled Compliance With the Reimbursoble Cost Manual. This audit was
performed pursuant to the State Comptroller's authority as set forth in Article V, Section 1 of the
State Constitution and Article Il, Section 8 of the State Finance Law.

This audit’s resuits and recommendations are resources for you to use In effectively managing
your cperations:and In meeting the expectations of taxpayers. If you have any questions about
this report, please feel free to contact us.

Respectfully submitted,

Office of the State Comptroller
Olviston of State Government Accountability

(RSE eae aA SEE IS ET AEE
Division of State Government Accountability 2
Case 1:20-cv-09784-PGG Documenti Filed 11/20/20

Page 67 of 123

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pepenicennt eae etl S21

Table of.Contents .
Background 4
Audit Findings and Recommendations 5

Personal Service Costs 5
+ Non-Personal Service Costs 6

Other Matter 7

Recommendations 7
Audit Scope and Methodology 8
Authority 9
Reporting Requirements 9.
Contributors to This Report 10
Exhibit i1
Notes to Exhibit 12
Agency Comments - State Education Department 13
Agency Comments - Children’s Center for Early Learning 15
State Comptroller’s Comments 22

 

 

Audit Olrector: Frank Patone
Phone: (212) 417-5200
Emalls StateGove 3

    

PULTE EIT eS

Office of the State Comptroller

Diviston of State Government Accountability
110 State Street, 11th Floor

Albany, SY 12236

 

State Government Accountability Contact Information:

 

 

This report {s also avallable on.our website at: www.ose.state mvs

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 68 of 123

 

Background

The Children’s Center for Early Learning (Center)is a not-for-profit organization located In Brooklyn,
New York, that Is tleensed to provide special education sarvices to New York City-based children
between three and'five years of age: The Center's spacial education services include a full-day —
Center-based program, a half-day Center-based program, and a home-based Special Education
itinerant Teacher (SEIT) program. Center officials informed the State Education Department (SED)
that they would be ceasing Cénter operations on May, 2014,

 

The New York City Department of Education (DoE) has pald the Center for Its services using
tuition rates established by SED. SED fn turn pertodically reimbursed the DoE for its statutory
share (59.5 percent) of the tultion pafd to the Center, SED periodically revises [ts tuition rates
for special education providers based on the financial information reported on thelr annual
Consolidated Fiscal Reports (CFRs). SED has Issued a Relmbursable Cost Manual (Manual) to
provide guidance to special education providers on the eligibility of reimbursable costs, the
documentation necessary to support these costs, and cost allocation requirements for expenses
relating to multiple programs and/or affillates. For the three fiscal years ended June 30, 2009, the
Center reported approximately $10.7 million in Program-related costs.

One of the Center's affiliates, the Children’s Center for Early Intervention (CCEI), operates at
the same Brooklyn lecation. CCEl Is a for-profit organization approved by. the New York State
Department of Health to provide early intervention services to children from birth to ege three.
in addition to sharing facility space, the Center’s Executive Director and certain other Center
employees also work for CCE!, In addition, the, Center's Executive Director Is the spouse of
the Director of Clinical Programs at CCE. Collectively, the Center and CCE! are known as the
“Children’s Centar.” ,

Manhattan Children’s Center (VCC), also located in New York City, Is another Center affiliate. MCC
bagan operations in 2007 as a non-profit private schoo! chartered by the New York State Board
of Regants to educate children between 3 and 12 years of age who have been diagnosed: with
autism spectrum disorder. The Center's Executive Dlrector Is a founder and current President of
MCC. His spouse Is also one of MCC's founders and is cn its Faculty Advisory Board, Some Center
employees also work for MCC,

   

Divison of E Gc ment eer es Paes en Seen A ie - "4
Slog ls. | Case 120-cy-09784-PGG Document Filed:11/20/20~-Page,69.0f 128... eve tk

  

  

 

 

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 70 of 123

wn oo
{ {
Cingfl - Rev-1299; Chamie Birnhack - PW: Hi ‘: Page | of 4

Gp if

om

ete Co peame sedbeuoeame worn fe .

Rev-1289: Chamie Birnhack - FW: Hi sane
re Wed, May 6, 2010 at 9:13 AM

Be gma 5 eee

roger- thanx for being the best husband and tapded anyone cen ever ask for
the emotional support you have given shiciny Is priestess

oe rs ahd

Chamie Festinger, Relmbursment Supervisor
Tha Children's Center for Early Intervention
83 Marlborough Rosd

Brooklyn, NY 112268

Tel: 718.264.5110 ,oxt 203
Fax:718,679.9261

‘This transmission and any ailachments may contain confidential end privteged Information for the use of
the designated recipients namad ebova, you are not tha intended recipienl, you ere hareby notified that

ou have received this communication in error end that any review, disclosure, dlaseminavon,
ae copying of ft or its contents ts pron {fyou have recelved this cammuntcaton In error, please

destroy it end notify us Immediately eral

wersew 6 eee 00 tetmae ca see we we

Forwarded message ------—-—
From: Shtomy <shlomoros@hotmail.com>
Date: Mon, Nov 56, 2009 at 4:44 PM
Subject: Pwd: Hi ,

Te: Ta Festinger <futurcnergy@gmail.com>

 

tnipsffmal. google. con/mail/Pute2étke2208280d8eview=ptésearchinboxmag>12868.~ 6/2/2013
. Case 1:20-cv-09784-PGG Document 1: Filed 11/20/20: Page 71 of £23.88

 
 

  

  

 

 

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 72 of 123

|
Hil
“  ¥GRK ; .
STATE Services News Government Local

— 3H

NYS Department of State
Division of Corporations

Entity Information
The information contained in this database is current through November 10, 2020.

 

Selected Entity Name: SMOOTH N SILKY LLC
. Selected Entity Status Information
Current Entity Name: SMOOTH SILKY LLC
DOS IW #: 3570658
Initial DOS Filing Date: SEPTEMBER 20, 2007
County: KINGS
Jurisdiction: NEW YORK
Entity Type: DOMESTIC LIMITED LIABILITY COMPANY
Current Entity Status; ACTIVE

~ Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on dehalf of the entity)
SMOOTH N SILKY LLC
1150 EAST 4TH STREET
BROOKLYN, NEW YORK, 11230
Registered Agent
NONE

This office does not require or maintain information regarding the narnes and addresses of
members or managers of nonprofessional limited liability companies. Professional limited
liability companies must include the nama(s) and address(es) of the original members,
however this information is not recorded and only available by viewing the certificate.

 

*Stock Information ‘Name History
# of Shares Type of Stock $ Value per Share Filing Date Name Type Entity Nane
No Information Available SEP 26,2007 Actual SMOOTH N SILEY LLC
*Stock information is applicable to domestic business A Fictitious name must be used when the Actual name ofa fore
corporations. New York State. The entity must use the fictitious name when cc

in New York State.

NOTE: New York State does not issue organizational identification numbers.

Search Resulls | Weve Search |

Services/Programs | Privacy Policy |: Accessibility Policy | Disclaimer | Return to DOS Homepage | Conta

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 73 of 123

EXHIBIT L
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 74 of 123

’

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS
eee eee eee ee ne eens X
CHARNIE ROSENBAUM, : Index No.: 50373/2013

Plaintiff,

STATEMENT OF NET WORTH
-against- ; (@.R.L. §236)

SAMUEL FESTINGER, A/K/A ROGER HESS, :
A/K/A ALAN GOLD, A/K/A JACOB FESTINGER, Date of Commencement
A/K/A WILLIAM GOODMAN, A/K/A : of Action: January 29, 2013
ANDY LIPTON,

Defendant.
cee wee wre were er ee eee ween een eens X

STATE OF NEW YORK ‘y
)ss.:

COUNTY OF KINGS }

CHARNIE ROSENBAUM, the Plaintiff herein, an Orthodox Jew prohibited from swearing,
affirms that the following is an accurate statement as of March 25, 2013 of my net worth (assets of
_ whatsoever kind and nature and wherever situated minus liabilities), statement of income from all
sources and statement of assets transferred of whatsoever kind and nature and wherever situated:

L FAMILY DATA:

(a) Husband’s age and date of birth: 60 years old - , 1952
{b) Wife’s age and date of birth: 47 years old - , 1965
(c) Date married: comm, 2001

(d) Date separated/divorced:

(e) Number of dependant children under 21 years: 2
® Names, ages and dates of birth of children:

~ 10 years old - 2003
8 years old - , 2004

 

 

 

 

 

 

 

(g) Custody of children: Husband X__ Wife
(h) Minor children of prior marriage: Husband Wife
(i) Husband/Wife paying/receiving S$. as alimony/maintenance
and/or $, in child support in connection with prior marriage
Gj) Custody of children of prior marriage:
Name:
Address:
Name:
Address:

 

 

(k) Is marital residence occupied by Husband Wife __X
Both ‘

ad Husband’s present address:
()

(b)

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 75 of 123

Wife’s present address: 1150 East 4® Street
Brooklyn, New York 11230
(m) Occupation of Husband: Business owner - Home heating oil; car rental, leasing,
sale, entrepreneur
Occupation of Wife: Executive Assistant/Small Business Owner
{n) Husband’s employer: Self-employed - 793 McDonald Avenue, Brooklyn, New
York 11218
(0) Wife’s employer: The Children’s Center - 83 Marlborough Road,
Brooklyn, New York 11226

(p) Education, training & skills: (Include dates of attainment of degrees, etc.)

Husband: BA in Accounting ~ 1973
Wife: sO High School Graduate - 1983
(q) Husband’s health: Alcohol addiction
(r) Wife’s health: Excellent
(s) Children’s health: Excellent

EXPENSES: (You may elect to list all expenses on a weekly basis or all expenses on a
monthly basis; however, you must be consistent. If any items are paid on a monthly basis,
divide by 4.3 to obtain weekly payments; if any items are paid on a weekly basis, multiply by
4.3 to obtain monthly payment. Attach additional sheet, if needed. Items included under
“Other” should be listed separately with separate dollar amounts.)

Expenses listed weekly__X. monthly

Housing -

1. Rent; .

2. Mortgage and amortization: $6,350 + 1300 home equity’
3. Real estate taxes:

4, Condominium charges:

5. Cooperative apartment maintenance:

Total: Housing 7651.

Utilities,

1. Fuel oil:

2. Gas: $260
3. Electricity: $850
4, Telephone: $127
5. Water: $176

 

! Defendant stopped making mortgage payments in July 2010.

2
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 76 of 123

Total: Utilities __$1,413

(c) Food
1. Groceries: $895
2. School Lunches:
3, Lunches at work: $53
4, Dining out: $275.15
5. Liquor/alcohol:
6. Home entertainment:
7, Other: Vitamins - $20.00

Total: Food $1213.15

(d) Clothing
1. Husband:
2. Wife: $185
3.Children: $172
4, Other:

Total: Clothing $357

{e) Laundry
1. Laundry athome: $10
2, Dry cleaning: $25
3. Other:

Total: Laundry $35

( Insurance
1. Life: Policies cancelled by husband

2. Homeowner’s/tenant’s:
3, Fire, theft and liability: $320

4, Automotive: $105

5. Umbrella policy:

6. Medical plan: $162 - wife / $18 - Child Health Plus
7. Dental plan:

8. Optical plan:

9, Disability:
10. Worker’s Compensation:
11, Other:

Total: Insurance $605

(g) Unreimbursed medical

1. Medical

2. Dental $108
3. Optical

4. Pharmaceutical $75
5. Surgical, nursing, hospital:
6. Other:

Total; Unreimbursed medical__ $183

3
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 77 of 123

(h) Household maintenance

1, Repairs: $50
2. Furniture, furnishings, housewares:

3. Cleaning supplies: $40
4. Appliances, including maintenance: $25
5. Painting:

6. Sanitation/carting:

7. Gardening/landscaping: $110
8. Snow removal: 340
9, Extermination:

10, Other: Security System $45

Total: Household maintenance ___$310
(i) Household help:

1. Babysitter:

2. Domestic(housekeeper, maid, etc.) . $387

3. Other:

Total: Household help _ $387

@ Automotive

 

 

 

 

Year:_2007 Make:_ Dodge Caravan Personal: Business:
Year: Make: Personal: Business:

1, Payments:

2. Gas and oil: $156

3. Repairs: $30

4, Carwash: $12.50

5, Registration and license:
6. Parking and tolls: $10
7, Other: $105

Total: Automotive $313.50

(k) Educational
1. Nursery and pre-school:
2. Primary and secondary: $1200 ($700 - Dovid, $500 - Ester)
3. College:
4. Post-graduate:
5. Religious instruction:

6. School transportation: $140
7. School supplies/books: $20
8, Tutoring:

9, School events:
10, Other: Staff tips $50

Total: Educational __ $1,410
()

(m)

(a)

(0)

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 78 of 123

Recreational

1, Summer camp: Approximately $230/month ($1400 - Dovid + $1350 - Ester =
$2,750/12 = 230)

2. Vacations: $6000/yearly /12 = $500 monthly

3. Movies: $45.20

4, Theatre, ballet, etc.:

5. Video rentals:

6. Tapes, CD’s, etc.:

7. Cable television:

8. Team sports: $140 (Dovid - karate)

9, Country club/pool club: $50

10. Health club:

11. Sporting goods:

12. Hobbies:

13. Music/dance lessons:

14. Sports lessons:

15. Birthday parties: .

16. Other: Holidays (Chanukah, Purim), Wedding gifts - $2,000 (yearly; $167 monthly)

Total: Recreational $1,132.20

Income taxes

1. Federal:

2. State:

3. City:

4, Social Security and Medicare:

Total: Income taxes

 

Miscellaneous

1. Beauty parlor/barber/wigs: $135

2. Beauty aides/cosmetics, drug items: $123.89
3. Cigarettes/tobacco:

4. Books, magazines, newspapers: $28

§. Children’s allowances:

6. Gifts: $75

7, Charitable contributions: 10% of earnings
8, Religious organization dues: $16

9, Union and organizations dues:

10. Commutation and transportation: $20

11. Veterinarian/pet expenses:
12. Child support payments (prior marriage):
13. Alimony and maintenance payments (prior marriage):

. 14, Loan payments: $500

15. Unreimbursed business expenses:
Total: Miscellaneous _$897.89

Other

1, Therapy: $300
2. Post Office Box: $22.70
3. Safe Deposit Box: $25
(a)

(b)

(0)

(p)
(q)
(r)
(s)

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 79 of 123

4, Starbucks $30

Total: Other _ $377.70

 

TOTAL EXPENSES: _$16,285.44

GROSS INCOME: (State source of income and annual amount. Attach additional sheet, if

needed).
See attached 2012 tax return.

Salary or wages: (State whether income has changed during the year preceding date of this
affidavit . If so, set forth name and address of all employers during preceding year
and average weekly wage paid by each. Indicate overtime earnings separately. Attach previous
year's W-2 or income tax return.)

 

. ‘Weekly deductions:

1. Federal tax:

2. New York State tax:

3. Local tax:

4, Social Security tax:

5, Medicare:

6, Other payroll deductions (specify):

Social Security number e-4735

Number and names of dependants claimed:

Bonus, commissions, fringe benefits (use of auto, memberships, etc.):
Partnerships, royalties, sale of assets (income and installment payments):
Dividends and interest (state whether taxable or not):

Real estate (income only):

Trust, profit sharing and annuities (principle distribution and income):
Pension (income only):

Awards, prizes, grants (state whether taxable):

Bequests, legacies and gifts:

Income from all other sources (including alimony, maintenance or child support from prior
marriage):

Tax preference items:

1, Long term capital gain deduction:

2. Depreciation, amortization or depletion

3. Stock options - excess of fair market value over amount paid

If any child or other member of your household is employed, set forth name and that person's
annual income:

Social Security:

Disability benefits:

Public assistance:

Other:

 

TOTAL INCOME:

ASSETS: (if any assets is held jointly with spouse or another, so state, and set forth your
respective shares. Attach additional sheets, if needed.)

6
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 80 of 123

A. CASH ACCOUNTS

1.1 a. Location:
b. Source of funds:

 

c, Amount:
Total Cash

Checking Accounts

2.1 a. Financial institution: Apple Bank
b. Account number: Ga 4694
c. Title holder: Charnie Rosenbaum
d. Date opened: 1999
e. Source of funds: Salary, other
f. Balance: $1300

- 2.2 a. Financial institution: TD Bank

b. Account number: wae 241
c. Title holder: Charnie Rosenbaum - Smooth-n-Silky
d. Date opened: 2008
e, Source of funds: Business
f. Balance: $1500

Total Checking _$2800

Savings accounts (including individual, joint, totten trust, certificates of deposit, treasury notes):

3.1 _ a. Financial institution: Union Central Retirement Plan (401k)
b. Account number: Plan @g@O841
c. Title holder: Charnie Rosenbaum
d. Type of account: 401k
e. Date opened: January 1, 2005
f. Source of funds: Salary
g. Balance: $66,378.75

Total Savings _ $66,378.75

Security deposits, earnest money, etc.
4.1 a, Location:

b. Title owner:

c. Type of deposit:

d, Source of funds:

e. Date of deposit:

f. Amount:

 

Total Security Deposits, etc.
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 81 of 123

Other

5.1 a. Location:
b. Title owner:
c. Type of account:
d. Source of funds:
e. Date of deposit:
f. Amount:

5.2 a. Location:
b. Title owner:
c. Type of account:
d. Source of funds:
c. Date of deposit:
f, Amount;

Total Other

 

TOTAL CASH ACCOUNTS:

 

B. SECURITIES

Bonds, notes, mortgages
Ll a. Description of security:
b. Title holder:
c. Location:
d. Date of acquisition:
e. Original price or value:
f. Source of funds to acquire:
g. Current value:

Total Bonds, notes, etc.

 

Stocks, options and commodity contracts

2.1 a. Description of security:
b. Title holder:
c. Location: ;
d, Date of acquisition:
e. Original price or value:
f. Source of funds to acquire:
g. Current value:

Total Stocks, options, etc.

2.2 a. Description of security:
b. Title holder:
c. Location:
d, Date of acquisition:
e. Original price or value:
f. Source of funds to acquire:
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 82 of 123

g. Current value:

Total Stocks, options, etc.

 

Broker margin accounts

3.1

i.

12

Ll

a, Name and address of broker:
b. Title holder:

c. Date account opened:

d, Original value of account:

e. Source of funds:

f. Current value:

Total Broker margin accounts

 

TOTAL VALUE OF SECURITIES:

 

Loans to Others and Accounts Receivable

a, Debtor’s name and address:

b, Original amount of loan or debt:

c. Source of funds from which loan made or origin of debt:
d. Date of payment(s) due:

e. Current amount due:

Total Loans and accounts receivable

a. Debtor’s name and address:

b. Original amount of loan or debt:

c. Source of funds from which loan made or origin of debt:
d. Date of payment(s) due:

e. Current amount due:

Total Loans and accounts receivable

 

Value of Interest in Any Business

a. Name and address of business: Smooth-n-Silky
1524 57® Street
Brooklyn, New York 11219
b. Type of business: Limited Liability Company
c. Your capital contribution:
d. Your percentage of interest: 100%
e. Date of acquisition: July, 2008
f. Original price or value: $140,000 (equipment)
g. Source of funds to acquire: Loans & family members

h. Method of valuation
i. Other relevant information:
j. Current net worth of business: $25,000

Total Value of Business Interest $25,060
Ll

11

1.1

1.1

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 83 of 123

Cash Surrender Value of Life Insurance

a. Insurer’s name and address:
b. Name of insured:

c. Policy number:

d. Face amount of policy:

e. Policy owner:

f. Date of acquisition:

g. Source of funding to acquire:
h. Current cash surrender value:

Total Value of Life Insurance

 

Vehicles (automobiles, boat, plane, truck, camper, etc.)

a. Description: Dodge Caravan minivan - 2007
b. Title owner: Charnie Rosenbaum

c. Date of acquisition: 2009

d. Original price: $3,500

e. Source of funds to acquire: Geico Insurance check for previous crashed car
f, Amount of current lien unpaid:
g. Current fair market value: $3,000

Total Value of Vehicles $3,000

Real Estate (including real property, leaseholds, life estates, etc. at market value - do not deduct
any mortgage)

a. Description: One family house (marital residence)
b. Title owner: Charnie Rosenbaum

c. Date of acquisition: February, 2005

d. Original price: $700

e. Source of funds to acquire: Personal savings & mortgage
f. Amount of mortgage or lien unpaid: $1,179,000.00
g. Estimated current market value: $2,000,000.00

Total Value of Real Estate _ $2,000,000 (equity of $821,000)

Vested Interest in Trusts (pension, profit sharing, legacies, deferred compensation and others)

a. Description of trust:

b. Location of assets:

c. Title owner:

d. Date of acquisition:

e. Original investment:

£, Source of funds:

g. Amount of unpaid liens:
h. Current value: *

Total Vested Interest in Trusts

 

10
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 84 of 123

Contingent Interests (stock options, interests subject to life estates, prospective inheritances, etc.)

a. Description:

b. Location:

c. Date of vesting:

d, Title owner:

e. Date of acquisition:

f. Original price of value:

g. Source of funds to acquire:
h. Method of valuation:

i. Current value:

Total Contingent Interests

 

Household Furnishings

a. Description: _ Assorted
b. Location:

c. Title owner:

d. Original price:

e. Source of funds to acquire:

f. Amount of lien unpaid:

g. Current value:
Total Household Furnishings $20,000

Jewelry, Art, Antiques, Precious Objects Gold and Precious Metals (only if valued at more than
$500)

a. Description:

b. Location:

c. Title owner:

d, Original price or value:

e, Source of funds to acquire:
f. Amount of lien unpaid:

g. Current value:

Total Jewelry, etc.

 

- Other (e.g., tax shelter investments, collections, judgments, causes of action, patents, trademarks,
copyrights, and any other asset not hereinabove intemized)

- a, Description:

b. Location:

c. Title owner:

d. Original price or value:

e. Source of funds to acquire:
f. Amount of lien unpaid:

g. Current value:

Total Other

 

11
Ll

1.2

1.1

Ll

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 85 of 123

TOTAL ASSETS: _ $2,117,178.75 (prior to deducting mortgage)

 

LIABILITIES
Accounts Payable
a, Name and address of creditor: Union Central
b. Debtor: Charnie Rosenbaum
c. Amount of original debt: $14,000
d. Date of incurring debt: July 2008
e, Purpose: To establish business
f. Monthly or other periodic payment: $135
g. Amount of current debt: $2,761.78
a. Name and address of creditor: . Family members
b. Debtor: Charnie Rosenbaum
c. Amount of original debt: $42,54
d. Date of incurring debt: November 2011
e. Purpose: Adult children’s weddings (children from
Wife’s previous marriage)
f, Monthly or other periodic payment: Approx. $500
. g. Amount of current debt: $36,540
Total Accounts Payable
Notes Payable
a. Name and address of note holder:
b. Debtor:
c. Amount of original debt:
d, Date of incurring debt:
e, Purpose:

f, Monthly or other periodic payment:
g. Amount of current debt:

Total Notes Payable

 

Installment Accounts Payable (security agreements, chattel mortgages)

a. Name and address of creditor: .

b. Debtor:

c. Amount of original debt:

d. Date of incurring debt:

e. Purpose:

f. Monthly or other periodic payment:
g. Amount of current debt:

12
Ll

Ld.

1.2

Ll

Case 1:20-cv-09784-PGG Documenti Filed 11/20/20

Total Installment Accounts
Brokers’ Margin Accounts

a. Name and address of broker:

b. Amount of original debt:

c. Date of incurring debt:

d. Purpose:

e. Monthly or other periodic payment:
f. Amount of current debt:

Total Brokers’ Margin Accounts

Mortgages Payable on Real Estate

a, Name and address of mortgagee:

b. Address of property mortgaged:

c. Mortgagor(s):

d. Original debt:

e. Date of incurring debt:

f. Monthly or other periodic payment:
g. Maturity date:

h. Amount of current debt:

a, Name and address of mortgagee:

b. Address of property mortgaged:

c. Mortgagor(s):

d. Original debt:

e. Date of incurring debt:

f. Monthly or other periodic payment:

’ g. Maturity date:

h. Amount of current debt:

Page 86 of 123

 

 

Bank of America (Ocwen)
POB 5170 ‘

Simi Valley, California 93062
1150 East 4® Street

Brooklyn, New York 11230
Charnie Rosenbaum
$850,000

Has not been paid since July 2010
2023
$860,195.59

Chase - Home Equity
POB 78035

1150 East 4" Street

Brooklyn, New York 11230
Charnie Rosenbaum

$300,000

Has not been paid since July 2010

$303,710.13

Total Mortgages Payable _$1,163,905.72

Taxes Payable

a. Description of tax:
b. Amount of tax:

c. Date due:

Total Taxes Payable

 

13
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 87 of 123

G. Loans on Life Insurance Policies

Ll a. Name and address of insurer:
b. Amount of loan:
c. Date incurred:
d. Purpose:
e. Name of borrower:
f. Monthly or other periodic payment:
g. Amount of current debt:

Total Life Insurance Loan

 

H. Other Liabilities

11 a. Description:
: b. Name and address of creditor:
c. Debtor: .
d, Original amount of debt:
6. Date incurred:
f. Purpose:
g. Monthly or other periodic payment:
h. Amount of current debt:

Total Other Liabilities

 

TOTAL LIABILITIES: _ $1,203,207.50

NET WORTH

TOTAL ASSETS: $2,117,178.75

TOTAL LIABILITIES: (minus)
$1,203,207.50

NET WORTH: $913,971.25

VI. ASSETS TRANSFERRED: (List all assets transferred in any manner during the preceding
three years, or length of the marriage, whichever is shorter [transfers in the routine course of
business which resulted in an exchange of assets of substantially equivalent value need not be
specifically disclosed where such assets are otherwise identified in the statement of net worth ])

 

Description To Whom Transferred and Date of
of Property Relationship to Transferee Transfer Value

 

 

 

 

 

 

14
VIL

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 88 of 123

 

 

 

 

 

 

 

SUPPORT REQUIREMENTS:

 

(a) Deponent is at present receiving $0.00 per month, and prior to separation (received) $
per (month) to cover expenses for

 

These payments are being made (voluntarily) (pursuant to court order or judgment) (pursuant to
separation agreement), and there are (no) arrears outstanding (in the sum of $.

 

to date).

(b) Deponent requests for support of the children $7,450 per month. -

(c) Deponent requests for support of self $ 11,867 per month.

(d) The day of the month on which payment should be made is the 1*.

COUNSEL FEE REQUIREMENTS:

(a) Deponent requests for counsel fee and disbursements the sum of $50,000.
(b) Deponent has paid counsel the sum of $15,000 and has agreed with counsel concerning fees

as follows: See attached retainer.

(c) There is a retainer agreement or written agreement relating to payment of legal fees. (4A copy
of any such agreement must be annexed.)

ACCOUNTANT AND APPRAISAL FEES REQUIREMENTS:

(a) Deponent requests for accountants’ fees and disbursements the sum of $ .
(Include the basis for fee, e.g., hourly rate, flat rate)

(b) Deponent requests for appraisal fees and disbursements the sum of $ .
(include the basis for fee, e.g., hourly rate, flat rate)

(c) Deponent requires the services of an accountant for the following reasons:

(d) Deponent requires the services of an appraiser for the following reasons:

15
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 89 of 123

x. OTHER DATA CONCERNING THE FINANCIAL CIRCUMSTANCES OF THE
PARTIES THAT SHOULD BE BROUGHT TO THE ATTENTION OF THE COURT —

ARE:
The forgoing statements have been carefully read by the undersigned who states that they are true

and correct.

CHARNIE ROSENBAUM

_ Affirmed to before me on
this 25% day of March 2013

CI™ } (—
Nota Public
ELLIOT}. ROSNER ‘
State of Now Yor . ;
Weta Pubes 250079 °

Re
Quafified to New York County
cea oes :

16
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 90 of 123

TIORNEY CERTIFICATION
I, FRANKLYN H. SNITOW, HEREBY CERTIFY, under penalty of perjury and
as an Officer of the Court, that to the best of my knowledge, information and belief, formed after
an inquiry reasonable under the circumstances, that the information contained in the annexed
Statement of Net Worth is not frivolous as that term is defined in Section 130-1.1(c) of the Rules
of the Chief Administrator.

Dated: March 25, 2013
New York, New York

FRANKLYN H. SNITOW

17
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 91 of 123

Department of the Treasury -~ Internal Revenue Service

Form 7 040 U.S. Individual Income Tax Return

@9)

| 207 2 ra resco

 

IRS Use Only - Do nof write of staple in this space,

 

 

4735

See separate instructions.
Your socta! security number

 

For the year Jan 1 - Dec 31, 2012, of other tax year beginning , 2012, ending 20
Your first name and initial Last name

CHARNIE ROSENBAUM
{f a joint return, spouse's first name and initial Last name

Spouse's social security number

 

Home address (number and street). if you have o P.O. box, see instructions.

1150 E. 4TH ST

City, town or post office, state, and ZIP code. if you have a foreign address, also complete spaces below (see instructions).

BROOKLYN, NY_11230

Foreign country name

Foreign province/state/county

Apartment no.

Foreign postal code

 

Make sure the SSN(s) above
and on line 6c are correct.

Presidential Election Campaign

Cheek here if you, or your spouse if filing
jointly, want $3 fo ge to this fund? Checking
& box below will not change your tax or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cetund. [|¥ou _[ ]Spouse
. ina! Head of household (with qualifying person). (See
Filing Status Tg Sing oc . . 4 instructions.) If the ei hong person isa ile
2 |_| Married filing jointly Ceven if only one had income) but not your dependent, enter this child's
Check only |_| Marcied filing separately, Enter spouse's SSN above & full name here. ©
one box. name hers...” 5 Qualifying widow(er) with dependent child
Exemptions 6a x Yourself. If someone can claim you as a dependent, do not check box 6a........... Bowes checked 1
b Spouse........ceseeeeeeeees seeenetssees seeeeeeseretaes veveees ce ceeeenceseerees : No.of children —
. (2) Dependent's 3) Dependent's (4) 7 it ,
c Dependents: Scie security é rela jonship child unger © ted 2
number to you ayalving tx § wae teres
(i) First name Last name Geeinsis) tvs wath you
ue to di
~§ 972; Son x or separation
Fee ee ee 2663 | Daughter X] dependents
instructions and ontered tbove :
check herea.. Add numbers
Nes
d Total number of exemptions claimed. abova..... . 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Wages, salaries, tips, etc. Attach Form(s) W-2..... ccc ee rece eee reins Seen enter ee enweee
Income 8a Taxable interest. Attach Schedule B if required. .... 00.00... ce cece cence nese eee n een ens
b Tax-exempt interest, Do nat include on line 8a............- | 8b|
Attach Form(s) 9a Ordinary dividends. Attach Schedule B if required .... 0.0... .t secre rere eee ene e eres
W-2 here. Also b Qualified dividends ........ cece eee cece eee e recente ee eete | 9b|
attach Forms 40 Taxable refunds, credits, or offsets of state and local income taxes.,...........ee rere 10
W-2G and 1099-R . i
tax was withheld, 11 Alimony received. .....se- essere eeeeeeeeesereees freee eee ence teeter ener ete vee [1
. 42 Business income or (loss). Attach Schedule C or C-EZ. 0.0... cece ieee eee pees eens 12 ~4,580,
pea rot 13 Capital gain or (loss), Att Sch D if reqd. If not reqd, CK NE. ..e eee eee ee veer eee > [| 13
see instructions. 14 Other gains or (losses). Attach Form 4797, ......0eeeeceeeeerennece et erent seer rarer ces 14
15a IRA distributions............ [1a b Taxable amount. ...........- 15b
16a Pensions and annuities..... | 16a b Taxable amount............5 16b
17 Rental reat estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E. | 17
Enclose, but de 18 Farm income or (loss). Attach Schedule F..........6-.-.e 00 Lec eebe ett e essence cn nees 18
not allach, any 49 Unemployment compensation. .......::cce rence reece eter rte eee eee enn ees 19
oe 20a Social security benafits 20a b Taxable amount,..........4. 20b
Form 1040-V. 21 Other treo ee cee ee we ce wee ee ee ee ee 21
22 Combine the amounts in the far right column for linas 7 through 21. This is your total income... . 61... | 22 37,959.
23 Educator expenses .....+,..0see0 cee neeeee eee eernenaees .. | 23 :
Adjusted 24 Cartain-business expenses of reservists, performing artists, and fee-basis |
Gross government officials, Attach Form 2106 or 2106-EZ........-.. 0.6 eee eee 24
income 25 Health savings account deduction. Attach Form 8889....... 25 |
26 Moving expenses. Attach Form 3903. ......... 0: rece eee e ees 26
27 Deductible part of self-employment tax. Attach Schedule SE............, 27 i
28 Self-employed SEP, SIMPLE, and qualified plans........... 28 3
29 Self-employed health insurance deduction ...............55 29
30 Penalty on early withdrawal of savings...........66...eee 30 |
31a Alimony paid b Recipiont’s SSN...” 31a
32 IRA deductlon..... 0. cece eee e eee eee bee seaeenneene 32 e
33 Student loan interest deduction. ....... 6. ccs eee ee cence eee 33 3
34 Tuition and fees. Attach Form 8917......... 0 cece cence ees 34
35 Domestic production activities deduction. Attach Form 8802.............. 35
36 Add lines 23 through 35............-. Ce ttegeeeeees Lege eck e cere eee eu ene pete tent eee nee eene 36 0.
37 Subtract line 36 from line 22. This is your adjusted gross income .........-6-- 0... - + | 37 37,959.
BAA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions. FDIAONI2Z. O13 Form 1040 (2012)
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 92 of 123 |

Form 1040 (2012)

 

4735 Page 2

CHARNIE ROSENBAUM
38 Amount from line 37 (adjusted gross income) .... 0... cece eee eee e ee eee ee eeneeenres

  
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Tax and
Credits 39a Check You were born before January 2, 1948, Hates Total boxes
if: Spouse was born before January 2, 1948, Blind. checked.» 39a
Standard | b If your spouse itemizes on a separate return or you were a dual-status alien, check here.........
Deduction “40 itemized deductions (from Schedule A) or your standard deduction (see left margin).........e 6s eve cree
® People who 41 Subtract line 40 from line BB cece eee rer eee t eres ee nent ne ee et ee ene nn eee eet ers
check any box 42 Exemptions. Multiply $3,800 by the number on line Gd... eee ee teeters eens
on tine 39a or 43 Taxable Income. Subtract line 42 from fine 41,
39b or who can If line 42 is more than line 41, ener -O-0 000... c eee ene cence cence cece tence nest eneeteeeeeee
be claimed asa | 44 Tax (see instrs). Check if any from: a |_| Form(s) 8814
dependent, see
instructions. bf J Form 4972... cece eect een e eee scene
@ All others: 45 Alternative minimum tax (see instructions). Attach Form 6251. .......- 20. e cee eeee eens
Single or AGB Add lines 44 Nd 45 2. cee ee nee teen Nee Fee e aR eRe ee EEE EES
Married filing 47 Foreign tax credit. Attach Form 1116 if required............ 47
senarately ' 48 Credit for child and dependent care expenses, Altach Form 2441.......... 48
Martie d filing 49 Education credits from Form 8863, line 19...............00s 49
jointly or 50 Retirement savings contributions credit. Attach Form 8880., | 50
Qualifyin 51. Child tax credit. Attach Schedule 8812, if required..... veces 751
widower ' 52 Residential energy credits. Attach Form 9695, ..........6055 52
Head of 53 Other crs from Form: @ 3800 fb CJ 8801 Cc C] 53
housshold, 54 Add lines 47 through 53. These are your total credits....... 00. .ccc ccc eece eee ene een nee
: ‘I55 Subtract line 54 from line 46. If line 54 Is more than line 46, enter -0-........-.. fe. 0
Other 56 Self-employment tax, Attach Schedule SE... 1.0.0... cece pape eter enema eccereeceeencteeettere rene
Taxes 57 Unreported social security and Medicare tax from Form: & CTais7 BL PRD cece scene erence
58 Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required
59a Household employment taxes from Schedule H.......... 0.0.26 eee vtec eee eee e tere naee
b First-time homebuyer credit repayment. Attach Form 5405 if required. .............00 6s 59b
60 Other taxes. Enter code(s) from instructions oe
61 Add fines 55-60, This is your total taX,... es seep eee cece seers ete teseeeeetet eee ttt 0.

 

qualifying

 

Payments
Ifyou have a | 63 2012 estimated tax paymants and amount applied from 2011 return......,.

child, attach | b Nontaxable combat pay election. .... | {
65 Additional child tax credit. Attach Schedule 8812 ...........

62 Federal income tax withheld from Forms W-2 and 1099.....

 

 

64a Earned income credit (EIC).... 0... cc ccc eee cece en enanees

 

 

 

 

 

 

 

 

 

 

 

 

   
 
 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

66 American opportunity credit from Form 8863, line 8.........
67 Reserved .... cece cece cece een en nee e sees ae ener eenanee / Hee
68 Amount paid with request for extension to file.......e.e eee hea
69 Excess social security and tier } RRTA tax withheld ........ OE
70 Credit for federal tax on fuels, Attach Form 4136.....5..... au
71 Credits from Form: a| [2439 b[llReserved cf 8gol d |_|eeas.. i
72 Add Ins 62, 63, 64a, & 65-71. These are your total pmts... ose ete tee ee 72 4,308.
Refund 73 \f line 72 is more than line 61, subtract line 61 from lina 72. This is the amount you averpald.............- 73 4,308.
74a Amount of line 73 you want refunded to you. If Form 8888 is atlached, check here. ™ al 74a 4,308.
; > b Routing number........ MMOS 84 | + Type: |X Checking Savings [Heke
Direct deposit? = + gd Account number........ a ;
See instructions. 75 a ount of line 73 you want applied to your 2013 estimated tax...,... "| 75_| |
Amount 76 Amount you owe. Subtract fine 72 from line 61. For details on how to pay see Instructions............. 1.
You Owe 77 Estimated tax penalty (see instructions)........--.-.--1.1 6 | 7 | ROR RT
Third Party Do you want to allow another person to discuss this return with the IRS (soe instructions)? .......... [x Yes. Complete below, [| No
Designee —Desigree’s wy. E. GROSS oe 718 972-1002 _ nombre 11252
Sign Under penalties oO perjury, i declare that | have examined this retum and accompsnying schedules and statements, and to the best of my knowledge and
, lhey are tra, correct, and compleie. Declaration of preparer (other than taxpayer) is based on all Information of which prepares has any mowtedge.
Here in? Your signature Date Your occupation — Daytime phone aumber
See instructions. ; EXECUTIVE ASSISTAN
Spouse's signature, If 8 joint return, both must sign. ale Spouse's occupation If the IRS sent you an identity Pro-
(esroarecords. > ween
PunvType preparer’s name Preparers signature Date Check [x] if PTIN
Paid Y. E. GROSS Y. E. GROSS self-employed 2034
Preparer Fim'sname » Y. E. Gross, CPA
Use Only — Firm's aduress* 1164 S8TH ST Firm's EIN > GAIA 6 0.8

 

(718) 972-1002
Form 1040 (2012)

Phone no.

 

BROOKLYN, NY 11219

FOIADIIZL OUTS
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 93 of 123

 

SCHEDULE C Profit or Loss From Business OMB No. 1545-0074
(Form 1048) (Sole Proprietorship) 2 , 0 1 2 —
»For information on Schedule C and Its Instructions, go to www.irs.gov/schedulec,

Department of the TronsuY (9g) | © Attach to Form 1040, 1040NR, or 1041; partnerships generally rausst fie Form 1065. Atecment | 09

 

Name of proprietor Social security number (SSN)

CHARNIE ROSENBAUM

A Principe! business or profession, inciting product or service (see instructions)

LASER ELECTROLYSIS
© “Business name, i no separate business name, leave blank.

SMOOTH & SILKY LLC
E Business address Gnetuding suite of room no) ©1524 57TH ST

City, town or post office, siste, and 23> core BROOKLYN, NY 11219
F Accounting method: (1) Cash @) [_]Accrual e [_Jother (specify) >
G Did you ‘materially participate’ in the operation of this business during 2012? If 'No,' see instructions for limit on losses. ix} Yes Lino
H Ifyou started or acquired this business during 2012, check hare .....-ecccseeecssereseneeeccesceereerernregeneernes -

   
   

 

B Enter code from Instructions
> 812190

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Did you make any payments in 2012 that would require you to file Form(s) 10997 (see instructions)........ ee eeveeee cee (lyes [XINo
J If ¥es,' did you or will you file all required Forms 10992.......+.1++-+1++7+ pecaecuesecuereavecsecess dectesvenneceees []ves {]No
(Heigl) Income
1 Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you
on Form W-2 and the ‘Statutory emptoyee' box dn that form was checked...... seeeee sedeeseees seeeee & O 1 24,525.
2 Returns and allowances (see instructions)........ ede e ce ee eee e eee tenn ee eee e eee eR EO EERO EEE e TOE EEE EERE 2
3 Subtract line 2 from line 1..... 6... ee ceneeeeennenrecnreerees pu eceaeeereeses suenesececseresecrsevsesecers LS 24.525.
4 Cost of goods sotd (from line 42)... ...6cee ee eeeeerees peace eden eee ee net seen ee ee eee ne eeeeees cavecceess LA
5 Gross profit. Subtract line 4 from line 3....... secnooccertgenceert de ceseenceeserenaeseterescee cess e ena nes § 24,525.
6 Other Income, including federal and state gasoline or fuel tax credit or refund
(see instructions).......scecerereseeeeeees leveeeeeseeeee aesetereees eee ateeeeetnaeansecs eseeeescvcees | &
7 Gross Income. Add lings 5 and 6......----.+2--- sr s2s test socnveceecnsecervseessttretssseteeees >| 7 24,525.
aE] Expenses. Enter expenses for business use of your home only on fine 30.
8 Advertising......cccecsveees eos 8 6,012.| 18 Office expense (see instructions)....... » E18
9 Car and truck expenses 19 Pension and profit-sharing plans........ | 19
(see instructions, vesveseeevrereL 9 20 Rent or lease (see Instructions):
4 Commissions ane fees....... --{10 a Vehicles, machinery, and equipment .... 20a
(ea instructions).......2-.0+s 1 b Other business property.......... seoeee [208 6,000.
12 Depletion...... sevecseee seseee 12 21 Repairs and maintenance..........26++- 21 2,385.
13 Depreciation and section 22 Supplies (not included In Part II}....... (22 450.
{not included in Part itl) 23° Taxes and licenS@S.......-+eeserseerene 23
(sae instructions)... vsenueees 13 10,341.| 274 Travel, meals, and entertainment: lesa
14 Employee benefit programs a Travel.......6. eeeeees eecercnsceccacnes 24a 1,875.
(other than on ling 19...... vee ef 14 b Deductible meals and entertainment
15 insurance (other than health)...,15 1,21). (seo instructions) ......+..-seeeseveeees 24b
16 Interest: wee 28 Utilities....... seeeeeeeeeeceeneeenoses +. 2S 7132.
@ Mortgage (paid to banks, ac). .....6+- a 26 Wages (less employment credits) .....-. 26
— ROK. csecceecncceeeerees ,oe | 16b 27a Other expenses (from line 48)........-. [27a 99.
17 Legal & professional services. . .| 17 : b Reserved for future use... ns 27b
28 Total expenses before expenses for business use of home. Add lines 8 through 27a.......-+-0ses-+ eg £4.) 29,105.
29 Tentative profit or (loss). Subtract line 2B from line 7......-. cer sceccecenevenereeeeen eerste sere caensee cers 2 ~4,580.
80 Expenses for business use of your home. Attach Form 8829. Do not report such expenses elsewhere....... 30
31 Net profit or (loss). Subtract line 30 from fine 29.
® Ifa profit, enter on both Form 1049, line 12 (or Form TOS0NR, line 13) and on
Schedule SE, line 2. if you checked the box on line 1, see instructions). Estates
and trusts, enter on Form 1041, line 3. 31 ~4,580.

© if a foss, you must go to line 32.
32 Ifyou have a loss, check the box that describes your investment in this activity (see instructions).

 

® If you checked 32a, enter the loss on both Form 1040, line 12, (or Form 1640NR, tine 13) and on All investment is

Schedule SE, line 2. (if you checked the box on fine 1, See the instructions for line 31). Estates and 32a Sat risk.

trusts, enter on Form 1041, line 3, . Some investment

© if you checked 32b, you must attach Form 6198, Your loss may be limited. s2b Llisnotatrisk
BAA For Paperwork Reduction Act Notice, see your tax return instructions. Schedule C Form 1040) 2012

FDIZ0ITA, 010313
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 94 of 123

Schedule C (Form 1040) 2012 CHARNIE ROSENBAUM 4735 Page 2

fipeaeauss As! Cost of Goods Sold (see instructions)

33 Method(s) used to value closing inventory: a []cost b [] Lower of cost or market ¢ [_Jotner (attach explanation)
34 Was there any change in determining quantities, costs, or valuations between opening and closing inventory? g o
cpeeee Yes No

 

 

 

 

 

 

 

 

 

 

 

If ‘Yes,’ attach explanatlon......ceescceeneeveveeres sheet vere er eee seeeaen assesses see ecceceeeeeseesenete wes
35 Inventory al beginning of year. if different from last year's closing inventory,
attach explanation. ........cceeseecerecnsecenresscnecsceoeres beset cence enecee ses emeeenenea sense nen sees 35
36 Purchases less cost of items withdrawn for personal use....... dee nesccancesceecevenes se eecenecetseeeeere 36
37 Cost of labor. Do not include any amounts paid to yourself......--csereeere renee eee eeeneen tenet eeeeeenes 37
38 Materials and supplies ....-.-cceceescecssecescesseeornsssecceaaaenerers eves eeteeeseneneaees seceeeeees 33
39 Other costS.........cse ee eees co venecucecesececacer cece coon ener eee eee e rete er tee nese eee bese een EERE Ee 39
40 Add lines 35 through 39.....-ccsscsseveores voce yee eeee eee ret tee teens teers near eR RPO REET E CREE EES 40
41 Inventory at end of year......-... see eeeeeeeees de eeeseeeneeeenneeseraecer ates ces essenaen ne reeeeeenreeeee 4]
42. Cost of goods sold. Subtract line 41 from line 40, Enter the result here and on line 4... sescecssceeeeeecees | 42
fl Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on line 9 and are not
required to file Form 4562 for this business. See the instructions for tine 13 te find aut If you must file Form 4562.

 

 

43 When did you place your vehicle In service for business purposes? (month, day, year) ©

 

44 Of the total number of miles you drove your vehicle during 2012, enter the number of miles you used your vehicte for:

 

 

 

 

 

 

 

a Business b Commuting (saa instructions) c Other
45 Was your vehicle avallable for personal use during off-duty hours?.....-.--..eeeseeeees getcactenceucesavecessncesetee Lives Ln
4% Do you (or your spouse) have another vehicle available for personal USC?..... 2.6. ee cec ener eenec eee eereceenerenees Llves [ino
47a Do you have evidence to support your deduction?.......... Cenc wee ee este ese e eee e nee ee nee E ee Rees seen eens eee nee tee Cyes Clno
bIf ‘Yes,’ is the evidence written?...... deeeececersseceeeeses cee eeceeetesensensereeeensneceeceretesseeeeereereenesees Clyes ane
(Barta) Other Expenses. List batow business expenses not included on lines 8-26 or line 30.
Bank Charges ~__..-_. ce ee nnn 99.
48 Totat other expenses, Enter here and on HG Z/A. ..ncccccccssveccoecccceoececeerersesetersetesssetieysss | 48 99.

 

 

Schedule C (Form 1040) 2012

FOIZOUA. § OVOHTS
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 95 of 123

SCHEDULE EIC Earned Income Credit OMS No, 1545-0074
(Form 1040A or 1040) Qualifying Child information 201 2

ao » Complete and attach to Form JO40A or 1040 only if you have a qualifying child.
Penartment of the Trees (99)! — » information about Schedule E(C (Form 1O40A or 1040) and its instructions ts at www.irs.gov/formIO40, Attachment. 43
Name(s} shown on retun Your social sscurity number

 

 

CHARNIE ROSENBAUM imawe 2735

Before you begin: —° ‘See the instructions for Form 1040A, lines 383 and 38b, or Form 1040, lines 642 and
64b, fo make sure that (a) you can take the EIC and (6) you have a qualifying child.

® Be sure the child's name on line 1 and social security number (SSN) on line 2 agree with the child's social
security card. Otherwise, at the time we process your return, wa may reduce or disaltow your EIC. ff the name or
SSN on the child's soclal security card Is nol correct, call the Social Security Administration at 1-800-772-1213.

© if you take the ESC even though you are not eligible, you not be allowed to take the credit for up to 10 years. See the
CAUTION! ingiructions for details. van you gbie, you may “P
© {twill fake us longer to process your return and issue your refund if you do not fill in all lines that apply for each qualifying child.

Qualifying Child Information Child 1 Child 2 Child 3
1 Child’s name First namo Last name First name Last name First name Last name

 

 

 

If you have more than three qualifying
children, you only have to list three to get
the maximum credit ......-s.2-eeeseesseress |Esoeaee. SR De Tee
2 , Child's SSN . .
The child must have an SSN as defined in the
instructions for Form 1040A, lines 38a and
38b, or Form 1040, lines 64a and 64b, unless
the child was born and died in 2012. If your

child was born and died in 2012 and did not
have an SSN, enter ‘Died’ on this tine and

atlach 3 copy of the chifd's birth certificate,
death cerlificate, or hospital medical records. aam-2 663 | mp-6972
3 Child's year of birth Yer 2004 Yer 2003 Yeor
W bom afte 195 and Toe Cid wat, ifbom shor ied and te chid wes, ifbom zhar 1993 end the chitd was
HEI Oy Us G2, Et | Mee ne to en oo | (nin. is ead

 

 

 

4a Was the child under age 24 at the end of
2012, a student, and Sounger than you (or [| Yes. [_]No. CT Yes. []No. []ves- [Ne
your spouse, if filing jointly)?........-.eeeees Goto Go to line 4b. Got Go to ine 4b, Goto Go to line 4b.
line §. fine 5. line §.
bWas the child permanently and totally
disabled during any part of 20127............ [Iyes. [Jno []¥es. [[]No. [lyes.  [[]no.

& to The chitdisnota} Go Thechildisnmota | Gof The childis nota
fine § qualifying child. fine& qualifying child. line § qualifying child.

 

§ Child's relationship to you
(for example, son, daughter, grandchild,

 

niece, nephew, foster child, etc).......-...-- Daughter Son
6 Number of months child ved with you In the
United States during 2012

© If the child lived with you for more than
: halt of poz but less than 7 months,
enter ‘7*.

© jf the child was born or died in 2012 and
your home was the child's home for more
than half the time he or she was alive

 

 

 

 

during 2012, anter '12'......0c..eeceeeeee _12 months _12 months ___ Months
Do not enter more than Do not enter more than Do not enter more than
. 12 months. i2 months. - 12 months.
BAA For Paperwork Reduction Act Notice, see your tax return instructions, Schedule EIC (Form 1040A or 1040) 2012

FUIA7401L 10/31/12
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 96 of 123

OMB No. 1545-0074

 

 

 

SCHEDULE 8812 i ;

(Form 1040A or 1040) Child Tax Credit | 9012
Deparment of the Treasury > Attach to Form 1040, Form 1040A, or Form 1040NR.

OTe et eteseace” (99)| > Information about Schedule 8812 and its separate Instructions is at www.irs.gov/form1040 Beas NO. 47
Name(s} shown on return Your social security number
CHARNIE ROSENBAUM 4735

 

 

[Partliea] Filers Who Have Certain Child Dependent(s) with an ITIN (individual Taxpayer Identification Number)

CAUTION! Complete this part only for each dependent who has an ITIN and for whom you are claiming the child tax credit.
if your dependent dees not qualify for the credit, you cannot include that dependent in the calculation of this credit.

 

Answer the following questions for each dependent listed on Form 1049, line 6c: Form 10404, line 5c; or Form 1040NR, line 7c, who has an ITIN
(individual Taxpayer Identification Number) and that you indicated qualified for the child tax credit by checking column (4) for that dependent.

A For the first dependent identified with an ITIN and listed as a qualifying child for the child tax credit, did this child meet the substantial
presence test? See separate instructions.

[| Yes [] No

B For the second dependent identified with an ITIN and listed as a qualifying child for the child tax credit, did this child meet the substantial
presence test? See separate instructions.

[| Yes a No
Cc For the third dependent identified with an ITIN and listed as a qualifying child for the child tax credit, did this child meet the substantial

presence test? See separate instructions.
(| Yes [| No

D For the fourth dependent identified with an ITIN and listed as a qualifyin
presence test? See separate instructions.

[| Yes {| No

Note. If you have more than four dependents identified with an ITIN and fisted as a qualifying child for the child tax credit, see the
metructions and check HOre,.......ecsseew eee ec cece ene eee tere ree eee EER Ee CEES EEE EEE EEE CEES EET T ESTES TESTES - (|

(Bartle Additional Child Tax Credit Filers

1 1040 filers: Enter the amount from line 6 of your Child Tax Credit Worksheet (see the
Instructions for Form 1040, line 51). .
10404 fllers: Enter the amount from line 6 of your Child Tax Credit Worksheet (see the
instructions for Form 1040A, line 33). ;
JO40NR filers: Enter the amount from line 6 of your Child Tax Credit Worksheet (see the
instructions for Form 1040NR, line 48). wee Ld 2,000,

if you used Pub 972, enter the amount from line 8 of the Child Tax Credit Worksheet in the publication.

9 child for the child tax credit, did this child meet the substantial

 

 

 

 

 

 

2 Enter the amount from Form 1040, line 51, Form JO40A, line 33, or Form 1O40NR, fine 48......-...eeseeees 1,861.
3 Subtract line 2 from line 1. If zero, stop; you cannot take this credit 0.0.6.0... creer e eee tener tener en ees
4a Earned income (see separate Instrictions)......--sseerrereeerertr eter neces 4a 37,959

b Nontaxable combat pay (see separate instrs),,....|_4b . Bae
§ {s the amount on line 4a more than $3,000? ie

No. Leave line § blank and enter -0- on line 6, Buaoe
[ve Subtract $3,000 from the amount on line 4a. Enter the result........., 5 34,959. Es

6 Multiply the amount on line 5 by 15% (15) and enter the result. 0.6.6... eee ee trees er serene reenter ss

Next. Do you have three or more qualifying children?
[x No. if line 6 is zero, slop; you cannot take this credit. Otherwise, skip Part If] and enter the smaller of
line 3 or fine 6 on fine 13.

[| Yes. If tine 6 is equal to or more than line 3, skip Part fil and enter the amount from line 3 on line 13.

Otherwise, go to line 7.
BAA For Paperwork Reduction Act Notice, see your taxretur instructions, Fotzoon, iwien2 = Schedule 8812 (Form 1040A or 1040) 2012

   

 
 
 
 
 

 
  

3S fe ye
RIO Pe

Kh
iN
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 97 of 123

 

 

10

 

 

 

 

 

 

 

Schedule 8812 (Form 1040A or 1040) 2012 CHARNIE ROSENBAUM 4735 Page 2
(partiltii’| Certain Filers Who Have Three or More Qualifying Children
7 Withheld social security and Medicare taxes from Form(s) W-2, boxes 4 and 6.
if married filing jointly, include your spouse’s amounts with yours. If you worked
for a railroad, see separate instructions......... Ceca te sete en eeeeetaueensaes 7
1040 filers: Enter the total of the amounts from Form 1040, 7
lines 27 and 57, plus any taxes that you identified using
code 'UT' and entered on fine 60. . | 8
1040A filers: Enter -0-.
TO40NR filers: Enter the total of the amounts from Form 1040NR, lines 27
and 55, plus any taxes thal you identified using code ‘UT
and entered on fine 59. -
Add lines 7 and 8...... cc cece cece renee cere en eee enn aE EERE EEE THEO ED 9
1040 filers: Enter the total of the amounts from Form 1040, lines
64a and 69.
1040A filers: Enter the total of the amount from Form 1040A, line 38a,
plus any excess social security and tier 1 RRTA taxes
withheld that you entered to the left of line 41 ae
(see separate Instructions). 16

11

12

JO40NR filers: Enter the amount from Form 1040NR, line 65,

Subtract line 10 from fine 9. If zero or fess, enter -0-.........--

Enter the larger of line 6 or line V1.6... eee cece neers
Next, enter the smaller of line 3 or line 12 on line 13,

[BartiVex[ Additional Child Tax Credit

ee ee eee eee

 

 

 

 

13 This ts your additional child tax credit. ...........seeereeeees cc e rere

 

 

13

139.

 

Enter this arnouat ort
Form 1040, line 65,

Form 10404, line 39, or
Form 1040NR, fine 63.

FDOIASOOIL 31719712 Schedule 8812 (Form 1040A or 1040) 2012
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 98 of 123

 

8867 Paid Preparer's Earned Income Credit Checklist ONG No SIS 162
Form 201 2

> To be completed by preparer and filed with Form 1040, 1040A, or TOAGEZ,
Department of the Trey » Information about Form 8867 and its separate Instructlons is at www.lrs.gov/formsa67. attechnent 177

 

Taxpayer name(s} shown on return Taxpayer's soclal security number
CHARNIE ROSENBAUM 4735
For the definitions of the following terms, see Pub 596,

. © Investment Income ® Qualifying Child @ Famed Income ® Full-time Student
‘PartiiZ4 All Taxpayers

      

1 Enter preparers name and PTIN * Y. E, GROSS eee

2 Is the taxpayer's filing status married filing separately?. 0.006. cccece etre ee ee ener ener een ere reer eee [| Yes [x]No

 

> jf you checked ‘Yes’ on line 2, stop; the taxpayer cannot fake the EIC. Otherwise, continue.

3 Does the taxpayer (and the taxpayer's spouse if filing jointly) have a social security number (SSN) that allows him
or her to work or is valid for EIC purposes? See the instructions before answering. .......cccer ee eeee sere eeee eee Yes [| No

 

» If you checked ‘No’ on line 3, stop; the taxpayer cannot take the EIC. Otherwise, continue.

4 fs the taxpayer filing Form 2555 or Form 2555-EZ (relating to the exclusion of foreign earned income)?........-. [] Yes [X]No

 

» If you checked ‘Yes! on line 4, stop; the taxpayer cannot take the EIC. Otherwise, continue.

5a Was the taxpayer a nonresident alien for any part Of 201272... . cece reeset eee e eee e rere een eee ene e sateen nese es [| Yes [X|No

 

» If you checked ‘Yes’ on fine 5a, go to line Sb. Otherwise, skip line 5b and go to line 6.

b fs the taxpayer's filing status married filing jointly?..... 00. e cece reer eee teen nent eee ene nares EEE ETS [| Yes [_]No
» If you checked ‘Yes’ on fine 5a and ‘No’ on line 5b, stop; the taxpayer cannot take the EIC. Otherwise, continue.

6 Is the taxpayer's investment income more than $3,200? See Rule 6 in Pub 596 before ANSWETING ..-.- see eee [| Yes [X]No

 

* {f you checked ‘Yes’ on line 6, stop; the taxpayer cannot take the EIC, Otherwise, continue.

7 Could the taxpayer, or the taxpayer's spouse if filing jointly, be a quallfying child of another person for 201 2? If
the taxpayer's filing status is married filing jointly, check ‘No,’ Otherwise, see Rule 10 (Rule 13 if the taxpayer does
not have a qualifying child) in Pub 596 before ANSWEFING.....- eee cere eee reece r eer n ee eee en Ene n ERE ETT TEES

 

> If you checked ‘Yes' on line 7, stop; the taxpayer cannot take the EIC. Otherwise, go to Part il or Pant WL,
whichever applies.

 

BAA For Paperwork Reduction Act Notice, see instructions.

FDIAS3I2L OOM I2
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 99 of 123

Form 8867 (2012) CHARNIE ROSENBAUM 4735 Page 2
iBartillicd Taxpayers With a Child Child Ae 73S Pe

Caution. If there is more than one child, complete lines 8 through
14 for one child before going to the next column.

B Child's name .....cceseceee eee ere eres eet ee eee ee eens eee eneneeennes ee. Deas
9

ts the child the taxpayer's son, daughter, stepchild, foster child,
brother, sister, stepbrother, stepsister, half brother, half sister, or a

descendant of any of {HEM?... cece cece cece eee e tener eee en eee nees [X]Yes [] No Yes [I No [] Yes [] No

10 Is either of the following true?
® The child is unmarried, or
® The child is married, can be claimed as the taxpayer's dependent,

and is not filing a joint relurn (or is filing it only as a claim for
TOAUNG). cece cee cere erence eee een ee eee e ener Ene TEE ne ne EES [X}¥es {_]No [x] Yes [|] No []Yes []No

 

 

 

 

 

 

11 Did the child live with the taxpayer in the United States for over half
of the year? See the instructions before answering. ...........+..+- [x] yes []No [xX] Yes [] No [| Yes CI No

12 Was the child (at the end of 2012) —

© Under age 19 and younger than the taxpayer (or the taxpayer's
spouse #f the taxpayer files jointly),

® Under age 24, a full-time student, and younger than the taxpayer
(or the taxpayer's spouse if the taxpayer files jointly), or

®@ Any age and permanently and totally disabled? .............-..6. [x]Yes [ ]No [x] Yes [| No [] Yes [] No

» If you checked "Yes" on lines 9, 10, 11, and 12, the child is the
taxpayer's qualifying child; go to line 13a, If you checked ‘No* on
line 9, 10, 11, or 12, the child is not the taxpayer's qualifying
child; see the instructions for line 12.

 

 

13a Could any other person check "Yes" on lines 9, 10, 11, and 12 for

the CHI? oo. e ccc cc cece cece rete et renee rer ence eee nena tes [ ]yes [x No [| Yes [x] No E] Yes [| No

> {f you checked ‘No’ on line 13a, go to line 14. Otherwise, go to
line 13b.

b Enter the child's relationship (o the other person(s)..........--++5+
c¢ Under the tiebreaker rules, is the child treated as the taxpayer's His: C] No Hie r] No Yes C No

 

 

ifyi i he instructions before a INQ. cae vee ence
qualifying child? See t s i e answering Don't know Don't know Don't know

 

» It you checked ‘Yes’ on line 13c, go to line 14. If you checked
"No, the taxpayer cannot take the EIC based on this child and
cannol take the EIC for taxpayers who do not have a qualifying
child, If there is more than one child, see the Note at the bottom of
this page. If you checked 'Don't know," explain to the taxpayer that,
under the tiebreaker rules, the taxpayer's iC and other tax benefits
may be disallowed. Then, if the taxpayer wants to take the EIC
based on this child, complete lines 14 and 15. Hf not, and there are
no other qualifying children, the taxpayer cannot take the EIC,
including the EIC for taxpayers without a qualifying child; do not
complete Part Ill. If there is more than one child, see the Note af the
botiom of this page.

44 Does the qualifying child have an SSN that allows him or her

to work or is valid for EIC purposes? See the instructions
before AMSWETING .. cece cece eee ee eee eee eee rer teen ee ene b EES [x] Yes C] No [x] Yes [] No a Yes [| No

» If you checked ‘No’ on line 14, the taxpayer cannot take the EIC
based on this child and cannot take the EIC available to taxpayers
without a qualifying child. If there is more than one child, see the
Note at the bottom of this page. If you checked ‘Yes’ on line 14,
continue,

45 Are the taxpayer's earned income and adjusted gross income each
less than the limit that applies to the taxpayer for 2012? See Pub
596 forthe limit.......ccecceccceeesecestere ens eeeeesereneenens® [x]¥es  [[]No

 

 

 

 

» if you checked 'No‘ on line 15, stop; the taxpayer cannat lake the ‘
EIC. if you checked ‘Yes’ on line 15, the taxpayer can take the EIC.
Complete Schedule EIC and attach it to the taxpayer's return. If
there are two or three qualifying children with valid SSNs, list them
on Schedule EIG in the same order as they are listed here. If the
taxpayer's EIC was reduced or disallowed for a year after 1996,
see Pub 596 to see if Form 8862 must be filed. Go to line 20.

 

Nate. If you checked ‘No’ on line 13c or 14 but there is more than
one child, complete lines 8 through 14 for the other child(ren) (but
for no more than three qualifying children). Also do this if you
checked ‘Don't know’ on ling 13¢ and the taxpayer is not taking the

EIC based on this child,

BAA FOIAGN2L OSNIN2 Form 8 (2012)

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 100 of 123

Form 8867 (2012) CHARNIE ROSENBAUM ema. 4735 Page 3
fRartllli] Taxpayers Without a Qualifying Child
46 Was the taxpayer's main home, and the main home of the taxpayer's spouse if filing jointly, in the United States

for more than half the year? (Military personnel on extended active duty outside the United States are considered
to be living in the United States during that duty period. See Pub 596.) 00 occ cece eee ee eee eee e tee eeer anes ‘al Yes [] No

If you checked "No" on line 16, stop; the taxpayer cannot take the EIC, Otherwise, continue,

17 Was the taxpayer, or the taxpayer's spouse /f filing jointly, at least age 25 but under age 65 at the end of 20127
See the instructions before answering. ........ eee [] Yes [J No

 

» If you checked 'No’ on line 17, stop; the taxpayer cannot take the EIC. Otherwise, continue.

48 {s the taxpayer, or the taxpayer's spouse if filing jointly, eligible to be claimed as a dependent on anyone else's
federal income tax return for 2012? If the taxpayer's filing status is married filing jointly, check ‘No, .......---... [| Yes (] No

» If you checked ‘Yes’ on line 18, stop; the taxpayer cannot fake the EIC. Otherwise, continue.

19 Ave the taxpayer's eamed Income and adjusted gross income each less than the limit that applies to the taxpayer
for 20127 See Pub 596 for the Hil... ccc cece eee eee nee nn e eee eee e eee EEE EEE EEE EES EEE EEE LETS

» If you checked ‘No’ on line 19, stop; the taxpayer cannot take the EIC. If you checked "Yes" on line 19, the
taxpayer can take the EIC, If the taxpayers EIC was reduced or disallowed for a year after 1996, sea Pub 596 to
find out if Form 8862 must be filed, Go to line 20.

Due Diligence Requirements

 

 

 

20 Did you complete Form 8867 based on information provided by the taxpayer or reasonably obtained by you?..... xl Yes []No
21 Did you complete the EIC worksheet found in the Form 1040, 1040A, or 1040EZ instructions (or your own
worksheet that provides the same information as the 1040, 1040A, or JO4QEZ worksheet)?........c ce ceeeeee eens [x] Yes C] No

{| Yes [| No

22 If any qualifying child was not the taxpayer's son or daughter, did you ask why the parents were not claiming

 

    

the child and document the answer?....cccce eee ee center eee reer eee nee EEE EERE EEE REET CTE TTS [x| Does not apply
23 If the answer to question 13a Is "Yes' (indicating that the child lived for more than haif the year with someone [] Yes [| No
else who could claim the chitd for the EIC), did you explain the tiebreaker rules and possible consequences of
another person claiming your client's qualifying Child? ...........seeeeeeeee nner es se rese settee rene nsss cesses [x] Does not apply
. No
24 Did you ask this taxpayer any additional questions that are necessary to meet your knowledge requirement? UJ
See the instructions before ANSWETING. ....r cere eee eee eee ene t erent re een e eee REE eee TEE TEESE ETS [x] Does not apply

To comply with the EIC knowledge requirement, you must not know or have reason to know that any information
used to determine the taxpayer's eligibility for, and the amount of, the EIC is incorrect. You may not ignore
the implications of information furnished to or known by you, and you must make reasonable inquiries if the
information fumished appears to be incorrect, Inconsistent, orIncomplete. At the time you make these inquiries,
you must document in your files the Inquiries you made and the taxpayer's responses.

[] Yes [| No
25 Did you document the additional questions you asked and your client's answers?..........0-5.. cere eee [x Does not apply
BAA

 

 

FOIAA3I2L ONT 1/12 Form 8867 (2012)
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 101 of 123

Form 8867 (2012) CHARNIE ROSENBAUM

ee 4735 Page 4

26 Which documents below, if any, did fou rely on to determine EIC eligibility for the qualifying child(ren) listed on Schedule EICc?

Check all that apply. Keep a copy o'

    

SOIR TROTa rir Ce a
[] @ No quatifying child
[J b School records or statement
C] © Landlord or property management statement
[] d Health care provider statement
@ Medical recards
[] { Child care provider records
[| g Placement agency statement
{| h Social service records or statement

SIT ATE
Boe

 

© No disabled child
C] P Doctor statement
C q Other health care provider statement

L r Sociai services agency of program statement

ck all tha any documents you relied on.
qualifying child, check box a. If there is no disabled child, check box o.

Ean een a Disability iQaallh

@ instructions before answering. If there is no

 

[J i Place of worship statement
[] ] Indian tribal official statement

[] k Employer statement
[[] 1 Other Gpecity) ¥

 

 

 

 

(1 m_ Did not rely on any documents, but made notes in file
[| n_ Did not rely on any documents

HolGhild(ven) eine eee
[]s Other (specity) ¥

 
  

|

RERCEEAES

   

ue

 

 

 

t | t Did not rely on any documents, bul made notes

in file

{| u_ Did not rely on any documents

27 Ifa Schedule C is included with this return, which documents or other information, if any, did you rely on to confirm the
existence of the business and to figure the amount of Schedule C income and expenses reported on the retum? Check all
thal apply. Keep a copy of any documents you relled on. See the instructions before answering. If there is no Schedule C,

check 00x a.

ee nen

   

 
  

gOthent

  
    

      

ferniade PN See

 

 

 

[] @ No Schedule C
[| b Business license

[_] © Forms 1099
f] d Records of gross receipts provided by taxpayer

[] e Taxpayer summary of income
[J f Records of expenses provided by laxpayer

[J g Taxpayer summary of expenses

» You have complied with all the due diligence requirements if you:

[| h_ Bank statements
C] 1 Reconstruction of income and expenses

[i Other (specify) ¥

 

 

 

[| k Did not rely on any documents, but made notes in file
{ Did not rely on any documents

1 Completed the actions described on lines 20 and 21 and checked ‘Yes’ on those fines,
2 Completed the actions described on lines 22, 23, 24, and 25 (if they apply) and checked ‘Yes’ (or 'Does not apply) on

those lines,
3 Submit Form 8867 in the manner required, and

4 Keep all five of the following records for 3 years from the latest of the dates specified in the instructions under

Document Retentiorr.

Form 8867, Paid Preparer's Earned Income Credit Checklist,

The EIC worksheet(s) or your own worksheet(s),

A record of how, when, and from whom the information used to prepare the form and worksheel(s) was obtained, and °

a
b
& Copies of any taxpayer documents you relied on to determine eligibility for or arnount of EIC,
d
e

A record of any addilional questions you asked and your client's answers.

> {f you checked 'No’ on line 20, 21, 22, 23, 24, or 25, you have not complied with all the due diligence requirements and may

have to pay a $500 penally for each fatlure to comply.

BAA _ FOIAAS IZ, OB1I/12

Form 8867 (2012)
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 102 of 123

 

 

rom SOU Credit for Qualified Retirement Savings Contributions [| 8% 1074
* Attach to Form 1040, Form 1040A, or Form 1040NR, 201 2

taternal Revenue Seace ” » Information about Form 8880 and its Instructions is at www.irs.govformasso. Sequence No. 54

Name(s) shown on fetumn Your social security number

CHARNIE ROSENBAUM 4735

 

 

CAUTION! You cannot take this credit if either of the following applies.

b

wow om th

10
n

12

13
14

S BO OXCOPLION 20. cece cece cert rere treet e nee e ae ence eee eee eee EEE See tes

® The amount on Form 1040, line 38; Form 1040A, line 22; or Form 1040NR, line 37 is more than $28,750 125 if head of
household; $57,500 if married filing jointly). $ 4S meee

@ The person(s) who made the qualified contribution or elective deferral (a) was born after January 1, 1995, (b) is claimed as a
dependent on someone else's 2012 tax return, or (c) was a student (see instructions),

(b) Your

   
  
 
    
   
     
  
  

Traditional and Roth IRA contributions for 2012, Do not include

rollover contributions. ..... ee eee Neer eee e ence EEE EES EERE ete EE
Elective deferrals to a 401{k) or other qualified employer plan, voluntary
employee contributions, and 501 (c)(18)(D) plan contributions for 2012

{see instructions)........... aa
Add lines 1 and 2......... eee vere ee eee e eens eer eres wee eeeee bbe veeeneesaeees
Certain distributions recelved after 2009 and before the due date (includin
extensions) of your 2012 tax return (see instructions). If married filing joinly,
include both spouses’ amounts in both columns. See instructions for

1

2
3

  

 
 

Subtract line 4 from line 3. If zero or less, enter Ov... 0 ccc eee cence eee ee 00.
In each column, enter the smaller of line 5 or $2,000 .....0.....00..e ees 2,000.
Add the amounts on fine 6. {f zero, stop: you cannot take this credit... 20... ce cece recesccerceercecceerers

Enter the arnount from Form 1040, line 38%; Form 1G40A, line 22; or Form

 
   

   

7

37,959.
Enter the applicable decimal amount shown below:

 

 

 

 

 

 

 

 

 

 

   
     
     
  

If line Bis — And your filing status is ~
f . . .

over But not fling jointly household Sings. amatelgeor

Enter on line 9— Qualifying widow(er)
see $17,250 5 5 5
$17,250 $18,750 5 5 2
$18,750 $25,875 5 5 A
$25,875 $28,125 5 2 J
$28,125 $28,750 5 a J
$28,750 $34,500 5 Jl 0
$34,500 $37,500 2 J 0
$37,500 $43,125 al ad 0
$43,125 $57,500 Jd 0 0
$57,500 oe 0 0 0

Note: /f line 9 is zero, stop; you cannot take this credit.
Multiply fine 7 by line % 0.0 o ce ccc tener renner E EEE TE ene eee r Er Ee Er et TEE n EE EEE SE 10

Enter the amount from Form 1049, line 46; Form 1040A, line 28; or Form
TOAONR, JING 44. occ cece ee crete een eee ee een ee nee neat terse tense teenee
1040 filers: Enter the total of your credits from lines 47 through

49, and Schedule R, line 22.

2,061.

10404 filers: Enter the total of your credits from lines 29 through 31.
YO40NR filers: Enter the tolal of your credits from lines 45 and 46.

Subtract line 12 from line 11, if zero, stop; you cannat take this credit... cee eee een n eens 2,061

Credit for qualified retirement savings contributions. Enter the smaller of line 10 or line 13 here and on
Form 1040, fine 50; or Form 1040A, ine 32; or Form 1O40NR, line 47.00... ccc ete e ene e ence e eee

“See Publication 590 for the amount to enter if you are filing Form 2555, 2555-EZ, or 4563 or you are excluding income from Puerto Rico.

 
 

  

200.

 

BAA For Paperwork Reduction Act Notice, see your tax retum Instructions. FDIASSOIL GIs/10/23 Form 8880 (2012)
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 103 of 123

LAW OFFICES OF

Snitow KANFER HOLTZzER & MILLUS, LLP
$75 LEXINGTON AVENUB
NBW YORK, NEW YORK 10022-6102
‘TELEPHONE: (212) 317-8500

PACSIMILB: (212) 317-1308
WWW.SKHMLAW.COM

ALISON N. TAAINOR

ELLIOT J. ROSNER December 19, 2012

Ms. Charnie Festinger
1150 East 4" Street
Brooklyri, New York 11230

 

Re: Festinger y. Festinger

Dear Ms. Festinger:

This letter will serve to confirm that you have retained our law firm to represent
you in the above referenced matrimonial action involving your husband, Samuel.

The retainer fee is $15,000, receipt of which is hereby acknowledged. The initial
retainer shall be applied against the hourly rates currently charged for professional services which

are:

$600 per hour for Franklyn H. Snitow

$475 per hour for all other partners

$300 - $375 per hour for associate attomeys
$100 per hour for law clerks and paralegals

The retainer is paid for legal services and is utilized for immediate representation.
Any modification of the rates set forth above shall be in a written agreement signed by all parties.

You will receive a billing statement (whether or not money is owed or credited)
no less than once every 60 days and payment of additional fees owed, as and if incurred, is due
within 30 days of said billing. Fees owed at the completion of the litigation shall be payable in
full at the conclusion of the litigation. In the event a trial or hearing is necessitated, an up front
payment based upon the estimated length of the trial or hearing shall be due and owing prior to
the commencement of the trial or hearing.
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 104 of 123

- - - -

Snirow Kanrer Hourzer & MILLUS, LLP

Ms. Charnie Festinger
December 19, 2012
Page Two

You understand that any time charges which you believe to be incorrect or in error
which are reflected on the itemized bill must be brought to my attention, in writing, within thirty
(30) days of receipt of the bill or the charges will be deemed correct. Payment shall be due
within thirty (30) days from the time you receive the attorney's bill. In the event of a default in
payment under this agreement, you agree to pay all collection costs reasonably incurred in the
collection of the balance due, including reasonable attorney's fees which shall be fifteen (15%)
per cent of the outstanding balance.

In the event that any bill remains unpaid beyond a thirty (30) day period, you
agree that my firm may withdraw its representation. In the event that an action is pending, and
absent your consent, an application must be made to the Court for such withdrawal, where the
fee is unpaid for the period set forth above, you acknowledge that in connection with any such
withdrawal application, that the account delinquency shall be good cause for withdrawal.

Under such circumstances I reserve my right to seek a charging lien from the
Court. I may also seek a security interest in property owned by you, however, same may only be
obtained upon Court approval and on notice to the other parties or counsel to the within
litigation. In the event of a dispute as to monies owed or in the event of the withdrawal or
discharge of the attorney, your file must be returned within 30 days, even if a balance is owed to

counsel.

You are advised that if, in the judgment of this firm, we decide that there has been
an irretrievable breakdown in the attorney-client relationship, or a material breach of the terms of
this Retainer Agreement, we may decide to make application to the court in which your action is
pending to be relieved as your attorneys. In such event, you will be provided with notice of the
application and an opportunity to be heard.

You shall have the right to cancel this agreement at any time and the attorneys!
fees shall be compared up to the last date of representation.

Should a dispute arise concerning the attorney's fee, you may seek arbitration,
which is binding upon both you and me; and I shall provide information conceming fee
arbitration in the event of such dispute or upon the client's request.

The services to be rendered terminate upon judgment of divorce and do not
include appeals or any other actions or proceedings or out of pocket disbursements, Such
disbursements include, without limitation, such items as court filing fees, process service, steno
typists for depositions, accountants, appraisers, expert witnesses, detectives and the like, travel
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 105 of 123

Swrrow Kanrer Ho.rzer & MILus, LLP

Ms. Charnie Festinger
December 19, 2012
Page Three

expenses, photostats services, secretarial overtime, word processing, couriers, postage, etc.
Actual disbursements in excess of $275.00 will not be incurred without your prior knowledge,
consent and approval and in any event will be promptly billed to you as part of your monthly

statement.

You have the right to be provided with copies of all correspondence and legal
documents relating to the case and to be present at Court conferences, if permissible, and to be
kept apprised of the status of the case.

The minimum time charge for attomey activity shall be twelve minutes or .2. In
the case of phone calls, the attorney will not charge any time for calls unless the attorney actually
speaks to the intended party. There will be no attorney charge for time spent in discussion of the
bills and invoices received by you.

You understand that because of the nature of the attorney's practice, telephone
calls may not be immediately returned, and that you may schedule an appointment to meet with
the attorney to discuss the matter more fully.

You specifically acknowledge that no representations have been made to you,
express or implied, concerning the outcome of the litigation between you and your spouse, You
further acknowledge that my firm has not guaranteed and cannot guarantee the success of any
action taken by the firm on your behalf during such litigation with respect to any matter therein,
including without limitation issues of spousal and/or child support, custody and/or visitation,
exclusive occupancy of the marital premises, equitable distribution of marital assets, the
declaration of separate property, counsel fees and/or a trial.

You acknowledge that you were provided with and read the Statement of Client's
Rights and Responsibilities, a copy of which is attached to this Retainer Agreement.

We have informed you that pursuant to court rule, we are required, as your
attorneys, to certify court papers submitted by you which contain statements of fact, and
specifically to certify that we have no knowledge that the substance of the submission is false.
Accordingly, you agree to provide us with complete and accurate information which forms the
basis of court papers and to certify in writing to us, prior to the time the papers are actually
submitted to the court, the accuracy of the court submissions which we prepare on your behalf,
and which you shall review and sign.
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 106 of 123

Snrrow KaNFER HoLrzer & MILLUs, LLP

Ms. Charnie Festinger
December 19, 2012
Page Four

You have read and understand this agreement and received a signed copy of same.

Receipt Acknowledged:

SNITOW KANFER HOLTZER
& MILLUS, tip

      

    
 

  
   

Client's Printed Name

 

Date: Dee \4, 201%. a YA
Client’s Signatur
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 107 of 123

STATEMENT OF CLIENT'S
RIGHTS AND RESPONSIB ES

You are being provided with this document to inform you of what you, as a client,
are entitled to by law or by custom. To help prevent any misunderstanding between you and your
attorney, please read this document carefully.

If you ever have any questions about these rights or about the way your case is being
handled, do not hesitate to ask your attorney. He or she should be readily available to represent your
best interests and keep you informed about your case.

An attorney may not refuse to represent you on the basis of race, creed, color, sex,
sexual orientation, age, national origin or disability.

You are entitled to an attorney who will be capable of handling your case; show you
courtesy and consideration at ali times; represent you zealously; and preserve your confidences and
secrets that are revealed in the course of the relationship.

You are entitled to a written retainer agreement which must set forth, in plain
language, the nature of the relationship and the details of the fee arrangement. At your request, and
before you sign the agreement, you are entitled to have your attorney clarify in writing any of its
terms or include additional provisions.

You are entitled to fully understand the proposed rates and retainer fee before you
sign a retainer agreement, as in any other contract.

You may refuse to enter into any fee arrangement that you find to be unsatisfactory.

Your attorney may not request a retainer fee that is non-refundable. That is, should
you discharge your attorney, or should your attorney withdraw from the case, before the retainer is
used up, he or she is entitled to be paid for the time spent on your case and any expenses, but must
return the balance of the retainer to you.

You are entitled to know the approximate number of attorneys and other legal staff
members who will be working on your case at any given time and what you will be charged for the
services of each.

You are entitled to know, in advance, how you will be asked to pay legal fees and
expenses and how the retainer, if any, will be spent.

Client’s Initials Ce
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 108 of 123

At your request, and after your attorney has had a reasonable opportunity to
investigate your case, you are entitled to be given an estimate of approximate future costs of your
case.

You are entitled to receive a written, itemized bill on a regular basis, at least every
sixty (60) days.

; You are expected to review the itemized bills sent by counsel and to raise any
objections or errors ina timely manner. Time spent in discussion or explanation of bills will not be
charged to you.

You are expected to be truthful in all discussions with your attomey and to provide
all relevant information and documentation to enable him or her to competently prepare your case.

Youare entitled to be kept informed of the status of your case and to be provided with
copies of correspondence and documents prepared on your behalf or received from the court or your
adversary.

You have the right to be present at court conferences unless ajudge orders otherwise.

You are entitled to make the ultimate decision on the objectives to be pursued in your
case and to make the final decision regarding the settlement of your case.

Your attomey’s written retainer agreement must specify under what circumstances
he or she might seek to withdraw as your attorney for non-payment of legal fees, Should your
attorney seek to do so, or should you discharge your attorney for any reason, you have the right to
obtain the release of your file. If an action is pending, the court may give your attorney a “charge
lien” which entitles your attorney to payment for services already rendered at the end of the case out
of the proceeds of your judgment, if any. If no action is pending, and your withdrawing attorney
retains possession of the file, the attorney must return it within 30 days of withdrawal, but may then
commence proceedings against you to recover any unpaid fee.

You are under no legal obligation to sign a confession of judgment or promissory
note, or to agree to a lien or mortgage on your home to cover legal fees. Your attorney’s written
retainer agreement must specify whether, and under what circumstances, such security may be
requested. In no event may such security interest be obtained by your attorney without prior court
approval and notice to your adversary. An attorney’s interest in the marital residence cannot be
foreclosed against you.

You are entitled to have your attorney’s best efforts exerted on your behalf, but not
particular results can be guaranteed.

Client’s Initials Ce

  
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 109 of 123

if, at any time, you believe that your attorney has engaged in unethical conduct, you
can report the matter to the clerk of the Appellate Division of the Supreme Court, which oversees
lawyer discipline.

If you entrust money with an attorney for an escrow deposit in your case, the attorney
must safeguard the escrow in a special bank account. You are entitled to a written escrow agreement
and may request that one or more interest-bearing accounts be used. You also are entitled to a
written receipt and a complete record concerning the escrow. When the terms of the escrow
agreement have been performed, the attorney must promptly make payment of the escrow to all
persons who are entitled to it.

In the event of a fee dispute, you have the right to seek arbitration. Your attorney will
provide you with the necessary information regarding arbitration in the event of a fee dispute, or
upon your request. .

Receipt Acknowledged:

SNITOW KANFER
HOLTZER & MILLUS, LLP

 
      
    

 

By: Sy.

Franklyn H. Snitow
Case 1:20:cv-09784-PGG: Document 4, Filed’11/20

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 111 of 123

Windows Live Hotmail

EY Windows Live™

Hotmail New | Delete | Markasy Moveto+ | & Messenger © | Op

charnief@hatmail.com : Reply Reply all Forward |

Inbox (86) j
Junk (48)
Drafts
Sen
Deleted
AMY
IMPORTANT E-M...
LIFE
SENT MESSAGES ...

Manage folders

Add an e-mail
account

Related places
Today

Contact list i

"ANYWAY... YOU KNOW THAT...

Calendar

Get cashback §

weng Bang.

 

ERE HOW §

Privacy :

Sent: Tue 9/22/09 3:26PM
* To: KROINDY MALACH (ataramalach@aol.com}

* YOU ARE DOING OK WITH ME

Page J of 1

Home Profile People Mail Photos Morey MSN { Search the web

 

 

RE:

From: © charnle festinger (chamief{@hotmail.cam)

LAM NOT DOING OK WITH ME,

IAM DOING MANAGING EVERYTHING I HAVE TO DEAL WITH

HAS NOTHING TO DO WITH YOU :

KNEW YOU WOULD GIVE ME THE CASH TO COVER IT..NEVER
THOUGHT YOU WOULD "TAKE" IT.......u.BUT LEE HAVE MY OWN CCEL
EARNED MOENY I COULD EXPLAIN THE MONEY.IN MY ACCOUNT, IF
TALL OF A SUDDEN DEPSOTI CASH,.....AT SOME POINT I MIGHT
HAVE TO EXPLAIN WHERE THE MONEY CAME FROM, THAT IS WHAT
1 MEANT... WHEN [ GET CASH I NEVER EVER DEPSOT IT OR I WOULD
HAVE TO EXPLAIN ONE DAY. WHATEVER... WOULD HAVE DONE IT

SORRY YOU FEEL LIXE A FAILURE WITH ME..U ARE FAR FROM IT
TAM JUST TOO OVERWHELMED... seen CAN'T DO LT ANYMORE

 

 

To: charnlef@hatmail.com

Subject: Re:

From: ataramalach@aol.com

Date: Tue, 22 Sep 2009 21:22:20 +0000

Don't worry. Totally understand. Feel like a failure big time this year
and felt that at least w.u I was doing ok and then seeing that I was
the last thing u needed mace me crash but it doesn't matter.
Nothing really does, About the loan, ] never took anything from u

2
i

and told ul wd-give u the cash, But don’t worry its done. Try to relax

tonite. C u Sent on the Now Netwarkt: from my Sprint® BlackBerry
From: charnie festinger
Date: Tue, 22 Sep 2009 15:09:10 -0400

. Toa: KROINDY MALACH <ataramalach@aol.com>

Subject: RE:

NEVER THOUGHT YOU MEANT TO MAKE ME UPSET. !

‘ TRIM Cel VNtin tater THIER OAR AT INGA ARI A Dr baton

htp://bl123w.blul23.maillive.com/mail/InboxLighlaspx?Folder] D=00000000-0000-0000... 9/22/2009
Case .1:20-cv-09784-PGG ‘Document 1: Filed 11/20/20. Page 112 0f 123°

 EXHIBITN.
    
     

Case 1:20-cv-09784-PGG Document 1

SO Giflin this information to idantify the case:

United States Bankruptoy Court forthe;

 

Filed 11/20/20 Page 113 of 123

  

LER >
US, BANKRUPTCY COURT

 

Easter Distot of New York B ae EASTERN DISTRICT OF
Case number (ifkown): ___- _— Chapter 11_ | vo ne est
: 1000 SEP 9. PDB |
a RECEIVED/0B Oecd tng
OffcialForm 105 | ee
Involuntary Petition Against an Individual. 426

 

Uso this form to begin a banksuptey case against an individual you allege to bo a debtor subject to an Invofuntary case. If you want to begin a
case against a non-individual, use the fnvoluntary Petition Against a Non-individual (Offietal Form 208), Be as complete and accurate as
possible, if more space is needed, attach a separate sheot to this form, On the top of any additional pages, write name and case number (if

known).

‘Identify the Chapter of tho Bankruptoy Code Under Which Potition ts Filed

 

 

 

 

 

 

 

1. Chapter of the Check one:
1 Bankruptcy Code
C) Chapter 7
a Chapter 11
i
identify the Debtor
2, Debtor's full name - CHARNIE.
Fret name
Middie name
ROSENBAUM
Laat name
3. Othernamesyouknow  CHARNIE FESTINGER -
ine iset8 youre in “CHARNIE BIRNHACK
Include any assumed,
married, malden, or trade

names, or doing business as
names. :

 

 

 

 

 

4 Only the last 4 digits of = &@ Unknown
debtor's Social Security
umber or federal - ,
individual Taxpayer FOO RK es meee OR OK mK HL
Identification Number
(ITIN) :
8. Any Employor . .
Identification Numbers @ Unknown
(EINa) used in the fast 8
years na o-oo
EIN een - EE GEEMe Gane came taut ence CED

 

 

Official Form 108

Involuntary Pelliton Against an Individuat page 4
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 114 of 123 »

oor | CHARNIE ROSENBAUM Gage number graven,

 

 

6, Debtor's address

| Principal residence i _ Mailing address, ifdifferent from residence

4460 EAST 4 STREET

 

 

 

 

Number Street. — Number —"Bireel
- BROOKLYN NY. .142900 _ Jods
Cy ste ZP Code ay ato a Pde |
KINGS |

County

Princlpat place of business

1150. EAST 4.STREET
Number Stract ,

 

BROOKLYN NY 11230

 

Giy “Slate iP Coda
KINGS

 

Sounly

 

7. Type of business

soOooca

‘(2 Pebter does not operate a business

Check ono if the debtor operates a business:

Health Care Business (as defined in 11 U.S.C, § 104(27A))

" Single Asset Real Eatate (as defined In 17 U.S.C, § 101(518))
Stockbroker (as defined In 11 U.8.6. § 101(69A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above -

 

8. Type of debt

Each petitioner belleves:

@ Debts are primarily consumer debts. Consumer debts are defined in 11 U.S.C, § 101(6) as
“incurred by an Individual primatily for a personal, family, or housshold purpose.”

(2 Debts are primarily business debts, Business debts are debts that were Incurred to obtain monoy
for a businass or investment or through the operation of the business or tnvestmant,

 

 

9, Doyou know of any

 

 

 

 

 

 

 

@ No

bankruptey cases .
pending by or against (2 Yes, Debtor “ Relationship
any partner, spouse District | Date filed Caso number, if kn | |
3 . Or,
affillate of this debtor? ToT I rn

Babtor . Relnllonahip .

Distetot Date filed am, C96 HUMbA?, If known, _ _——

_ MMIDDIYYYY
Officlal Form 108

Involuntary Patition Against an Individual page 2

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 115 of 123

» ’ 2 4

peor ° GHARNIE ROSENBAUM Caso number (nen

 

 

10, Venue
Reason for filing In this court.

BBB rover avout mo caso

“Cheek one:

@& over the last 180 days before the fling of this bankruptoy, the dabtor haa resided, had the principal place of -
business, or had principal aseots in this diatrict longer than In any other dlatret,

Qa bankruptey case conceming debtor's affillates, general partner, or partnership [s pending {n this distitct,

(2 other reason, Explain, (See 28 U.S.C, §1408.) _

 

41. Allegations

“Each potilorer Is elgibte to file this pation unider 14 U.S.C. § 308(0)
The debtor may be the subject of an involuntary oase under 11 U.S.C. § 903(a).

Atleast one box must be checked:

@ The debtor fs generally not paying such debtor's debte as thay become due, unless they are the subject of a
bona fide dispute as to {labilty or ameunt,

Q within 420 days before the filing of this petition, a custodian, other thana trustee, receiver, or agent appointed or
attthorized to take charge of less than substantially ail of the proparty of the debtor for the purpose of enforcing a
ten against such property, was appointedortook possession, ” co

 

 

 

12, Has there been a No
pinsceoed ett aey by or Gt Yes. Attach all documents that evidence the transfer and any statements required under Bankruptey Rule
to any petitioner? 1003(a),
3, Each petiti ner's clalm vo ’ . Amount of tho
t CN POMONe ; Nemo of patitionor aS Naturo of potitioner’s alaim otatm ay fre
BOAZ GAZIT SERVICES RENDERED

AND NOT PAID $ 400,000.00

 

 

||

 

Tota | % 400,000.00

 

 

If more than 8.potitionors, attach additional sheets with the statement under penatty
of parjury, each potitioner’s (or sapresentative's) signature under the statement,
along with tho signature of tho petitioner’s attorney, and the information on the
patltloning orediter, the petitioner's olatm, the potitioner's representative, and the
attomey following the format on this form,

 

Offiolal Form 105

Involuntary Pelltion Against an ndividual page $

 
 

Potitishers:or Pelltloriers" Representative: ms

% Peon Qf

oeur += CHARNIE ROSENBAUM __ Gose number ihm

a Request for Rellof _-

_ Case 1:20-cv-09784-PGG Document1 Filed.11/20/20 Page 116 of 123

+

 

 

Petitioners request that an order for relief be entered against the debtor under the chapter speolfied in Part 1 of this petilion, if a petitioning
creditor is a corporation, attach the corporate ownership statement required by Bankruptoy Rule.1010(b). If any petitioner Is @ foreign
representative appointed In.a foreign proceeding, a certified copy of the order of the court granting recognition Ia atlached,

Petitioners declare under penally of perjury that the Information provided In this petition ts true and correct, Petitioners understand that if thay make a -
false statement, they could ba fined up to $280,000 or Imprisoned for up (0 Syeare, orboth, . Oo
18.U.S.0. §§ 182-and 3871. 8 relief is not ordered, the court may award attomeys’ fees, costa, damages, and punitive damages. 11 U.S.C, §303(I). |-

1 oon
ee tee oF: ‘ * he
fot at H oo 2 ot tn

    
  
  

   

 

 

 

 

 

 

 

 

 

Bignature ofatitianer oF rapresantalive, {noluding repressntative's title Signature of attomey
BOAZ_GAZIT
Printed name of palitioner Printed name

09/03/2020 ene anes
Dato signed MM DO Firm name, [fany .

Number Strect
Mating address of potitionar
é

3807 AVENUE P Giy “Slate “ZF Coda
Number Street
BROOKLYN NY 11284 } (Oalosioned
City State Zip cade ‘ fob

Gentast phone Emall

if potitfoner Is an Individual and fs not represented by an
atternoy:

Contactphone «(9 17)945~1684

Email

 

Name and malling address of petitioner's reprosentativa, if any | é

 

Namo

 

Number Street

Cly Slate ZIP Gode

 

Offictal Form 108 .  fnvatuntary Petition Agatnst an individual , , page 4

 
 

Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 117 of 123

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

uv : . a - 4 . ‘ e
per ~=6 CHARNIE ROSENBAUM Cove numbor (ren
Signature of petitioner or representalive, Including representative's tle = ~- Signature of Atomey.
Printed nema of palioner G | Painted heme
Datostoned TON THY (Parnas, Irany
- i} Number veot
Malling address of petitioner 4 a
1 ay : Sat Zip Gods
Number Streat
Date signed aN TED TW
Ciy State ZP Coda } wy
Contact phone Email

Name and mailing addross of potitioner’s reprosentative, If any
Namo
Number Steal
Gly Slate ZIP Code
Signature of patilloner or representative, (noluding representallve's tile Signature of Attomoy:
Printed name of politloner Printed name
Date signed TOD TY Fim name, Weny

Number Strest
Malling address of potittoner. |

ay ——"Siata ZIP Code
Number Street :
4 Date signed wee
ay : Sista HP Cade. | MAE TBD TON
, Contact phone

Name and mailing addross of patitioner’s representative, any

 

 

 

 

 

Email

 

Namo
Number Streot
Giy “Slate ZIP Code
Official Ferm 103 , ‘page 8

Involuntary Petition Agatnet an Individual

 
++) Case'1:20-cv-09784-PGG-.Document.4 “Filed 11/20/20" Page 118 of 123,

 EXHIBITO)
Case 1:20-cv-09784-PGG Document 1

‘

   
      
 

  

Eastern District of New York _

Case number (if known):

   

Fill in this information to identify the case:

United States Bankruptoy Court for the:

 

a

Chapter 4i1-.

 

 

Official Form 105
Involuntary Petition Against

Use this form to begin a bankruptcy case against an Individual you allege to be'a debtor subject to an (nvolunitary case. If you want to hagin a
case agalnst a non-Individual, use the Involuntary Petition Against a Non-Individual (Official Form 205), Be as complete and accurate as

possible, If mora space Is neaded, attach as

known).

Identity the Chapter of the Bankiuptoy Code Under Which Potition Is Filed

1. Chapter of the
Bankruptcy Code

Check one:

CG Chapter 7
| Chapter 11

rave: | Identify the Debtor

Filed 11/20/20 Page 119 of 123

— CLERK
U.S, BANKRUPTCY COURT -
EASTERN DISTRICT OF

' HEW YORI -

100 SEP -9 P 2:07
| RECEIVED/D8O check this is an

amended filing

antIndividual  —_—© 1248

eparate sheet to this form. On the top of any additional pages, write name and case number (If

 

2, Debtor's full name .

“SAMUEL

 

 

 

 

 

 

 

 

 

 

 

 

Firet name
Middle name
FESTINGER
Last name -
Suffix Sr. Jr, H, Hl) _
3. Other names you know
the debtor has used In
the last 8 years
Include any assumed,
married, maiden, or trade
names, or doing business as
names.
4, Only the last 4 digits of | @ Unknown:
debtor’s Social Security
Number or federal wee we
Individual Taxpayer XK HR ee rene eee OR 9 xx Ke  —
Identification Number
({TIN)
6. Any Employer a So
Identification Numbers Unknown
(EINs) used In the fast 8
years aN or
Ein oepemerae ts ern ce eeu Salt nr
Offictal Form 105 involuntary Petition Against an Individual page 4
*

_ Case 1:20-cv-09784-PGG Document 1: Filed 11/20/20 Page 120 of 123

Debtor SAMUEL FESTINGER _ Case number yrnewn

. py

 

6, Debtor's address ~

Pitialealance

 

 

9721 18 AVE

 

 

 

Number “Streat. , Number “Sireat
BROOKLYN _ NY 41218 | 7
By Stato ZIP God iy Stata. ZF Gade

 

3721 18 AVE
Number. _ Street

 

BROOKLYN NY 11248

 

City Stata _2iP Code
KINGS

 

County

 

7. Type of business

C} Debtor does nol operate a business

Cheok one if tha debtor operales a business:

Health Care Business (as defined In 11 U.S.C, § 101(27A))
_ SIngle Asset Real Estate (as defined In 14 U.S.C, § 104(61B))
Stockbroker (as defined In 11 U.S.C. § 104(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))
Nona of the above Lo

gsoooo

 

8, Type of debt

Each petitioner believes:

@ Debts are primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an Individual primarily for a personal, famlly, or housshiold purpose.”

() Debts are primarily business debts. Business dabis are debts that were Incurred to obtain money

for a business or Investment or through the operation of (he business or Investment.

 

 

 

 

 

 

 

9. Do you know of any @ No
bankruptcy cases
pending by or against CU] Yes. Debtor Relationship
any partner, Spouse, oF District _ bets filed "= Case number, if know
affillate of this debtor? — MM7DD TYYYY ——
Debtor : : Relationship -
District Datefled | Cate number, If known,
MM /DD/YYYY
Officlal Form 105

Involuntary Petition Against an individual page 2

 

 
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 121 of 123

Debtor / SAMUEL FESTINGER Case number (ranown)

Se Report About the Case

40, Venue a _ Cheek one: :

Reason for filing In this court. Over tha laat 180 days before the filing of this bankruptey, the debtor has resided, had the principal place of
business, or had principal assets In this district longer than In any other district. So

 

 

C) A bankruptcy case concerning debtor's affiliates, general partner, or partnership Is pending in this district.
C) Other reason, Explain. (See 28 U.S.C.'§ 1408.)

 

11. Allegations - _" Baoh petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject ofan involuntary case under 11 U.S.C, § 303(a).

At least one box must be checked:

@ The debtor Is generally not paying such debtor's debts as they become due, unless thoy are the subject of a
bona fide dispute as to Ilability or amount.

() Within 120 days before the fillng of this petition, a custedian, other than a trustea, recelver, or agent appointed or
authorized to take charge of less than substantially all of the property of the debtor for the purpose of enforcing a
lisn against such property, was appointed or took possession.

 

12, Has there been a “WIN.

transfer of any claim So
agalnst the debtor by or Cl Yes, Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule

to any petitioner? 1003(a).

 

 

 
 

43. Each petitioner's claim

 
   

BOAZ GAZIT = ~—_—COOUTSTANDING DEBT

-$ 400,000.00

 

 

 

Total | 100,000.00

 

 

If more than 3 petitionars, attach additional sheots with the statement under penalty
of perjury, each petitioner's {or representative's} signature under the statement,
atong with the signature of the potittonor’s attorney, and the tnformattion on the
petitioning creditor, the petitioner's claim, the petitioner's representative, and the
attorney following the format on this form.

 

 

 

Official Form 105 , involuntary Petition Against an Individual page 3
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 122 of 123

eos ’ ’ ’
.
‘

Debtor SAMU EL. FESTI NGER : Case number (known),

aa Request for Relief

Petitioners request that an order for relief be enterad against the debtor under the chapter speotfied In Part + of this petition, Ifa petitioning:
creditor sa corporation, attach the corporate ownership statement required by Bankruptey Rute 1010(b). If any petitioner is a foreign
representative appointed in a foralgh proceeding, a certified copy of the order of the court granting recognition is attached.

Petitioners declare under penalty of perjury that the Information provided In this petition ls true and correct, Petltloners understand that If they make a
falsa statement, they could be fined up to $260,000 or imprisoned for up to & years, or both.
18 U.S.C. §§ 162 and 3571, |f relfef is not ordered, the court may award attorneys’ fees, costs, damages, and punitive damages. 11 U.S.C, § 303(/).

      
      
  

olitionsrs or Petitionera!’Rqprescntative.

 

 

x Bou i
Signature of poptdacr or representative, Including representative's iitla- a Signature of attomey -
BOAZ_GAZIT
Printed name of petitioner Printed name

 

 

Date signed 9/09/2020
MM 7 DD /YYYY

 

Firma name, any

 

. Number Streot
Mailing address of petitioner

3807 AVE P

 

 

 

 

aly State ZIP Goda
Number Street j /
BROOKLYN NY 11234 Date signed
Mi D
Clty Stato ziPCods M /DD WY
| Contact phone Email
If petitloner is an Individual and fs not represented by an
attomey: : . .
Contact phone . (91 vi )945-1 684 —
Emall : oo

 

Name and matling address of patitioner's representative, If any

 

Nemo

 

Number Street

 

Gily State ZIP Code

 

 

 

Officlal Form 105 Involuntary Petition Against an individual page 4
Case 1:20-cv-09784-PGG Document1 Filed 11/20/20 Page 123 of 123

op FF « ‘

4 4

oad 4 x

 

coir ~= GAMUEL FESTINGER

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

     

 

 

 

 

 

 

Case number (# known), _
Signature of petitioner or representative, including representative's title _ Signature of Attamoy
Printed name of petitioner ’ Printed namo .
Date signed IT BS TRY Firm name, if any
, "Number ~ Gireat
Mailing address of petitioner .
City Slate ZIP Code
Number Street
f Date signed TOO 7
IM D LYYYY
Clty State ZIP Code © if
: Contact phone Email
Name and mailing address of petitioner’s representative, If any
Name
Number Street
City State ZIP Code
Signature of patitloner or representative, including representative's tite nO Signature of Attorney
Printed name of patitloner Printed name
Pateclaned aT DD TY Fan hams, ony
:
‘ Number Street
Malling address of petitioner , mo.
H Git State - ZIP Code
Number Street B .
Fl Datesigned =
—-- BS , iM YYYY
Gily State ZiPCods § MM TDD}
‘i Contact phone Email
Namo and mailing address of potitioner’s rapresentatlvo, If any i
i
Name
i
_&
BB
Number Street #
Cliy State ZIP Code
Official Form 105 Involuntary Petiiton Against an Individual _ page S

 
